Exhibit 10.10D

 

 

CREDIT AGREEMENT

Dated as of December 31, 2012

Among

WAGEWORKS, INC.,

as Borrower,

CERTAIN SUBSIDIARIES OF BORROWER,

as Guarantors

UNION BANK, N.A.,

as Administrative Agent and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS AND ACCOUNTING TERMS      1   

1.01

   Defined Terms      1   

1.02

   Interpretive Provisions      35   

1.03

   Accounting Terms      36   

1.04

   Rounding      37   

1.05

   Times of Day      37   

1.06

   Letter of Credit Amounts      37   

ARTICLE II

   THE COMMITMENTS AND CREDIT EXTENSIONS      37   

2.01

   Loans      37   

2.02

   Borrowings, Conversions and Continuations of Loans      37   

2.03

   Letters of Credit      39   

2.04

   [Reserved]      48   

2.05

   Prepayments      48   

2.06

   Termination or Reduction of Commitments; Increase of Commitment      49   

2.07

   Repayment of Loans      51   

2.08

   Interest      51   

2.09

   Fees      52   

2.10

   Computation of Interest and Fees      52   

2.11

   Evidence of Debt      53   

2.12

   Payments Generally; Administrative Agent’s Clawback      53   

2.13

   Sharing of Payments      55   

2.14

   Replacement of Lenders      56   

2.15

   Cash Collateral      57   

2.16

   Defaulting Lenders      58   

ARTICLE III

   TAXES, YIELD PROTECTION AND ILLEGALITY      61   

3.01

   Taxes      61   

3.02

   Illegality      66   

3.03

   Inability to Determine Rates      67   

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      67   

3.05

   Compensation for Losses      69   

3.06

   Mitigation Obligations; Replacement of Lenders      69   

3.07

   Survival      70   

ARTICLE IV

   GUARANTY      70   

4.01

   The Guaranty      70   

4.02

   Obligations Unconditional      70   

4.03

   Reinstatement      72   

4.04

   Certain Additional Waivers      72   

4.05

   Remedies      73   

4.06

   Rights of Contribution      74   

4.07

   Subordination      74   

4.08

   Guarantee of Payment; Continuing Guarantee      75   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE V

   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      75   

5.01

   Conditions of Initial Credit Extension      75   

5.02

   Conditions to all Credit Extensions      77   

ARTICLE VI

   REPRESENTATIONS AND WARRANTIES      78   

6.01

   Existence, Qualification and Power      78   

6.02

   Authorization; No Contravention      78   

6.03

   Governmental Authorization; Other Consents      79   

6.04

   Binding Effect      79   

6.05

   Financial Statements; No Material Adverse Effect      79   

6.06

   Litigation      80   

6.07

   No Default      80   

6.08

   Ownership of Property; Liens      80   

6.09

   Environmental Compliance      81   

6.10

   Insurance      81   

6.11

   Taxes      81   

6.12

   ERISA Compliance      81   

6.13

   Subsidiaries; Equity Interests      82   

6.14

   Margin Regulations; Investment Company Act; OFAC; Patriot Act, Etc      82   

6.15

   Disclosure      83   

6.16

   Compliance with Laws      83   

6.17

   Solvency      83   

6.18

   Labor Matters      83   

6.19

   Business Locations      84   

6.20

   Intellectual Property; Licenses, Etc      84   

6.21

   Rights in Collateral; Priority of Liens      84   

ARTICLE VII

   AFFIRMATIVE COVENANTS      85   

7.01

   Financial Statements      85   

7.02

   Certificates; Other Information      86   

7.03

   Notices      88   

7.04

   Payment of Obligations      89   

7.05

   Preservation of Existence, Etc      89   

7.06

   Maintenance of Properties      90   

7.07

   Maintenance of Insurance      91   

7.08

   Subordination      91   

7.09

   Compliance with Laws      91   

7.10

   Books and Records      92   

7.11

   Inspection Rights      92   

7.12

   Use of Proceeds      92   

7.13

   Financial Covenants      92   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

7.14

   Additional Guarantors      93   

7.15

   Collateral Records      93   

7.16

   Security Interests      94   

7.17

   Restricted Agreements      94   

7.18

   Access Agreements      94   

7.19

   [Reserved]      94   

7.20

   Further Assurances      94   

ARTICLE VIII

   NEGATIVE COVENANTS      95   

8.01

   Liens      95   

8.02

   Investments      97   

8.03

   Indebtedness      97   

8.04

   Fundamental Changes      98   

8.05

   Dispositions      98   

8.06

   Restricted Payments      99   

8.07

   Change in Nature of Business      100   

8.08

   Transactions with Affiliates      100   

8.09

   No Further Negative Pledge      100   

8.10

   Use of Proceeds      100   

8.11

   Amendment or Modification of Organization Documents      100   

8.12

   Accounting Changes      100   

8.13

   Compliance      100   

8.14

   Ownership of Subsidiaries      101   

ARTICLE IX

   EVENTS OF DEFAULT AND REMEDIES      101   

9.01

   Events of Default      101   

9.02

   Remedies Upon Event of Default      104   

9.03

   Application of Funds      104   

ARTICLE X

   AGENCY      105   

10.01

   Appointment and Authorization of Administrative Agent      105   

10.02

   Rights as a Lender      107   

10.03

   Exculpatory Provisions      107   

10.04

   Reliance by Administrative Agent      108   

10.05

   Delegation of Duties      109   

10.06

   Resignation or Removal of Administrative Agent      109   

10.07

   Non-Reliance on Administrative Agent and Other Lenders      110   

10.08

   No Other Duties, Etc      111   

10.09

   Administrative Agent May File Proofs of Claim      111   

10.10

   Guaranty Matters      112   

10.11

   Collateral Matters      112   

10.12

   Secured Cash Management Agreements and Secured Hedge Agreements      114   

10.13

   Legal Representation of Administrative Agent      114   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE XI

   MISCELLANEOUS      115   

11.01

   Amendments, Etc      115   

11.02

   Notices; Effectiveness; Electronic Communications      116   

11.03

   No Waiver; Cumulative Remedies; Enforcement      119   

11.04

   Expenses; Indemnity; Damage Waiver      119   

11.05

   Payments Set Aside      121   

11.06

   Successors and Assigns      122   

11.07

   Treatment of Certain Information; Confidentiality      127   

11.08

   Right of Setoff      128   

11.09

   Interest Rate Limitation      129   

11.10

   Counterparts; Integration; Effectiveness      129   

11.11

   Survival of Representations and Warranties      129   

11.12

   Severability      129   

11.13

   Governing Law; Jurisdiction; Etc      130   

11.14

   Disputes; Waiver of Jury Trial      131   

11.15

   No Advisory or Fiduciary Responsibility      131   

11.16

   Electronic Execution of Assignments and Certain Other Documents      132   

11.17

   USA PATRIOT Act Notice      132   

11.18

   Time of the Essence      132   

11.19

   Effect of Restatement      132   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

  Existing Letters of Credit

2.01

  Commitments and Applicable Percentages

11.02

  Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

A

  Form of Loan Notice   

B

  Form of Revolving Loan Note   

C

  Form of Compliance Certificate   

D

  Form of Assignment And Assumption   

E

  Form of New Lender Addendum   

F

  Form of Guarantor Joinder   

G

  Form of Administrative Questionnaire   

H

  Form of Security Agreement   

I

  Form of Pledge Agreement   

J-1

  U.S. Tax Compliance Certificate   

J-2

  U.S. Tax Compliance Certificate   

J-3

  U.S. Tax Compliance Certificate   

J-4

  U.S. Tax Compliance Certificate   

K

  Form of Secured Party Designation Notice   

L

  Form of Closing Date Officer’s Certificate   

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”) is entered into as of December 31, 2012,
among WAGEWORKS, INC., a Delaware corporation (“Borrower”), each Guarantor (as
defined herein) from time to time party hereto, of Lender (as defined herein)
from time to time party hereto, UNION BANK, N.A., as Administrative Agent and
L/C Issuer.

Borrower and Union Bank are parties to the Existing Credit Agreement, as defined
below. Borrower and Union Bank wish to amend and restate, but without novation,
the terms of the Existing Credit Agreement on the terms and conditions set forth
herein, and Borrower has requested that the Lenders provide a revolving credit
facility for the purposes set forth herein to Borrower, for itself and for the
direct and indirect benefit of each Guarantor, and the Lenders are willing to do
so on the terms and conditions set forth herein. In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“5% Subsidiary” means a Subsidiary of Borrower that, at any time, qualifies as a
Material Subsidiary, other than a Subsidiary that qualifies as a Material
Subsidiary solely because it is a Domestic Subsidiary.

“Accounts” means all accounts, whether or not defined in the UCC, now owned or
hereafter acquired, including without limitation, (a) all accounts receivable,
other receivables, book debts and other forms of obligations whether arising out
of goods sold or services rendered or from any other transaction (including any
such obligations that may be characterized as an account or contract under the
UCC), (b) all purchase orders or receipts for goods or services, (c) all rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights or rescission, replevin, reclamation and stoppage in transit and rights
to returned or repossessed goods), (d) all monies due or to become due under all
purchase orders and contracts for the sale of goods or the performance of
services or both or in connection with any other transaction (whether or not yet
earned by performance) now or hereafter in existence, including the right to
receive the proceeds of said purchase orders and contracts, and (e) all
collateral security and guaranties of any kind, now or hereafter in existence,
with respect to any of the foregoing.

“Acquired Entity” means (a) any Person that becomes a Subsidiary of Borrower as
a result of an Acquisition or (b) any business entity or division of a Person,
all or substantially all of the assets and business of which are acquired by
Borrower or a Subsidiary of Borrower pursuant to an Acquisition.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than a Person that is a Subsidiary), (b) the acquisition of
in excess of 50% of the capital stock, partnership interests, membership



--------------------------------------------------------------------------------

interests or equity of any Person (other than a Person that is a Subsidiary), or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).

“Administrative Agent” or “Agent” means Union Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form attached hereto as Exhibit G, or another form as supplied
by Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all Lenders. As of the Closing
Date, the Aggregate Commitments shall be Seventy-Five Million Dollars
($75,000,000).

“Aggregate Consideration” means, with respect to any Permitted Acquisition, the
total aggregate cash and non-cash consideration paid or payable by Borrower
and/or any of its Subsidiaries, including the sum (without duplication) of
(a) the fair market value of the Equity Interests issued (or to be issued) as
consideration in connection with such Permitted Acquisition, (b) the aggregate
amount of all cash paid (or to be paid) by Borrower or any of its Subsidiaries
as consideration in connection with such Permitted Acquisition and other
Earn-Out obligations of Borrower and its Subsidiaries incurred in connection
therewith, (c) the aggregate principal amount of all Indebtedness assumed,
incurred and/or issued in connection with such Permitted Acquisition, and
(d) the fair market value of all other consideration payable in connection with
such Permitted Acquisition.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum:
(a) with respect to Base Rate Loans, one-quarter of one percent (0.25%),
(b) with respect to Eurodollar Rate Loans, two and one-half of one percent
(2.50%), and (c) with respect to Letters of Credit one percent (1.00%).

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit D or any other form approved by Administrative
Agent.

“Attributable Indebtedness” means, with respect to any Person, on any date,
(a) in respect of any Capital Lease of such Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease and (c) in respect of any Securitization Transaction of any
Person, the outstanding principal amount of such financing, after taking into
account reserve accounts and making appropriate adjustments, determined by
Administrative Agent in its reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2011, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06(a), and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Union Bank, N.A. as its
“reference rate”, and (c) the Eurodollar Rate plus 1.00%. It is understood and
agreed that the “Union Bank, N.A. Reference Rate” is one of Union Bank’s index
rates and merely serves as a basis upon which effective rates of interest are
calculated for loans making reference thereto and may not be the lowest or best
rate at which Union Bank calculates interest or extends credit. The “Union Bank,
N.A. reference The “Union Bank Reference Rate” is a rate set by Union Bank, N.A.
based upon various factors including Union Bank, N.A.’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or

 

3



--------------------------------------------------------------------------------

below such announced rate. Any change in such rate announced by Union Bank, N.A.
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of California and, if such day relates to any Eurodollar
Rate Loan, means any such day that is also a London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee, which, in accordance with GAAP is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a Capital Lease.

“Cash” means unrestricted cash and Cash Equivalents.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to Administrative Agent and the L/C Issuer (which
documents are hereby consented to by Lenders). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1

 

4



--------------------------------------------------------------------------------

(or the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof)
or better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case in its capacity as a
party to such Cash Management Agreement; provided, however, that for any of the
foregoing to be included as a “Secured Cash Management Agreement” on any date of
determination by Administrative Agent, the applicable Cash Management Bank
(other than Administrative Agent or an Affiliate of Administrative Agent) must
have delivered a Secured Party Designation Notice to Administrative Agent prior
to such date of determination.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any Permitted Holder, any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), becomes the “beneficial owner” (as defined in
Rules 13d 3 and 13d 5 under the Securities Exchange Act of

 

5



--------------------------------------------------------------------------------

1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 30% or more of the
outstanding Voting Equity Interests of Borrower on a fully diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Client Trust Accounts” means deposit accounts maintained to hold Borrower’s and
its Subsidiaries’ client deposits including prefunds and any other amounts
provided by such clients relating to Borrower’s and its Subsidiaries’
administration of such clients’ benefits.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

“Closing Date Guarantor” means MHM RESOURCES, LLC, a Delaware limited liability
company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of Administrative
Agent for the benefit of the Secured Parties.

“Collateral Documents” means a collective reference to the Security Agreement
(including any supplement or joinder thereto) and all other documents,
instruments and agreements now or hereafter executed and delivered in connection
with this Agreement pursuant to which Liens are granted or purported to be
granted to Administrative Agent, for the benefit of the Secured Parties, each in
form and substance satisfactory to Administrative Agent.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.01, and (b) purchase participations in
L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including but not limited to, and subject to the
terms and conditions of, Section 2.06.

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form as may be acceptable to Administrative Agent,
executed by Borrower’s chief financial officer or chief executive officer,
certifying, among other things, that: (a) the financial statements delivered in
connection therewith are true copies and fairly present the financial condition
of Borrower as of such date and the results of operations for the periods
presented; (ii) the representations and warranties contained herein and in the
other Loan Documents remain true and correct in all material respects as of such
date (except for those representations and warranties, if any, expressly
referring to a specific date which shall remain true, accurate and complete in
all material respects as of such date); (iii) Borrower, and each of its
Subsidiaries, have timely filed all required tax returns and reports, and
Borrower and such Subsidiaries have timely paid all foreign, federal, state and
local taxes, assessments, deposits and contributions owed, except as otherwise
permitted pursuant to the terms of this Agreement; (iv) no Liens have been
levied or claims made against Borrower or any of its Subsidiaries relating to
unpaid employee payroll or benefits of which Borrower have not previously
provided written notification to Administrative Agent; (v) Borrower is in
compliance with all covenants set forth herein; and (vi) there exists no Event
of Default nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute an Event of Default.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Funded Indebtedness” means Funded Indebtedness of Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, as of the last day of any fiscal period, the sum of (without
duplication) (a) consolidated interest expense in respect of Indebtedness of
such Person and its Subsidiaries, to the extent such expense was deducted (and
not added back) in computing Consolidated Net Income (Loss), including all
interest, fees, charges and related expenses (in each case as such expenses are
calculated according to GAAP) paid or payable (without duplication) for that
fiscal period by that Person and its Subsidiaries to a lender in connection with
Indebtedness (including any obligations for fees, charges and related expenses
payable to the issuer of any letter of credit) plus (b) the portion of rent paid
or payable (without duplication) for that fiscal period by that Person under
Capital Lease Obligations that should be treated as interest in accordance with
Financial Accounting Standards Board Statement No. 13, but, in each case,
excluding (i) any amount not payable in Cash during the applicable period
(including any such amounts attributable to original issue discount) and
(ii) any one time financing fees.

“Consolidated Net Income (Loss)” means, with respect to any fiscal period of a
Person, the consolidated net income (loss) of such Person and its consolidated
Subsidiaries for such period, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP, consistently applied but
excluding, in any event:

(i) any gains or losses on the sale or other disposition of assets (other than
sales of inventory in the ordinary course of business), including Investments,
and any taxes on the excluded gains and any tax deductions or credits on account
on any excluded losses;

 

7



--------------------------------------------------------------------------------

(ii) net earnings of any Person in which such Person has an ownership interest,
unless such net earnings shall have actually been received by such Person in the
form of cash distributions; and

(iii) without duplication with (i) or (ii) above, any noncash gains or losses
resulting from mark to market adjustments to warrants issued by such Person.

“Consolidated Net Worth” means, as of any date of determination, all amounts
that would, in conformity with GAAP, be included on a consolidated balance sheet
of Borrower and its consolidated Subsidiaries under stockholders’ equity at such
date.

“Consolidated Scheduled Funded Debt Payments” means for any period for Borrower
and its Subsidiaries on a consolidated basis, the sum of all scheduled payments
of principal on Consolidated Funded Indebtedness, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period and (b) shall be deemed to include
the Attributable Indebtedness in respect of Capital Leases, Securitization
Transactions and Synthetic Leases.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Controlled Account” means each deposit account that is subject to an account
control agreement in form and substance satisfactory to Administrative Agent and
the L/C Issuer.

“Copyright License” means any written agreement providing for the grant by or to
a Loan Party or any Subsidiary of any right under any Copyright.

“Copyrights” means (a) all proprietary rights afforded Works pursuant to Title
17 of the United States Code, including, without limitation, all rights in mask
works, copyrights and original designs and all proprietary rights afforded such
Works by other countries for the full term thereof (and including all rights
accruing by virtue of bilateral or international treaties and conventions
thereto), whether registered or unregistered, including, but not limited to, all
applications for registration, renewals, extensions, reversions or restorations
thereof now or hereafter provided for by law and all rights to make applications
for registrations and recordations, regardless of the medium of fixation or
means of expression and (b) all copyright rights under the copyright laws of the
United States and other countries for the full term thereof (and including all
rights accruing by virtue of bilateral or international copyright treaties and

 

8



--------------------------------------------------------------------------------

conventions), whether registered or unregistered, including, but not limited to,
all applications for registrations, renewals, extensions, reversions or
restorations of copyrights now or hereafter provided for by law and all rights
to make applications for copyright registrations and recordations, regardless of
the medium of fixation or means of expression.

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
(i.e. its Applicable Percentage of) and all L/C Obligations at such time.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

“Debt Service” means, for any date of determination, the sum of (without
duplication) (a) an amount equal to one-quarter of the outstanding principal
Indebtedness owing in respect of the Loans on such date, plus (b) Consolidated
Interest Expense for the period of four quarters ending on such date, plus
(c) projected operating lease payment obligations arising during the twelve
(12) month period immediately following such date, plus (d) all Consolidated
Scheduled Funded Debt Payments (including all Capital Lease Obligations, but not
including the Loans) coming due within the twelve (12) month period following
such date.

“Debt Service Coverage Ratio” means, for any date of determination, the ratio
of: (a) the sum of (i) EBITDA for the period of four fiscal quarters ending on
such date, plus (ii) to the extent deducted in the calculation of the EBITDA,
operating lease payments made during such period, minus (iii) the sum of
(A) Distributions made during such period, plus (B) payments made during such
period in respect of deferred Acquisition-related obligations that constitute
consideration for such Acquisition and Earn-Out Obligations, to (b) Debt
Service, calculated as of such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any applicable notice, the passage of time, specified
in Section 9.01, or both, would be an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than
L/C Fees an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, in each case to the fullest
extent permitted by applicable Laws, and (b) when used with respect to L/C Fees,
a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were

 

9



--------------------------------------------------------------------------------

required to be funded hereunder unless such Lender notifies Administrative Agent
and Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, the L/C Issuer or any Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit) within two Business Days of the date when due, (b) has notified
Borrower, Administrative Agent or the L/C Issuer in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
Administrative Agent or Borrower, to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) as of the date established therefor by Administrative Agent in
a written notice of such determination, which shall be delivered by
Administrative Agent to Borrower, the L/C Issuer and each Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof,
delivered by Borrower to the Administrative Agent for the benefit of the
Lenders.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

 

10



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest of a Person that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable or subject to repurchase at the option of the holder thereof, in
whole or in part, or requires the payment of any cash dividend or any other
scheduled payment, in each case constituting a return of capital, in each case
at any time on or prior to the first anniversary of the Maturity Date or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or other debt securities or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time prior to the
first anniversary of the Maturity Date.

“Distributions” means (a) payment of distributions, dividends to any direct or
indirect shareholder, partner, member or other owner of any Equity Interests in
or of Borrower and (b) the redemption, retirement or repurchase of any Equity
Interests in Borrower.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or other political subdivision (including the District of Columbia) of
the United States.

“Earn-Out Obligations” means, with respect to an Acquisition, all obligations of
Borrower or any of its Subsidiaries to make earn out or other contingency
payments, in each case, the terms of which are subject to or contingent upon the
revenues, income, cash flow or profits of any person or business acquired in
connection with an Acquisition. Unless otherwise specified herein, the amount of
any Earn Out Obligations at the time of determination shall be the aggregate
amount, if any, of such Earn Out Obligations that are required at such time
under GAAP to be recognized as liabilities on the consolidated balance sheet of
Borrower.

“EBITDA” means, for any period of measurement, a Person’s Consolidated Net
Income (Loss) plus (a) to the extent deducted in the calculation thereof, the
sum of: (i) Consolidated Interest Expense, plus (ii) the provision for federal,
state, local and foreign income taxes payable by Borrower and its Subsidiaries,
plus (iii) depreciation and amortization expense (including the impairment of
goodwill or other intangible assets), plus (iv) non-cash charges required to be
made pursuant to FAS 141R (including, non-cash changes in contingent
consideration for Acquisitions), and other non-cash, items including, without
limitation non-cash expenses for stock based compensation), all as determined in
accordance with GAAP as applicable, for such period.

Only for purposes of calculating EBITDA for the Debt Service Coverage Ratio with
respect to any reference period during which a Permitted Acquisition occurs:
(i) such Permitted Acquisition and the following transactions in connection
therewith shall be deemed to have occurred on the first day of the applicable
reference period: (a) income statement items (whether positive or negative)
attributable to the property or Acquired Entity subject to such Permitted
Acquisition shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by Borrower or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the

 

11



--------------------------------------------------------------------------------

applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination, and (ii) the EBITDA of the Acquired Entity so
acquired that is attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses disposed of prior to the end
of such reference period, shall be excluded; provided, however, only the actual
historical results of operations of the Acquired Entities, without adjustment
for pro forma expense savings, synergies or revenue increases, shall be used for
such calculation. Accordingly, as to any such reference period Consolidated Net
Income (Loss), Consolidated Interest Expense, income tax expense and each other
component contained in the definition of “EBITDA” shall be deemed to include the
actual results of the Permitted Acquisition on a Pro Forma Basis with Borrower
as if such Permitted Acquisition had occurred on the first day of such period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equipment” means all equipment now owned or hereafter acquired, wherever
located, including without limitation, all machinery, computers, machine tools,
motors, equipment, furniture, furnishings, fixtures, vehicles (including motor
vehicles and trailers), tools, parts, dies, jugs, goods (other than consumer
goods, farm products or inventory), and all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

12



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests of Borrower pursuant to the exercise of options or warrants, (b) any
issuance of Qualified Stock of Borrower pursuant to the conversion of any debt
securities to equity or the conversion of any class equity securities to any
other class of equity securities (other than Disqualified Stock) and (c) any
issuance of options or warrants relating to its Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any member of a controlled group of corporations or any
trade or business (whether or not incorporated) under common control with
Borrower within the meaning of Section 414(b) or (c) of the Code (and any member
of a group with Borrower under Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA), or a cessation of operations by
Borrower or any ERISA Affiliate that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification received by
Borrower or any ERISA Affiliate that a Multiemployer Plan is in reorganization
under Section 4241 of ERISA; (d) the filing of a notice of intent to terminate,
a Pension Plan or Multiemployer Plan, or the treatment of an amendment of a
Pension Plan or Multiemployer Plan as a termination, under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA; or (g) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Borrower
or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Administrative Agent pursuant to the
following formula:

 

  Eurodollar Rate   =   

Eurodollar Base Rate

          1.00 - Eurodollar Reserve Percentage   

 

13



--------------------------------------------------------------------------------

Where,

“Eurodollar Base Rate” means,

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two (2) London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Base Rate” for such Interest Period shall be the rate per
annum determined by Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Union Bank, N.A. and with a term equivalent to such Interest Period
would be offered to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two (2) London Banking
Days prior to the commencement of such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one
(1) month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained by Union Bank, N.A. and with a term equal to one month
would be offered to major banks in the London interbank Eurodollar market at
their request at the date and time of determination.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the “Eurodollar Base Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the

 

14



--------------------------------------------------------------------------------

laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that otherwise are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by Borrower under Section 2.14) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Commercial Credit Agreement,
dated as of August 31, 2010 by and between Borrower and Union Bank, as amended,
supplemented, extended or otherwise modified from time to time, including by
that certain First Loan Modification Agreement dated as of November 16, 2011,
that certain Second Loan Modification Agreement dated as of February 14, 2012,
and that certain Third Loan Modification Agreement dated as of September 20,
2012.

“Existing Letters of Credit” means the Letters of Credit, if any, listed on
Schedule 1.01.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted or is known to exist and (ii) obligations with
respect to Cash Management Agreements) have been paid in full, (c) all Letters
of Credit have terminated or expired (other than Letters of Credit as to which
Cash Collateral or other arrangements with respect thereto satisfactory to
Administrative Agent and the L/C Issuer shall have been made) and (d) all
Secured Obligations with respect to Cash Management Agreements have been paid in
full or cash collateral or other arrangements with respect thereto satisfactory
to the applicable Cash Management Bank in its good faith judgment shall have
been made.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day,

 

15



--------------------------------------------------------------------------------

the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Union
Bank, N.A. on such day on such transactions as determined by Administrative
Agent.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes (including such a Lender when acting in the
capacity of the L/C Issuer). For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by the L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, with respect to any Person, at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by Borrower or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

16



--------------------------------------------------------------------------------

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 90 days after the date on which
such trade account payable was created), including, without limitation, any
Earn-Out Obligations recognized as a liability on the balance sheet of Borrower
and its Subsidiaries in accordance with GAAP;

(f) the Attributable Indebtedness of Capital Leases, Securitization Transactions
and Synthetic Leases;

(g) all mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person prior to the Maturity Date, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and as in effect from time to
time. The term “consistently applied,” as used in connection herewith, means
that the accounting principles applied are consistent in all material respects
with those applied at prior dates or for prior periods

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court of competent
jurisdiction, central bank or other public entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank).

 

17



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, collectively, the Closing Date Guarantor, and each other
Person which becomes a Guarantor in accordance with Section 7.14 hereof,
together with their successors and assigns.

“Guaranty” means the Guaranty made by the Guarantors in favor of Administrative
Agent, the Lenders and the other Secured Parties pursuant to Article IV
(including any supplement or joinder thereto), as amended, modified,
supplemented, extended or restated from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract permitted by this Agreement, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
an interest rate Swap Contract not prohibited by this Agreement, in each case,
in its capacity as a party to such Swap Contract; provided that for any of the
foregoing to be included as a “Secured Hedge Agreement” on any date of
determination by t Administrative Agent, the applicable Hedge Bank (other than
Administrative Agent or an Affiliate of Administrative Agent) must have
delivered a Secured Party Designation Notice to Administrative Agent prior to
such date of determination.

 

18



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Borrower or a Subsidiary is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to Borrower or a Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each of March,
June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by Borrower in its Loan Notice); provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there

 

19



--------------------------------------------------------------------------------

is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Inventory” means all inventory now owned or hereafter acquired, wherever
located, including without limitation all goods, merchandise and other personal
property held for sale or lease or which is furnished under any contract of
service or is held as raw materials, works or goods in process, materials and
supplies of every nature used or consumed or to be used or consumed in the
ordinary course of its business, whether now owned or hereafter acquired and the
proceeds of products thereof.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Equity Interests of another Person, (b) a
loan, advance or capital contribution to, or purchase or other acquisition of
any equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment. For the avoidance of
doubt, prefunded investments held subject to a fiduciary duty to be used for the
sole purpose of administering clients’ benefits shall not constitute Investments
for purposes of this Agreement.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IP Rights” means, collectively, with respect to any Person, all of such
Person’s right, title, and interest in and to the following: (a) all Copyrights,
all domain names, all websites, all Patents, all Proprietary Software, all
Trademarks, all Trade Secrets and all Other Intellectual Property owned and/or
used by any Loan Party or any Subsidiary; (b) all Copyright Licenses, all Patent
Licenses and all Trademark Licenses; and (c) all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the
L/C Application, and any other document, agreement and instrument entered into
by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to such Letter of Credit.

 

20



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Material Domestic Subsidiary in accordance
with the provisions of Section 7.14.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
L/C Issuer.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment or disbursement made by a L/C Issuer pursuant
to a drawing under a Letter of Credit.

“L/C Expiration Date” means the day that is ninety (90) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“L/C Fee” has the meaning specified in Section 2.03(i).

“L/C Issuer” means Union Bank, N.A. in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, or
such other Lender as Borrower may from time to time select as an L/C Issuer
hereunder pursuant to Section 2.03; provided that such Lender has agreed to be
an L/C Issuer.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

21



--------------------------------------------------------------------------------

“L/C Sublimit” means an amount equal to Fifteen Million Dollars ($15,000,000).
The L/C Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lenders” has the meaning specified in the introductory paragraph hereto and,
includes the Persons listed on Schedule 2.01 and any other Person that shall
have become party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
as set forth on the such Lender’s signature page hereto, or such other office or
offices as a Lender may from time to time notify Borrower and Administrative
Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Liquidity Ratio” means, as of any time of determination, the ratio of (a) the
value of Borrower’s Cash and marketable securities to (b) the sum of the amount
of all Borrower’s consolidated customer deposits plus the current portion of
(i) all Earn Out Obligations and (ii) all other deferred Acquisition-related
obligations that constitute consideration for such Acquisition owing by Borrower
or any of its Subsidiaries (regardless of whether or not required to be
reflected on the balance sheet of such Person).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.15 of this Agreement, each
Collateral Document, the Guaranty and each other document, instrument and
agreement entered into in connection with the transactions contemplated by this
Agreement, together with all alterations, amendments, changes, extensions,
modifications, refinancings, refundings, renewals, replacements, restatements,
or supplements, of or to any of the foregoing.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

22



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse change in or a material
adverse effect on (i) the business, assets, operations, liabilities, or
financial condition of Borrower and its Subsidiaries, taken as a whole, or
(ii) the prospect of payment or performance by Borrowers or any Guarantor of its
or their respective obligations under any of the Loan Documents, or (iii) the
validity or enforceability of the Loan Documents, or (iv) the rights and
remedies of Administrative Agent or any Secured Party under any of the Loan
Documents, or (v) any Loan Party’s interest in, or the value, perfection or
priority of Bank’s security interest in the Collateral.

“Material IP Rights” means all IP Rights that are material to the business of
Borrower and its Subsidiaries taken as a whole; “Material IP Right” means any IP
Right that is material to the business of Borrower and its Subsidiaries taken as
a whole.

“Material Subsidiary” means,

(i) as of the last day of any fiscal quarter of Borrower, any Subsidiary that
meets any of the following conditions at such time: (A) such Subsidiary’s
consolidated total revenues for the period of the immediately preceding four
fiscal quarters is equal to or greater than 5% of the consolidated total
revenues of Borrower and its Subsidiaries for such period, determined in
accordance with GAAP, in each case as reflected in the most recent annual or
quarterly (as applicable) financial statements required to be delivered pursuant
to this Agreement; (B) such Subsidiary’s total assets, as of the last day of the
immediately preceding fiscal quarter, are equal to or greater than 5% of the
consolidated total assets of Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP, in each case as reflected in the most recent
annual or quarterly (as applicable) financial statements of Borrower required to
be delivered pursuant to this Agreement; or (C) such Subsidiary is a Domestic
Subsidiary; and

(ii) as of any other Material Subsidiary Assessment Date, (A) any Subsidiary
that has, on a Pro Forma Basis, based upon the then most recently delivered
financial statements delivered pursuant to this Agreement, and after giving
effect to the applicable acquisition, divestiture or creation, as though
occurring on the first day of the four fiscal quarter period ending on the
effective date of such delivered financial statements, (1) total revenues for
the period of the immediately preceding four fiscal quarters is equal to or
greater than 5% of the consolidated total revenues of Borrower and its
Subsidiaries for such period, determined in accordance with GAAP, or (2) total
assets equal to or greater than 5% of the consolidated total assets of Borrower
and its Subsidiaries as of such date, determined in accordance with GAAP, and
(B) any Subsidiary that is a Domestic Subsidiary;

provided, however, that the Closing Date Guarantor shall be deemed a “Material
Subsidiary”; provided further that if at any time the Subsidiaries qualifying as
Material Subsidiaries pursuant to clause (i) or (ii) above which, in the
aggregate and together with the total assets and total revenues of Borrower, do
not represent at least 95% of the consolidated total assets and consolidated
total revenues of Borrower and its Subsidiaries (the “95% Threshold”), Borrower
shall promptly designate additional Subsidiaries as Material Subsidiaries until
the 95% Threshold is satisfied collectively by all Material Subsidiaries. Once a
Subsidiary qualifies, or is designated by Borrower, a Material Subsidiary, it
shall continue to constitute a Material

 

23



--------------------------------------------------------------------------------

Subsidiary throughout the term of this Agreement. Notwithstanding the foregoing,
PBS shall not be deemed to be a Material Subsidiary for purposes of Section 7.14
hereof until such time as PBS becomes a 5% Subsidiary.

“Material Subsidiary Assessment Date” means each of (a) the date on which
Borrower delivers or is obligated to deliver to Bank financial statements
pursuant to Section 7.01, (b) the date on which Borrower, directly or through
one or more Subsidiaries, consummates any Acquisition, or acquires or creates
any new or additional Subsidiary, and (c) the date on which Borrower, directly
or through one or more Subsidiaries, sells, transfers, divests or otherwise
disposes of any Subsidiary or all or substantially of the assets of any
Subsidiary.

“Maturity Date” means December 31, 2015; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral provided in accordance with Section 2.15, an amount equal to 100% of
the Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by Administrative Agent and the L/C Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064(a) of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Equity Issuance,
net of (a) direct costs incurred in connection therewith (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions) and (b) taxes paid or payable as a result thereof.

“New Lender” has the meaning specified in Section 2.06(b)(ii).

“New Lender Addendum” means a new lender addendum entered into by and between
Borrower, Administrative Agent and New Lender, in substantially the form of
Exhibit E or any other form approved by Administrative Agent.

“Non-Consenting Lender” means any Lender that does not consent to or approve any
consent, waiver, amendment, release or modification that (i) requires the
approval of all affected Lenders in accordance with the terms of Section 11.01
or the approval of one hundred percent (100%) of the Lenders and (ii) has been
approved by the Required Lenders.

 

24



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of every kind of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit owed to
Administrative Agent or the Lenders or any one or more of them, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
liquidated or unliquidated, legal or equitable, due or to become due, now
existing or hereafter arising, voluntary or involuntary and however arising,
whether such Loan Party is liable individually or jointly or with others,
whether incurred before, during or after any proceeding under any Debtor Relief
Laws, and including interest and fees that accrue after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. The foregoing shall also include (a) all obligations under any Swap
Contract between any Loan Party and any Hedge Bank that is permitted to be
incurred pursuant hereto and (b) all obligations under any Cash Management
Agreement between any Loan Party and any Cash Management Bank.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Intellectual Property” means all worldwide intellectual property rights,
proprietary rights and common-law rights, whether registered or unregistered,
not otherwise included in Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks, Trademark Licenses or Trade Secrets, including, without
limitation, all rights to and under all new and useful inventions, discoveries,
methods, processes, designs, technology, art, trade dress, algorithms, software,
concepts, protocols, electronic or other databases and all improvements thereof
and all know-how related thereto.

 

25



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patent License” means any written agreement providing for the grant by or to a
Loan Party or any Subsidiary of any right under any Patent.

“Patents” means all patents, letters patent, patent applications and like
protections in the United States and all other countries (and letters patent
that issue therefrom) and all improvements divisions, continuations, renewals,
reissues, reexaminiations, extensions and continuations (including
continuations-in-part and continuing prosecution applications) thereof, for the
full term thereof.

“Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) and the USA
PATRIOT Improvement and Reauthorization Act of 2005 (Pub. L. 109-177).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PBS” means Planned Benefit Systems Incorporated, a Colorado corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a Multiple Employer Plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

26



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by Borrower or a Subsidiary of
Borrower, provided that:

(a) the Acquired Entity in the same line of business as Borrower or a business
incidental or closely related thereto,

(b) Borrower (or Borrower and a Wholly Owned Subsidiary of Borrower), is the
surviving and successor entity in such Acquisition (including any merger or
consolidation),

(c) for any Acquisition where the Aggregate Consideration paid or payable by
Borrower and its Subsidiaries in connection with such Acquisition exceeds Ten
Million Dollars ($10,000,000) Borrower shall have delivered to Administrative
Agent, at least five (5) days prior to the consummation of such Acquisition:

(i) historical financial information for the Acquired Entity, including, if
available, audited financial statements, quality of earnings reports and
year-to-date interim financial statements,

(ii) if requested by Administrative Agent, true, correct and complete copies of
all of the documents, instruments and agreements relating to such acquisition,
including all related annexes, schedules and exhibits,

(iii) such other financial information and other information regarding the
Acquired Entity, as Administrative Agent may reasonably request, and

(iv) a Pro Forma Compliance Certificate, duly executed by a Responsible Officer,
certifying and demonstrating, among other things compliance on an actual and Pro
Forma Basis with all financial covenants;

(d) the assets acquired, or owned by the Acquired Entity, will not be subject to
any Lien following the effective date of such Acquisition, other than any
required Lien in favor of Administrative Agent, for the benefit of the Secured
Parties, and Permitted Liens;

(e) no Event of Default shall have occurred and be continuing on the effective
date thereof or shall result from the consummation of such Acquisition;

(f) such Acquisition does not result in a Change of Control; and

(g) to the extent applicable, such Acquisition shall have been approved by a
requisite majority of the shareholders, and a disinterested majority of the
board of directors (or an equivalent governing body) of, the Acquired Entity.

“Permitted Holder” means: VantagePoint Capital Partners IV (Q), L.P.,
VantagePoint Capital Partners IV, L.P., VantagePoint Capital Partners IV
Principals Fund, L.P. and 23-VP Assoc IV, L.L.C.

 

27



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) Investments existing on the Closing Date and listed on Schedule 8.02 to the
Disclosure Letter;

(b) Cash Equivalents or any Investments that are consistent with the investment
policy approved by Borrower’s board of directors and approved by the Required
Lenders, such approval not to be unreasonably withheld;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

(d) Investments by Borrower or a Guarantor in (i) Guarantors or Borrower, as the
case may be, and (ii) Domestic Subsidiaries of Borrower for current operating
expenses, not to exceed $1,000,000 in any fiscal year during the term hereof,
incurred in the ordinary course of the businesses currently engaged in by
Borrower or reasonably related thereto;

(e) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower pursuant to employee stock purchase plans or
agreements approved by Borrower’s board of directors, not to exceed $250,000 in
the aggregate in any year during the term hereof;

(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(g) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (g) shall not
apply to Investments of Borrower in any Subsidiary;

(h) Investments consisting of deposit accounts, provided that if required
pursuant to Section 7.06, such deposit accounts shall be subject to a prior
perfected security interest in favor of Bank;

(i) Investments accepted in connection with Dispositions permitted by
Section 8.05;

(j) Permitted Acquisitions, including the creation of Subsidiaries in connection
with any such Permitted Acquisitions (provided that any Material Subsidiaries
are co-Borrowers or Guarantors hereunder); and

(k) Other Investments in an aggregate amount not to exceed $1,000,000 in any
fiscal year.

 

28



--------------------------------------------------------------------------------

“Permitted Liens” means those Liens permitted by Section 8.01 hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), that is sponsored or maintained by Borrower or any ERISA
Affiliate other than (i) a Multiemployer Plan established by Borrower or,
(ii) with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 11.02(c).

“Pledge Agreement” means that certain Pledge Agreement dated as of the Closing
Date entered into among the Loan Parties and Administrative Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit I attached
hereto (including any supplement or joinders thereto) as amended, modified or
restated from time to time.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 7.13(c), that any Acquisition shall be deemed to have occurred
as of the first day of the most recent four fiscal quarter period preceding the
date of such transaction for which Borrower was required to deliver financial
statements pursuant to Section 7.01(a) or (b). In connection with the foregoing,
(i) with respect to any Acquisition, income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information satisfactory to Administrative Agent and (ii) any
Indebtedness retired, incurred or assumed by Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
(A) shall be deemed to have been retired, incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 7.13 as of the most recent fiscal quarter end for
which Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

“Proprietary Software” means any proprietary software owned, licensed or
otherwise used by any Loan Party or any Subsidiary other than any software that
is generally commercially available, including without limitation, the object
code and source code forms of such software and all associated documentation.

“Public Lender” has the meaning specified in Section 7.02.

 

29



--------------------------------------------------------------------------------

“Qualified Stock” of any Person means any Equity Interest of such Person that is
not Disqualified Stock.

“Rating Agency” means Moody’s, S&P, Fitch Ratings Ltd. or any other nationally
recognized rating agency or service.

“Recipient” means (a) Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, an L/C Application.

“Required Lenders” means, at any time, Lenders having more than 50.0% of the
Aggregate Commitments or, if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, Lenders holding in the aggregate more than 50.0% of
the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided, further that, when the Aggregate Commitments and/or Total
Outstandings, as applicable, as of any date of determination are held by
(i) four (4) Lenders, Required Lenders shall mean not less than three
(3) Lenders; (ii) three (3) Lenders, Required Lenders shall mean not less than
two (2) Lenders; and (iii) two (2) Lenders, Required Lenders shall mean both
Lenders.

“Responsible Officer” means the manager, chief executive officer, president,
chief financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to Administrative Agent. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Agreement” means any license or other agreement (other than
over-the-counter software that is commercially available to the public) to which
Borrower is a party or under which Borrower is bound (including licenses and
agreements under which Borrower is the licensee), the failure, breach or
termination of which could reasonably be expected to have a Material Adverse
Effect.

 

30



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any other Person, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII or VIII that is entered into by and between any Loan Party and any
Hedge Bank.

“Secured Obligations” means all Obligations, all obligations of any Loan Party
arising under Secured Cash Management Agreements and Secured Hedge Agreements
and all costs and expenses incurred in connection with enforcement and
collection of the foregoing by any Loan Party, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Secured Parties” means, collectively, Administrative Agent, the Lenders, the
L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by Administrative Agent from time to time pursuant to
Section 10.05, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit K.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and

 

31



--------------------------------------------------------------------------------

practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement(s)” means, individually or collectively, (a) the Security
Agreement of even date herewith executed by Borrower and the other Loan Parties
in favor of Bank, (b) each other pledge or security agreement executed from time
to time by a Loan Party in favor of Bank, all as amended, modified, supplemented
or restated from time to time

“Solvent” means, as of any date of determination, and as to any Person, that on
such date: (a) the fair valuation of the assets of such Person is greater than
the fair valuation of such Person’s probable liability in respect of existing
debts; (b) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature; (c) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, which would leave such Person with assets
remaining which would constitute unreasonably small capital after giving effect
to the nature of the particular business or transaction; and (d) such Person is
generally paying its debts as they become due. For the purpose of the foregoing
(1) the “fair valuation” of any assets means the amount realizable within a
reasonable time, either through collection or sale, of such assets at their
regular market value, which is the amount obtainable by a capable and diligent
businessman from an interested buyer willing to purchase such assets within a
reasonable time under ordinary circumstances; and (2) the term “debts” includes
any legal liability whether matured or unmatured, liquidated or unliquidated,
absolute, fixed, or contingent.

“Subject Lender” has the meaning specified in Section 2.14.

“Subordinated Debt” is indebtedness incurred by each Loan Party subordinated to
all of each Loan Party’s Obligations to Administrative Agent, the Lenders and
the L/C Issuer on terms acceptable to Administrative Agent and the Required
Lenders (pursuant to a subordination, intercreditor, or other similar agreement
in form and substance satisfactory to Administrative Agent entered into between
Administrative Agent and the other creditor).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

32



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that,
for the avoidance of doubt, the following shall not be deemed a “Swap Contract”:
(i) no phantom stock or similar plan (including, any stock option plan)
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries, (ii) any stock option or warrant agreement for the purchase of
Equity Interests, (iii) the purchase of Equity Interests or Indebtedness
(including securities convertible into Equity Interests) pursuant to delayed
delivery contracts, and (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

33



--------------------------------------------------------------------------------

“Threshold Amount” means One Million Dollars ($1,000,000).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trademark License” means any written agreement, providing for the grant by or
to a Loan Party or any Subsidiary of any right to use a Trademark.

“Trademarks” means all statutory and common law trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications to register in
connection therewith, under the laws of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, for the
full term and all renewals thereof.

“Trade Secrets” means any data or information of any Loan Party or any
Subsidiary that is not commonly known by or available to the public and which
(a) derives economic value, actual or potential, from not being generally known
to and not being readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of California; provided, that in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of or remedies with respect to, Administrative Agent’s Lien, for the
benefit of Administrative Agent and Lenders, on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of California, the term “UCC” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions hereof relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions; provided,
further, that to the extent that the UCC is used to define any term herein or in
any of the Loan Documents and such term is defined differently in different
Articles or Divisions of the UCC, the definition of such term contained in
Article or Division 9 shall govern.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the date of the most recent actuarial
valuation of such Pension Plan in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

34



--------------------------------------------------------------------------------

“Union Bank” means Union Bank, N.A., and its successors.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrelated Person” means any Person other than (a) Borrower or any Wholly Owned
Subsidiary, or (b) an employee stock ownership plan or other employee benefit
plan covering the employees of any of the Loan Parties and their Subsidiaries.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e).

“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by Borrower directly or indirectly through other Persons 100% of
whose Equity Interests are at the time owned, directly or indirectly, by
Borrower (provided, however, that in determining the percentage ownership of any
such Person, no ownership interest in the nature of “qualifying shares” or
“directors shares” or other similar ownership requirements under applicable law
shall be deemed to be outstanding).

“Withholding Administrative Agent” means Borrower and Administrative Agent.

“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.

1.02 Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the

 

35



--------------------------------------------------------------------------------

words “hereto,” “herein,” “hereof and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal property and tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) For purposes of Section 3.01, the term “Lender” includes the L/C Issuer and
the term “applicable Law” includes FATCA.

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein; provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by Borrower in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP in effect prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.

 

36



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the Credit Exposure of any Lender shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein, provided,
however, all Borrowings made on the Closing Date shall be designated as
Eurodollar Rate Loans.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon Borrower’s
irrevocable notice to Administrative Agent, which may be given by telephone.
Each such notice must be received by Administrative Agent not later than
10:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans

 

37



--------------------------------------------------------------------------------

or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of Two Million Dollars ($2,000,000) or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof. Except as provided in Section 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of One Million Dollars ($1,000,000) or a whole multiple of Five Hundred
Thousand Dollars ($500,000) in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
Borrower, Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Borrowing, each Lender shall make the amount of its Loan
available to Administrative Agent in immediately available funds at
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), Administrative Agent shall make all funds so
received available to Borrower in like funds as received by Administrative Agent
either by (i) crediting the account of Borrower on the books of Union Bank, N.A.
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower; provided, however, that if, on the date the
Loan Notice with respect to such Borrowing is given by Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing first, shall be
applied, to the payment in full of any such L/C Borrowings, and second, shall be
made available to Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans
and Borrower agrees to pay all amounts due under Section 3.05 in accordance with
the terms thereof due to any such conversion.

 

38



--------------------------------------------------------------------------------

(d) Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to Loans at any
one time.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of Borrower and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the L/C Sublimit. Each request by Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly Borrower may, during
the foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless all the Lenders have approved such expiry date.

 

39



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the
L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than Five Hundred Thousand
Dollars ($500,000);

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
Borrower or such Defaulting Lender to eliminate the L/C Issuer’s risk with
respect to such Lender; or

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” or “Administrative Agent”
as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.

 

40



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to
Administrative Agent) in the form of an L/C Application, appropriately completed
and signed by a Responsible Officer of Borrower. Such L/C Application must be
received by the L/C Issuer and Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such
L/C Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to the L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require. Additionally, Borrower shall furnish to
the L/C Issuer and Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or Administrative Agent may require.

(ii) Promptly after receipt of any L/C Application at the address set forth in
Section 11.02 for receiving L/C Applications and related correspondence, the
L/C Issuer will confirm with Administrative Agent (by telephone or in writing)
that Administrative Agent has received a copy of such L/C Application from
Borrower and, if not, the L/C Issuer will provide Administrative Agent with

 

41



--------------------------------------------------------------------------------

a copy thereof. Unless the L/C Issuer has received written notice from any
Lender, Administrative Agent or any Loan Party, at least one (1) Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions in Article V shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(iii) If Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree (subject to the
consent of Administrative Agent and the Required Lenders) to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

 

42



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse the L/C Issuer through Administrative Agent in
an amount equal to the amount of such drawing. If Borrower fails to so reimburse
the L/C Issuer by such time, Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, Borrower shall be deemed to have requested a Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 5.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon receipt of any notice pursuant to Section 2.03(c)(i)
make funds available (and Administrative Agent may apply Cash Collateral
provided for this purpose) to Administrative Agent for the account of the
L/C Issuer at Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to Borrower in such amount.
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

43



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting any other provision of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Lender (through Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

44



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

 

45



--------------------------------------------------------------------------------

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit unless the L/C Issuer is prevented or prohibited from so paying
as a result of any order or directive of any court or other Governmental
Authority. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for

 

46



--------------------------------------------------------------------------------

further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Cash Collateral. Borrower shall provide Cash Collateral as and when required
pursuant to Sections 2.05, 2.15, 2.16 and 9.02(c).

(h) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to
Borrower for, and the L/C Issuer’s rights and remedies against Borrower shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(i) L/C Fees. Borrower shall pay to Administrative Agent for the account of each
Lender in accordance, subject to Section 2.16, with its Applicable Percentage an
L/C fee (the “L/C Fee”) for each Letter of Credit equal to the Applicable Rate
times the original face amount of such Letter of Credit. L/C Fees shall be
(A) due and payable on or prior to issuance of such Letter of Credit and
thereafter on demand if such Letter of Credit is amended or extended, and
(B) non-refundable. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Event of Default exists, all
L/C Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
with respect to each Letter of Credit, at a rate per annum agreed to by Borrower
and the L/C Issuer, computed on the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) and on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the first Business Day after the end of
each of March, June, September and December, in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date, and thereafter, on demand.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, Borrower shall pay directly to the

 

47



--------------------------------------------------------------------------------

L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the
L/C Issuer relating to letters of credit as from time to time in effect. Such
individual customary fees and standard costs and charges are due and payable on
demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

2.04 [Reserved].

2.05 Prepayments.

(a) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Administrative Agent not later
than 8:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
Two Million Dollars ($2,000,000) or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof or, if less, the entire principal amount
thereof then outstanding); (iii) any prepayment of Base Rate Loans shall be in a
principal amount of One Million Dollars ($1,000,000) or a whole multiple of Five
Hundred Thousand Dollars ($500,000) in excess thereof or, in each case, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by Borrower, Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.16, each such prepayment shall be applied to the Loans of Lenders
in accordance with their respective Applicable Percentages.

(b) [Reserved].

(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment in
full of the Loans, the Total Outstandings exceed the Aggregate Commitments then
in effect. All amounts required to be paid pursuant to this Section 2.05(c)
shall be applied to Loans and (after all Loans have been repaid) to Cash
Collateralize L/C Obligations. Within the parameters of the applications set
forth above, prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(c) shall be subject to Section 3.05.

 

48



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments; Increase of Commitment.

(a) Termination or Reduction of Commitments. Borrower may, upon notice to
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by Administrative Agent not later than 10:00 a.m. five
(5) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of Five Million
Dollars ($5,000,000) or any whole multiple of One Million Dollars ($1,000,000)
in excess thereof, (iii) Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments or
the L/C Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit
shall be automatically reduced by the amount of such excess. Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Commitments, provided, that any such notice (whether
to terminate the Aggregate Commitments or to permanently reduce the Aggregate
Commitments) may state that it is conditioned upon the effectiveness of other
transactions, in which case such notice may be revoked or delayed by Borrower
(by notice to Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

(b) Increase of Commitments.

(i) If no Default or Event of Default shall have occurred and be continuing,
upon written notice to Administrative Agent (each such notice, a “Commitment
Increase Notice”), Borrower may from time to time prior to the Maturity Date,
request an increase of the Aggregate Commitments (but not the L/C Sublimit) by
an amount (for all such requests) not exceeding Seventy Five Million
Dollars ($75,000,000); provided that, (i) any such request for an increase shall
be in a minimum amount of Twenty Five Million Dollars ($25,000,000); and
(ii) Borrower may make a maximum of two (2) such requests. Any such Commitment
Increase Notice delivered with respect to any proposed increase in the
Commitment may offer one or more Lenders an opportunity to subscribe for its
Applicable Percentage (with respect to the existing Commitment (prior to such
increase)) of the increased Aggregate Commitments. Administrative Agent shall
promptly, and in any event within five (5) Business Days after receipt of a
Commitment Increase Notice, notify each Lender of such request. Each Lender
desiring to increase its Commitment shall notify Administrative Agent in writing
no later than ten (10) Business Days after receipt of notice from Administrative
Agent. Any Lender that does not notify Administrative Agent within the time
period specified above that it will, in its sole discretion, increase its
Commitment will be deemed to have rejected such offer. Any agreement by a Lender
to increase its Commitment shall be irrevocable.

 

49



--------------------------------------------------------------------------------

(ii) If any proposed increase in the Commitment is not fully subscribed by the
existing Lenders pursuant to the procedure outlined in Section 2.06(b)(i),
Borrower may, in its sole discretion, offer to any existing Lender or to one or
more additional banks or financial institutions which is an Eligible Assignee
(each, a “New Lender”) the opportunity to participate in all or a portion of
such unsubscribed portion of the increased Aggregate Commitments, by notifying
Administrative Agent in writing. Promptly and in any event within five
(5) Business Days after receipt of notice from Borrower of its desire to offer
such unsubscribed commitments to certain existing Lenders or to any New Lender
identified therein, Administrative Agent shall notify such proposed lenders of
the opportunity to participate in all or a portion of such unsubscribed portion
of the increased Aggregate Commitments.

(iii) Any New Lender which accepts Borrower’s offer to participate in the
increased Commitment shall execute and deliver to Administrative Agent and
Borrower a New Lender Addendum, an Administrative Questionnaire and such other
documents, instruments and agreements as Administrative Agent may reasonably
request, and upon the receipt thereof and the effectiveness of such New Lender
Addendum such New Lender shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, and the signature pages hereof shall be deemed to be
amended to add the name of such New Lender.

(iv) If the Aggregate Commitments are increased in accordance with this Section,
Administrative Agent and Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.
Administrative Agent shall promptly notify Borrower and the Lenders of the final
allocation of such increase and the Increase Effective Date.

(v) As a condition precedent to such increase, Borrower shall deliver to
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article VI and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except that (x) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation and
warranty shall be required to be true and correct in all respects, (y) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
(z) for purposes of this Section 2.06, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.01, and (B) no Default exists. Borrower shall prepay
any Loans outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to

 

50



--------------------------------------------------------------------------------

Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

(vi) On each Increase Effective Date, subject to the satisfaction of the terms
and conditions set forth in this Section, (A) each of the existing Lenders shall
assign to each of the New Lenders, and each of the New Lenders shall purchase
from each of the existing Lenders, as applicable, at the principal amount
thereof (together with accrued interest), such interests in the Loans
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Loans will be held by
existing Lenders and New Lenders ratably in accordance with their Commitments
after giving effect to the addition of such new Commitments to the total
Aggregate Commitments hereunder, (B) each new Commitment shall be deemed for all
purposes a “Commitment” and each Loan made thereunder shall be deemed, for all
purposes, a “Loan”, (C) each New Lender shall become a “Lender” with respect to
the new Commitment and all matters relating thereto and (D) and Borrower shall
compensate each Lender who shall have assigned any portion of any Eurodollar
Rate Loans previously held by such Lender compensation in the amount that would
have been payable to such Lender under Section 3.05 hereof had Borrower made a
prepayment of such Eurodollar Rate Loans by an amount equal to such assigned
portion thereof. Upon any increase in the Commitment pursuant to this
Section 2.06, Schedule 2.01 shall be deemed amended to reflect such new
Commitment and the Applicable Percentage of each Lender (including any New
Lender), as thereby increased or decreased, as appropriate.

(vii) This Section shall supersede any provisions in Section 2.13 or 11.01 to
the contrary.

2.07 Repayment of Loans.

(a) Borrower shall repay to Lenders on the Maturity Date the aggregate principal
amount of Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

51



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. Borrower shall pay to Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage, a commitment fee
(the “Commitment Fee”) equal to the one-quarter of one percent (0.25%) times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C Obligations.
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the first Business
Day of each of March, June, September and December, commencing with the first
such date to occur after the Closing Date, and on the last day of the
Availability Period. The Commitment Fee shall be calculated quarterly in
arrears.

(b) [Reserved].

(c) Lenders’ Upfront Fee. On the Closing Date, Borrower shall pay to
Administrative Agent, for the account of Union Bank, as Lender, an upfront fee
in an amount equal One Hundred Twenty Five Thousand Dollars ($125,000). Such
upfront fees are for the credit facilities committed by Lenders under this
Agreement and are fully earned on the date paid. The upfront fee paid to each
Lender is solely for its own account and is nonrefundable for any reason
whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Union Bank, N.A.’s “reference rate” shall be made on the basis of
a year of

 

52



--------------------------------------------------------------------------------

365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) (i) General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 noon
on the date specified herein. Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by Administrative Agent after
12:00 noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(ii) On each date when the payment of any principal, interest or fees are due
hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Administrative Agent (as
such account shall be designated by Borrower in a written notice to
Administrative Agent from time to time, the “Borrower Account”) an amount
sufficient to pay such principal, interest or fees in full on such date.
Borrower hereby authorizes Administrative Agent (A) to deduct automatically all
principal, interest or fees when due hereunder or under any Note from Borrower
Account, and (B) if and to the extent any payment of principal, interest or fees
under this Agreement or any Note is not made when due to deduct any such amount
from any or all of the accounts of Borrower maintained at Administrative Agent.
Administrative Agent agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 2.12(a)(ii) showing in
reasonable detail the amounts of such deduction. Lenders agree to reimburse
Borrower based on their Applicable Percentage for any amounts deducted from such
accounts in excess of amount due hereunder and under any other Loan Documents.

 

53



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 9:00 a.m. on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans. If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
Lenders or the L/C Issuer, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender or the
L/C Issuer, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation. A notice of Administrative Agent to
any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

54



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of Lenders hereunder to make
Loans, to fund participations in Letters of Credit and to make payments under
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan,
purchase its participation or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in
L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and sub-participations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so

 

55



--------------------------------------------------------------------------------

that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or sub-participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or sub-participations in L/C Obligations to any assignee or participant,
other than to Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
(any such Lender, a “Subject Lender”), then so long as (a) no Default shall have
occurred and be continuing and Borrower has obtained a commitment from another
Lender or an Eligible Assignee to purchase at par the Subject Lender’s Loans and
assume the Subject Lender’s Commitments and all other obligations of the Subject
Lender hereunder, and (b) the Subject Lender is not the L/C Issuer with respect
to any Letters of Credit outstanding (unless all such Letters of Credit are
terminated or arrangements acceptable to the L/C Issuer (such as a
“back-to-back” letter of credit) are made), Borrower may, at its sole expense
and effort, upon notice to such Lender and Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 3.04 or Section 3.01) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(a) Borrower shall have paid to Administrative Agent the assignment fee (if any)
specified in Section 11.06;

 

56



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including all amounts under
Sections 3.01, 3.04 or 3.05 (if applicable)) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable law; and

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

2.15 Cash Collateral. If (i) the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, (ii) as of the L/C Expiration Date, any L/C Obligation for any
reason remains outstanding, (iii) Borrower shall be required to provide Cash
Collateral pursuant to Section 9.02(c), or (iv) there shall exist a Defaulting
Lender, Borrower shall immediately (in the case of clause (iii) above) or within
one (1) Business Day (in all other cases) following any request by
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
In addition, Borrower shall provide Cash Collateral in an amount not less than
the applicable Minimum Collateral Amount not less than five (5) Business Days
prior to any cancellation or termination of the Commitments or this Agreement.

(a) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, and agrees to maintain, a continuing first-priority security interest
in all such Cash Collateral (and all proceeds thereof) as security for the then
Outstanding Amount of all L/C Obligations and any Defaulting Lender’s obligation
to fund participations in respect of L/C Obligations, to be applied pursuant to
clause (b) below. If at any time Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than
Administrative Agent and the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be

 

57



--------------------------------------------------------------------------------

maintained in blocked, non-interest bearing deposit accounts at Union Bank.
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Sections 2.03,
2.05, 2.16 or 9.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the L/C Issuer’s Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi)), or (ii) the determination by Administrative Agent and the
L/C Issuer that there exists excess Cash Collateral; provided however, (x) any
such release shall be without prejudice to, and any disbursement or other
transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations, and provided further
that to the extent that such Cash Collateral was provided by Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 11.08 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such

 

58



--------------------------------------------------------------------------------

Defaulting Lender to the L/C Issuer; third, to Cash Collateralize the L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.15; fourth, as Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders or the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the L/C Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

59



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless
Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent and the L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting

 

60



--------------------------------------------------------------------------------

Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding
Administrative Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Administrative Agent, then the applicable
Withholding Administrative Agent shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If any Loan Party or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount deducted or withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding of Indemnified Taxes or Other Taxes or the making
of all required deductions of Indemnified Taxes or Other Taxes (including such
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction of Indemnified Taxes or Other Taxes been
made.

(iii) If any Loan Party or Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any

 

61



--------------------------------------------------------------------------------

payment, then (A) such Loan Party or Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding of Indemnified
Taxes or Other Taxes or the making of all required deductions of Indemnified
Taxes or Other Taxes (including such deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction of
Indemnified Taxes or Other Taxes been made.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Indemnification by Borrower. Without limiting the provisions of
subsection (a) or (b) above, each Loan Party shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender (with a copy to Administrative Agent), or by Administrative Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. Borrower shall, and does hereby, indemnify Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to Administrative Agent as required pursuant to Section 3.01(c)(ii)
below.

(ii) Indemnification by the Lenders. Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, for (x) Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that Borrower has not
already indemnified Administrative Agent for such Indemnified Taxes and without
limiting the obligation of Borrower to do so), (y) Administrative Agent and
Borrower, as applicable, against any Taxes attributable to such Lender’s

 

62



--------------------------------------------------------------------------------

failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) Administrative Agent and Borrower,
as applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by Administrative Agent or Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this subsection (c)(ii).

(d) Evidence of Payments. As soon as practicable, and upon request of
Administrative Agent or Borrower, as the case may be, after any payment of Taxes
by any Loan Party or by Administrative Agent, to a Governmental Authority
pursuant to this Section 3.01, Borrower shall deliver to Administrative Agent or
Administrative Agent shall deliver to Borrower, as applicable, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times required by law or
reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender

 

63



--------------------------------------------------------------------------------

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be required by law or requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter as required by law or upon the reasonable request of Borrower
or Administrative Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

64



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or the L/C Issuer, or have any obligation to pay to any
Lender or the L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the L/C Issuer, as the case may be. If
any Recipient determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this
Section 3.01), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, as the

 

65



--------------------------------------------------------------------------------

case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that Borrower,
upon the request of Administrative Agent or such Recipient, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to an indemnifying party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) Borrower shall, upon demand from such
Lender (with a copy to Administrative Agent), prepay or, if applicable, convert
all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans, and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such

 

66



--------------------------------------------------------------------------------

prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion.

3.03 Inability to Determine Rates. If Administrative Agent determines in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, (x) the obligation of Lenders to make or maintain Eurodollar Rate
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e) or reflected in
the Eurodollar Rate) or the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurodollar Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender, the L/C Issuer or such other Recipient of

 

67



--------------------------------------------------------------------------------

participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, Borrower will pay to
such Lender, L/C Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, L/C Issuer or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time Borrower will pay to such
Lender or L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section and delivered to Borrower, shall be conclusive absent
manifest error. Borrower shall pay such Lender or L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or L/C Issuer’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall

 

68



--------------------------------------------------------------------------------

be due and payable on each date on which interest is payable on such Loan,
provided Borrower shall have received at least 10 days’ prior notice (with a
copy to Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 2.14;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Lending Office. If any Lender requests compensation under
Section 3.04, or requires Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or Governmental Authority for the account of any Lender,
pursuant to Section 3.01, then such Lender shall (at the request of Borrower)
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, and
(b) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender, as the case
may be. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to

 

69



--------------------------------------------------------------------------------

any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a),
Borrower may replace such Lender in accordance with Section 2.14.

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, and repayment of all other
Obligations hereunder and resignation of Administrative Agent.

ARTICLE IV

GUARANTY

4.01 The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to each Secured Party as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Secured Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the Secured
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Secured Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
in accordance with the terms of such extension or renewal. This Guaranty is in
addition to any other guaranties of the Secured Obligations, is continuing and
covers all Secured Obligations, including those arising under successive
transactions which continue or increase the Secured Obligations from time to
time, renew all or part of the Secured Obligations after they have been
satisfied, or create new Secured Obligations. A separate action or actions may
be brought and prosecuted against any one or more guarantors, whether action is
brought against Borrower or other guarantors of the Secured Obligations, and
whether Borrower or others are joined in any such action.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Cash Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

4.02 Obligations Unconditional. The obligations of the Guarantors under
Section 4.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents, Swap Contracts or Cash Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Secured Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02

 

70



--------------------------------------------------------------------------------

that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Each Guarantor agrees that such
Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against Borrower or any other Guarantor for amounts paid under this
Article IV until such time as the Secured Obligations (other than contingent
indemnification obligations that survive the termination of this Agreement and
obligations arising under Cash Management Agreements that survive the
termination of this Agreement) have been paid in full and the Commitments have
expired or terminated and the Facility Termination Date has occurred. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Secured Obligations shall
be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Hedge Bank, or any
Cash Management Agreement between any Loan Party and any Cash Management Bank,
or any other agreement or instrument referred to in the Loan Documents, such
Swap Contracts or such Cash Management Agreements shall be done or omitted;

(c) the maturity of any of the Secured Obligations shall be accelerated, or any
of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract between
any Loan Party and any Hedge Bank or any Cash Management Agreement between any
Loan Party and any Cash Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Cash Management
Agreements shall be waived or any other guarantee of any of the Secured
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, Administrative Agent or any Lender or
Lenders as security for any of the Secured Obligations shall fail to attach or
be perfected; or

(e) any of the Secured Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

Each Guarantor authorizes Administrative Agent and the other Secured Parties,
without notice and without affecting such Guarantor’s liability under this
Guaranty, from time to time, to (a) renew, compromise, extend, accelerate,
release, subordinate, waive, amend and restate, or otherwise amend or change,
the interest rate, time or place for payment or any other terms of all or any
part of the Secured Obligations; (b) accept delinquent or partial payments on
the Secured Obligations; (c) take or not take security or other credit support
for this Guaranty or for all or any part of the Secured Obligations, and
exchange, enforce, waive, release, subordinate, fail to enforce or perfect,
sell, or otherwise dispose of any such security or credit support; (d) apply

 

71



--------------------------------------------------------------------------------

proceeds of any such security or credit support and direct the order or manner
of its sale or enforcement as Administrative Agent and the Required Lenders, at
their sole discretion, may determine; and (e) release or substitute Borrower or
any guarantor or other person or entity liable on the Secured Obligations.

Each Guarantor warrants having established with Borrower adequate means of
obtaining, on an ongoing basis, such information as such Guarantor may require
concerning all matters bearing on the risk of nonpayment or nonperformance of
the Secured Obligations. Each Guarantor assumes sole, continuing responsibility
for obtaining such information from sources other than from Secured Parties. No
Secured Party has any duty to provide any information to any Guarantor.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever (including notices of dishonor, notices of acceptance of this
Guaranty and of the existence or creation of new or additional Secured
Obligations), and any requirement that Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Hedge Bank
or any Cash Management Agreement between any Loan Party and any Cash Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Cash Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Secured
Obligations.

4.03 Reinstatement. The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by Administrative Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

4.04 Certain Additional Waivers.

(a) Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Secured Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

(b) To the maximum extent permitted by law, each Guarantor waives (i) all rights
to require any Secured Party to proceed against Borrower, or any other
guarantor, or proceed against, enforce or exhaust any security for the Secured
Obligations or to marshal assets or to pursue any other remedy in any Secured
Party’s power whatsoever; (ii) all defenses arising by reason of any disability
or other defense of Borrower, the cessation for any reason of the

 

72



--------------------------------------------------------------------------------

liability of Borrower, any defense that any other indemnity, guaranty or
security was to be obtained, any claim that any Secured Party has made such
Guarantor’s obligations more burdensome or more burdensome than Borrower’s or
any other Guarantor’s obligations, and the use of any proceeds of the Secured
Obligations other than as intended or understood by any Secured Party or any
Guarantor; (iii) all conditions precedent to the effectiveness of this Guaranty;
(iv) all rights to file a claim in connection with the Secured Obligations in
any bankruptcy or insolvency filed by or against Borrower; (v) all rights to
require any Secured Party to enforce any of its remedies; (vi) any setoff,
defense or counterclaim against any Secured Party, (vii) the benefit of any act
or omission by any Secured Party which directly or indirectly results in or aids
the discharge of Borrower or any other Guarantor from any of the Secured
Obligations by operation of law or otherwise; (viii) the benefit of California
Civil Code Section 2815 permitting the revocation of this Guaranty as to future
transactions and the benefit of California Civil Code Sections 2809, 2810, 2819,
2839, 2845, 2848, 2849, 2850, 2899 and 1432 with respect to certain suretyship
defenses, provided, that with respect to Sections 2847, 2848 and 2849 of the
California Civil Code, such waivers shall only be effective until the Facility
Termination Date; and (ix) all rights, remedies and defenses such Guarantor may
have or acquire against Borrower or any other Guarantor.

(c) Each Guarantor understands that if Bank forecloses by trustee’s sale on a
deed of trust securing any of the Secured Obligations, Guarantor would then have
a defense preventing Administrative Agent from thereafter enforcing Guarantor’s
liability for the unpaid balance of the Secured Obligations. This defense arises
because the trustee’s sale would eliminate such Guarantor’s right of
subrogation, and therefore Guarantor would be unable to obtain reimbursement
from Borrower. Each Guarantor specifically waives this defense and all rights
and defenses that Guarantor may have because the Secured Obligations are secured
by real property. This means, among other things: (i) Administrative Agent and
the other Secured Parties may collect from each Guarantor without first
foreclosing on any real or personal property collateral pledged by Borrower; and
(ii) if Administrative Agent or any of the other Secured Parties forecloses on
any real property collateral pledged by Borrower: (A) the amount of the Secured
Obligations may be reduced only by the price for which the collateral is sold at
the foreclosure sale, even if the collateral is worth more than the sale price;
and (ii) Administrative Agent and the other Secured Parties may collect from
Guarantor even if Administrative Agent and the other Secured Parties, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower. This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because the Secured
Obligations are, or may be, secured by real property. These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d or 726 of the California Code of Civil Procedure or similar laws in
other states.

4.05 Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and Administrative Agent and
the Lenders, on the other hand, the Secured Obligations may be declared to be
forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Secured
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Secured Obligations
being deemed to have become

 

73



--------------------------------------------------------------------------------

automatically due and payable), the Secured Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

4.06 Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Secured Obligations (other than
contingent indemnification obligations that survive the termination of this
Agreement and obligations arising under Cash Management Agreements that survive
the termination of this Agreement) have been paid in full and the Facility
Termination Date shall have occurred.

4.07 Subordination. All obligations of Borrower to each Guarantor which
presently or in the future may exist (“Guarantor’s Claims”) are hereby
subordinated to the Secured Obligations, provided, that so long as no Event of
Default exists, or would result after giving effect thereto, Borrower may make
payments of principal and interest with respect to such obligations. At
Administrative Agent’s request, Guarantor’s Claims will be enforced and
performance thereon received by Guarantor only as a trustee for Administrative
Agent and the Secured Parties, and each Guarantor will promptly pay over to
Administrative Agent all proceeds recovered for application to the Secured
Obligations without reducing or affecting such Guarantor’s liability under other
provisions of this Guaranty. Any Lien or charge on the property securing the
obligations, and on the revenue and income to be realized therefrom, which any
Guarantor may have or obtain shall be, and such lien or charge hereby is,
subordinated to Administrative Agent’s Lien on such property. Each Guarantor
agrees that it shall file any and all claims against Borrower in any bankruptcy
or insolvency proceeding in which the filing of claims is required by law on any
Indebtedness of Borrower to such Guarantor, and will assign to Administrative
Agent, for the benefit of Lenders, all rights of such Guarantor. If such
Guarantor does not file such claim, Administrative Agent, as attorney-in-fact
for Guarantor, is authorized to do so in the name of Guarantor or, in
Administrative Agent’s sole discretion, to assign the claim and to file a proof
of claim in the name of Administrative Agent or Administrative Agent’s nominee.
In all such cases, whether in bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Administrative Agent the full amount
of any such claim, and, to the full extent necessary for that purpose, Guarantor
assigns to Administrative Agent all of Guarantor’s rights to any such payments
or distributions to which Guarantor would otherwise be entitled. All monies or
other property of any Guarantor at any time in Administrative Agent’s or any
Secured Party’s possession may be held by Administrative Agent or such Secured
Party as security for any and all obligations of such Guarantor to
Administrative Agent or the other Secured Parties no matter how or when arising,
whether absolute or contingent, whether due or to become due, and whether under
this Guaranty or otherwise. Guarantor also agrees that Administrative Agent
books and records showing the account between Administrative Agent and Borrower
or any other guarantor shall be admissible in any action or proceeding and shall
be binding upon each Guarantor for the purpose of establishing the terms set
forth therein and shall constitute prima facie proof thereof.

 

74



--------------------------------------------------------------------------------

4.08 Guarantee of Payment; Continuing Guarantee. The guarantee in this Article
IV is a guaranty of payment and not of collection, is a continuing guarantee,
and shall apply to all Secured Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension. This Agreement shall become
effective upon and the obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Security Agreement, the Pledge
Agreement, sufficient in number for distribution to Administrative Agent, each
Lender and Borrower;

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) each of the Collateral Documents required by Administrative Agent to be
executed and delivered on the date hereof, duly executed by each Loan Party,
together with:

(A) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct;

(B) all certificates representing any Equity Interests required to be delivered
thereby accompanied by undated transfer powers executed in blank, as applicable,

(C) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under such
Collateral Documents, covering the Collateral described therein, in each case as
a first priority Lien (subject only to Permitted Liens),

(D) completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements

 

75



--------------------------------------------------------------------------------

referred to in clause (C) above and all other effective financing statements
filed in the jurisdictions referred to in clause (B) above that name any Loan
Party as debtor, together with copies of such other financing statements, and

(E) evidence of the completion of all other actions, recordings and filings of
or with respect to the Collateral Documents that Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby, in each
case as a first priority Lien (subject only to Permitted Liens);

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi) a favorable opinion of counsel to the Loan Parties addressed to
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to Administrative Agent;

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(C) after giving effect to this Agreement and the other Loan Documents
(including after giving effect to the initial Loans under this Agreement),
Borrower will be Solvent, and (D) the other matters set forth on Exhibit L;

 

76



--------------------------------------------------------------------------------

(ix) a complete search of the records of each filing office where a financing
statement (including under the Uniform Commercial Code), judgment Lien, tax Lien
or other Lien naming a Loan Party or any other party must be filed to perfect
Administrative Agent’s security interest and Lien, for the benefit of the
Secured Parties, in any of the Collateral, which searches shall be reasonably
satisfactory to Administrative Agent;

(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

(xi) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower ended September 30, 2012, signed by a Responsible Officer of
Borrower; and

(xii) such other assurances, certificates, documents, consents or opinions as
Administrative Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid in connection with this Agreement on or before
the Closing Date shall have been paid.

(c) Unless waived by Administrative Agent, Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to Administrative Agent
(directly to such counsel if requested by Administrative Agent) to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrower and Administrative
Agent).

(d) The Closing Date shall have occurred on or before February 26, 2013.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03(d), for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension is subject to the satisfaction of the following
conditions precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except that (w) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation

 

77



--------------------------------------------------------------------------------

and warranty shall be required to be true and correct in all respects, (x) to
the extent such representations and warranties specifically refer to an earlier
date, such representations and warranties shall be true and correct as of such
earlier date, and (y) for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Administrative Agent and, if applicable, the L/C Issuer shall have received
a Request for Credit Extension in accordance with the requirements hereof.

(d) Administrative Agent shall have determined in its sole discretion that no
event or circumstance has occurred or exists that could reasonably be expected
to have a Material Adverse Effect.

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants (and each request for a disbursement of
the proceeds of each Loan shall be deemed a representation and warranty made on
the date of such request) to Administrative Agent and the Lenders that:

6.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. Each Loan
Party and each Subsidiary thereof possesses all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to enable it to conduct the
business in which it is now engaged in compliance with applicable Law, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, Borrower’s principal place of business
and chief executive office is located at 1100 Park Place, 4th Floor, San Mateo,
California 94403.

6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly

 

78



--------------------------------------------------------------------------------

authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or
except for the Liens created pursuant to the Loan Documents, the creation of any
Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate in any material
respect any Law (including, without limitation, Regulation U or Regulation X
issued by the FRB).

6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(a) those that have already been obtained and are in full force and effect,
(b) authorizations, approvals, actions, notices and filings contemplated by the
Collateral Documents, (c) notices and filings which customarily are required in
connection with the exercise of remedies in respect of the Collateral, and
(d) those approvals, consents, exemptions, authorizations, actions, notices or
filings the failure of which to obtain, take, give or make could not be
reasonably expected to have a Material Adverse Effect.

6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
Debtor Relief Law or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Borrower and its Subsidiaries on a consolidated basis as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby (subject in the case of interim unaudited financial statements,
to normal year-end adjustments and the absence of footnotes); and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Borrower
and its Subsidiaries, on a consolidated basis, as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheets of Borrower and
its Subsidiaries dated September 30, 2012, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Borrower and its Subsidiaries, on a
consolidated

 

79



--------------------------------------------------------------------------------

basis, as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year end audit adjustments. Schedule 6.05 to the
Disclosure Letter sets forth all material indebtedness and other liabilities,
direct or contingent, of Borrower and its consolidated Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness.

(c) Since the date of the Audited Financial Statements, (i) there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect, (ii) Borrower
has not mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except for Permitted Liens and except
for Liens to secure the Existing Credit Agreement; (iii) there has been no
Disposition by any Loan Party or any Subsidiary, or any Involuntary Disposition,
of any material part of the business or property of any Loan Party or any
Subsidiary; and (iv) there has been no purchase or other Acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material to any Loan Party or any Subsidiary, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto or has
not otherwise been disclosed in writing to Administrative Agent. Borrower is not
aware of any fact, occurrence or circumstance which Borrower has not disclosed
to Administrative Agent and the Lenders in writing which has, or could
reasonably be expected to have, a material adverse effect on Borrower’s or any
other Loan Party’s ability to repay the Obligations or perform its obligations
under this Agreement or the other Loan Documents.

6.06 Litigation. Except for matters specifically disclosed in Schedule 6.06 to
the Disclosure Letter or disclosed pursuant to Section 7.02, there are no
actions, suits, proceedings, claims or disputes pending, or, to the knowledge of
Borrower, after due and diligent investigation, threatened in writing or
contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, arbitrator or administrative agency, by or against
Borrower or any of its Subsidiaries or against any of their properties or
revenues (a) that purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, (b) where the
amount in controversy is $500,000 or more or (c) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

6.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

6.08 Ownership of Property; Liens. Each Loan Party and each Subsidiary of each
Loan Party has good record and valid title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such exceptions in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and each of their Subsidiaries is subject to no
Liens, other than Liens permitted by Section 8.01. Borrower is the sole owner
of, or has rights to use, Borrower’s Intellectual Property, except for
non-exclusive licenses granted by Borrower to its customers in the ordinary
course of business.

 

80



--------------------------------------------------------------------------------

6.09 Environmental Compliance. Each Loan Party is in compliance with all
applicable Environmental Laws, which govern or affect any of such Loan Party’s
operations and/or properties, including without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time except to
the extent such non-compliance could not reasonably be expected to have a
Material Adverse Effect. None of the operations of any Loan Party is the subject
of any federal or state investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any toxic
or hazardous waste or substance into the environment. No Loan Party has any
material contingent liability in connection with any release of any toxic or
hazardous waste or substance into the environment.

6.10 Insurance. The properties of each Loan Party and each of their Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of Borrower, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Loan Party or the applicable
Subsidiary operates. The insurance coverage of the Loan Parties and their
Subsidiaries as in effect on the Closing Date is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 6.10 to the
Disclosure Letter.

6.11 Taxes. Each Loan Party and each of their Subsidiaries have filed or caused
to be filed (or have obtained appropriate extensions for filing of) all Federal
and state income and other material tax returns and reports required to be
filed, and have paid or caused to be paid all Federal and state income and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and which could not reasonably be expected to
result in any Lien upon the Collateral other than a Permitted Lien or (b) which
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. There is no proposed tax assessment against Borrower or
any Subsidiary that would, if made, have a Material Adverse Effect. With respect
to any contest referenced in clause (a) above, Borrower shall notify
Administrative Agent in writing of the commencement of, and any material
development in, the proceedings.

6.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination, advisory or opinion letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

 

81



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any ERISA Affiliate has engaged in any
non-exempt prohibited transaction under Section 4975 of the Code or Section 406
of ERISA, or any violation of the fiduciary responsibility rules under
Section 404 of ERISA with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in excess of $250,000;
(iii) neither Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069(a) or 4212(c) of ERISA.

6.13 Subsidiaries; Equity Interests. As of the Closing Date, Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 6.13 to the Disclosure Letter, and (a) all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and (b) are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 6.13 to the Disclosure Letter free and clear of all Liens
other than Liens permitted by Section 8.01. Borrower has no direct or indirect
equity investments in any other Person other than those specifically disclosed
in Part (b) of Schedule 6.13 to the Disclosure Letter. Part (a) of such Schedule
further specifies or identifies (i) all 5% Subsidiaries as of the Closing Date
and (ii) all Material Subsidiaries as of the Closing Date. All of the
outstanding Equity Interests in each Loan Party have been validly issued and are
fully paid and nonassessable. Borrower does not own any Equity Interests in any
Person except for Permitted Investments.

6.14 Margin Regulations; Investment Company Act; OFAC; Patriot Act, Etc.

(a) Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of, and no part of the Credit Extensions
will be used directly or indirectly for, purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party, or any Person Controlling Borrower, nor any Subsidiary or any
Loan Party is, or is required to be registered as, an “investment company” under
the Investment Company Act of 1940.

(c) No Loan Party, nor, to the knowledge of any Loan Party, any Related Party,
(i) is currently the subject of any Sanctions, (ii) is located, organized or
residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located,

 

82



--------------------------------------------------------------------------------

organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds
from any Loan, has been used, directly or indirectly, to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, Administrative Agent or the L/C
Issuer) of Sanctions.

(d) Borrower and its Subsidiaries are in compliance with (1) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (2) the Patriot Act. No part of the proceeds of any Credit Extension, will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

6.15 Disclosure. Each Loan Party has disclosed to Administrative Agent and
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

6.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act.

6.17 Solvency. Borrower and the other Loan Parties, taken as a whole, are
Solvent.

6.18 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower or any of its Domestic
Subsidiaries or such other Subsidiaries located in the United States as of the
Closing Date.

 

83



--------------------------------------------------------------------------------

6.19 Business Locations. Set forth on Schedule 6.19(a) to the Disclosure Letter
is a list of all real property located in the United States that is owned by the
Loan Parties as of the Closing Date. Set forth on Schedule 6.19(b) to the
Disclosure Letter is the tax payer identification number and organizational
identification number of each Loan Party as of the Closing Date. The exact legal
name and state of organization of each Loan Party is as set forth on the
signature pages hereto. Except as set forth on Schedule 6.19(c) to the
Disclosure Letter, no Loan Party has during the five years preceding the Closing
Date (i) changed its legal name, (ii) changed its state of formation, or
(iii) been party to a merger, consolidation or other change in structure.

6.20 Intellectual Property; Licenses, Etc.

(a) Each Loan Party and its Subsidiaries own, or possess the legal right to use,
all of the IP Rights that are reasonably necessary for the operation of their
respective businesses. Set forth on Part A of Schedule 6.20 to the Disclosure
Letter is a list of all IP Rights registered or in respect of which an
application for registration has been filed or recorded with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date. Except for such claims and infringements
that could not reasonably be expected to have a Material Adverse Effect, no
claim has been asserted and is pending by any Person challenging or questioning
the use of any IP Rights or the validity or enforceability of any IP Rights,
alleging any violation of such Person’s privacy rights, nor does any Loan Party
know of any such claim, and, to the knowledge of the Loan Parties, the use of
any IP Rights by any Loan Party or any of its Subsidiaries or the granting of a
right or a license in respect of any IP Rights from any Loan Party or any of its
Subsidiaries does not infringe, violate or misappropriate the rights of any
Person. Except as set forth on Part A of Schedule 6.20 to the Disclosure Letter,
none of the Material IP Rights owned by any of the Loan Parties or any of its
Subsidiaries is subject to any licensing agreement or similar arrangement (other
than nonexclusive licenses granted to customers and other relevant parties in
the ordinary course of business).

6.21 Rights in Collateral; Priority of Liens. Borrower and each other Loan Party
own or have rights in the property granted by it as Collateral under the
Collateral Documents, free and clear of any and all Liens in favor of third
parties except Liens permitted pursuant to Section 8.01. Upon the due and proper
filing of UCC financing statements, and the taking of the other actions required
by the Required Lenders to perfect the security interests in the Collateral, the
Liens granted pursuant to the Collateral Documents will constitute valid and
enforceable first, prior and perfected Liens on the Collateral, subject only to
Permitted Liens, in favor of Administrative Agent, for the ratable benefit of
Administrative Agent and Lenders. There is no agreement, indenture, contract or
instrument to which Borrower or any other Loan Party is a party or by which any
Loan Party may be bound that requires the subordination in right of payment of
any of Borrower’s or such Loan Party’s obligations subject to this Agreement or
any other Loan Document to any other obligation of Borrower or the other Loan
Parties. Except as disclosed on Schedule 6.21 of the Disclosure Letter or as
timely disclosed in writing to Administrative Agent pursuant hereto, no Loan
Party is a party to, or is bound by, any Restricted Agreement.

 

84



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan (together
with any and all accrued interest fees or expenses hereunder shall remain unpaid
or unsatisfied, any Letter of Credit or L/C Obligations shall remain outstanding
or any Secured Obligations with respect to Cash Management Agreements remain
outstanding as to which cash collateral or other arrangements with respect
thereto satisfactory to the applicable Cash Management Bank, in its good faith
business judgment, have not been made, Borrower and each Loan Party, as
applicable shall, and shall (except in the case of the covenants set forth in
Sections 7.01, 7.02, and 7.03) cause each Subsidiary to:

7.01 Financial Statements. Deliver to Administrative Agent and each Lender, in
form and detail satisfactory to Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Borrower (or if earlier, 5 days after the date required
to be filed with the SEC), a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, retained earnings, changes in shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to
Administrative Agent and the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and the
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower to the effect that such statement are fairly stated in all material
respects;

(b) as soon as available, but in any event within forty five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of Borrower,
a consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, for such fiscal quarter and for the portion of Borrower’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of Borrower’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of Borrower and its Subsidiaries
in accordance with GAAP, subject only to normal year end audit adjustments and
the absence of footnotes and such consolidating statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller of
Borrower to the effect that such statement are fairly stated in all material
respects.

 

85



--------------------------------------------------------------------------------

7.02 Certificates; Other Information. Deliver to Administrative Agent and each
Lender, in form and detail satisfactory to Administrative Agent and the Required
Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower;

(b) promptly after any reasonable request by Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Borrower by independent accountants in connection with the
accounts or books of Borrower or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;

(e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(f) promptly upon any Responsible Officer of any Loan Party obtaining actual
knowledge of (i) any litigation, action, suit, proceeding, claim or dispute
pending, threatened (in writing) or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, arbitrator or administrative
agency, by or against Borrower or any of its Subsidiaries or against any of
their properties or revenues (A) that purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, (B) where the amount in controversy is greater than the Threshold Amount
or (C) that either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect, or (ii) any development in any of the
foregoing matters could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to any Loan Party to enable Lenders and their
counsel to evaluate such matters;

 

86



--------------------------------------------------------------------------------

(g) prompt written notice of any change (i) in any Loan Party’s legal name,
(ii) in any Loan Party’s identity or organizational structure, (iii) in any Loan
Party’s jurisdiction of organization or incorporation, or (iv) in any Loan
Party’s Federal Taxpayer Identification Number or state organizational
identification number. Borrower agrees not to effect or permit any change
referred to in the preceding sentence until it shall have given Administrative
Agent not less than 10 Business Days’ prior written notice, or such lesser
notice period agreed to by Administrative Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as Administrative Agent may reasonably request, in order
for Administrative Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents;

(h) concurrently with the delivery of the financial statements referred to in
Section 7.01(b) (but only with respect to the second fiscal quarter of any
fiscal year), a certificate of a Responsible Officer of Borrower (i) listing
(A) all applications by any Loan Party, if any, for Copyrights, Patents or
Trademarks made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications by any Loan Party for Copyrights, Patents and
Trademarks received since the date of the prior certificate (or, in the case of
the first such certificate, the Closing Date), (C) all Trademark Licenses,
Copyright Licenses and Patent Licenses entered into by any Loan Party since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date) and (ii) attaching the insurance binder or other evidence of
insurance for any insurance coverage of any Loan Party or any Subsidiary that
was renewed, replaced or modified during the period covered by such financial
statements;

(i) [Reserved].

(j) promptly after entering into any Swap Contract with any Hedge Bank, notify
Administrative Agent of the entrance into such Swap Contract and provide
Administrative Agent with the identity of the Hedge Bank that is party to such
Swap Contract and such other information regarding such Swap Contract as
Administrative Agent shall reasonably require.

(k) promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Subsidiary, or compliance with the terms of
the Loan Documents, as Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that (i) Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender that requests Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender; and (ii) Borrower shall
notify Administrative Agent and

 

87



--------------------------------------------------------------------------------

each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

Borrower hereby acknowledges that (a) Administrative Agent will make available
to Lenders and the L/C Issuer materials and/or information provided by or on
behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on a Platform and (b) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to Borrower or its Affiliates or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower
shall be deemed to have authorized Administrative Agent, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform that is
designated “Public Side Information;” and (z) Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.

7.03 Notices.

(a) Promptly (and in any event, within three Business Days after knowledge
thereof by a Responsible Officer of a Loan Party) notify Administrative Agent
and each Lender of the occurrence of any Default;

(b) Promptly (and in any event more than five (5) Business Days after knowledge
thereof by a Responsible Officer of a Loan Party ) notify Administrative Agent
and each Lender of:

(i) the occurrence of each such event or that has resulted or could reasonably
be expected to result in a Material Adverse Effect, including (i) breach or
non-performance of, or any default under, a Contractual Obligation of Borrower
or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws;

(ii) the occurrence of any ERISA Event;

 

88



--------------------------------------------------------------------------------

(iii) any termination or cancellation of any insurance policy which any Loan
Party is required to maintain, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting any Loan Party’s property;

(iv) any material change in accounting policies or financial reporting practices
by Borrower or any Subsidiary including any determination by Borrower referred
to in Section 2.10(b); or

(v) any material dispute arising between any Loan Party or any of their
respective Subsidiaries and any government regulatory body or law enforcement
body, other than any good faith dispute arising in the ordinary course of
business between a Loan Party and any government regulatory body or law
enforcement body that is a client of such Loan Party.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

7.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including: (a) all Federal and all
other material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property not permitted pursuant to Section 8.01; and (c) all material
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness. If Administrative Agent reasonably requests, Borrower shall
furnish to Administrative Agent a receipt evidencing payment of such taxes or
other amounts, or the tax returns or other reports filed with respect to such
taxes or other amounts.

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except with respect to
Subsidiaries of Borrower only (i) in a transaction permitted by Section 8.04
or 8.05 or (ii) to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization and each other
jurisdiction where required by applicable Law, except to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect;

(d) Preserve or renew all of its registered IP Rights or IP Rights in respect of
which an application for registration has been filed or recorded with the United
States Copyright Office or the United States Patent and Trademark Office, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

(e) Use commercially reasonable efforts to: (i) protect, defend and maintain the
validity and enforceability of all IP Rights except where Borrower, in the
exercise of its reasonable business judgment, deems it in its best interest not
to do so; (ii) promptly advise Administrative Agent in writing of infringements
of its Material IP Rights; and (iii) not allow any Material IP Rights to be
abandoned, forfeited or dedicated to the public without Administrative Agent’s
and the Required Lenders’ written consent.

7.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (c) use the standard of care typical in the industry in the operation
and maintenance of its facilities; and (d) maintain such Loan Party’s primary
operating and other deposit accounts and securities accounts with Cash
Management Banks, and use Cash Management Banks for such Loan Party’s primary
cash management requirements. Borrower shall provide Administrative Agent not
less than ten (10) days’ prior written notice (or prompt notice following the
closing of any Acquisition of any Material Subsidiary that is permitted pursuant
to Section 8.02) before Borrower or any other Loan Party establishes any deposit
account, securities account, investment account, commodities account or similar
account at or with any bank or financial institution other than Administrative
Agent or Administrative Agent’s Affiliates. For each such account that any Loan
Party at any time maintains, Borrower shall cause the applicable bank or
financial institution at or with which any such account is maintained to execute
and deliver a control agreement with respect to such account to perfect
Administrative Agent’s Lien in such account and all funds and other property
deposited therein or credited thereto and to provide Administrative Agent with
“control” (within the meaning of the UCC) over such account, which account
control agreement shall be in form and substance satisfactory to Administrative
Agent in its sole discretion and may not be terminated without the prior written
consent of Administrative Agent. The provisions of this Section 7.06 shall not
apply to (i) deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s or
any Loan Party’s employees and identified to Administrative Agent by Borrower or
such Loan Party as such and (ii) Client Trust Accounts. Notwithstanding anything
in this Agreement, in connection with the Acquisition of any Material Subsidiary
that is permitted pursuant to Section 8.02, Borrower shall have sixty (60) days
from the date of closing of such acquisition to provide Administrative Agent,
for the benefit of the Lenders, with “control” (within the meaning of the UCC)
over any deposit accounts, securities accounts or investment accounts maintained
by such Material Subsidiary.

 

90



--------------------------------------------------------------------------------

7.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of Borrower and are acceptable to
Administrative Agent, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are acceptable to Administrative Agent and are customarily carried
under similar circumstances by such other Persons. Borrower shall deliver to
Administrative Agent endorsements to all of the following: (a) “All Risk” and
business interruption insurance policies of Borrower naming Administrative
Agent, for the benefit of Administrative Agent and Lenders, as a loss payee, as
its interests may appear, and (b) general liability and other liability policies
of Borrower naming Administrative Agent, for the benefit of Administrative Agent
and Lenders, as an additional insured. All policies of insurance on personal
property will include an endorsement, in form and substance acceptable to
Administrative Agent, showing loss payable to Administrative Agent as its
interests may appear, for the benefit of Administrative Agent and Lenders (Form
438 BFU or other form acceptable to Administrative Agent) and such other
endorsements as Administrative Agent shall reasonably request. Such endorsement,
or an independent instrument furnished to Administrative Agent, will provide
that the insurer will give at least 30 days’ prior written notice to
Administrative Agent before any such policy or policies of insurance shall be
altered or canceled (or, if such cancellation relates to a liability insurance
policy and is due to non-payment of premium, at least 10 days’ (or such greater
time as Administrative Agent may agree in writing) notice) and that no act or
default of Borrower or any other Person shall affect the right of Administrative
Agent, on behalf of Administrative Agent and Lenders, to recover under such
policy or policies of insurance in case of loss or damage. So long as no Event
of Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty, in an aggregate amount not to exceed the
Threshold Amount in the aggregate in any period of twelve (12) consecutive
months, toward the replacement or repair of destroyed or damaged property or the
purchase of other property useful in the business of Borrower; provided that any
such replaced or repaired property or other property useful to Borrower’s
business, to the extent replacing Collateral, shall be deemed Collateral in
which Bank has been granted a first priority security interest subject to
Permitted Liens, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of the Administrative Agent, be applied to the Obligations to the extent
such proceeds constitute Collateral. Administrative Agent reserves the right at
any time, upon review of Borrower’s risk profile, to require additional forms
and limits of insurance to adequately protect Administrative Agent’s interests
in accordance with Administrative Agent’s normal practices for similarly
situated borrowers.

7.08 Subordination. All Indebtedness of Borrower and the other Loan Parties to
Borrower’s stockholders and Affiliates shall be and remain subordinated in right
of payment at all times to the Secured Obligations, and any and all Liens in
property of Borrower or any other Loan Party held by any such stockholder or
Affiliate shall be subordinated to the Liens of Bank, in each case, as evidenced
by and subject to the terms of subordination agreements in form and substance
satisfactory to Administrative Agent and the Required Lenders.

7.09 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction

 

91



--------------------------------------------------------------------------------

or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.10 Books and Records. (a) Maintain proper books of record and account, in
which true and correct and complete entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be. Borrower
shall maintain at all times books and records pertaining to the Collateral in
such detail, form and scope as Administrative Agent or any Lender shall
reasonably require.

7.11 Inspection Rights. Permit representatives and independent contractors of
Administrative Agent and each Lender to visit, audit and inspect any of the
properties of any Loan Party, to examine the corporate, financial and operating
records of any Loan Party, and make copies thereof or abstracts therefrom, and
to discuss the affairs, finances and accounts of any Loan Party with such Loan
Party’s directors, officers, and independent public accountants, all at the
expense of Borrower and at such reasonable times during normal business hours
and as often as may be reasonably requested, upon reasonable advance notice to
Borrower; provided, however, that (i) absent an Event of Default, Borrower shall
only be required to permit and pay for one such visit and/or inspection per
fiscal year and (ii) when an Event of Default exists Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of Borrower at any time during normal
business hours and without advance notice.

7.12 Use of Proceeds. Use the proceeds of the Loans shall only be used for
Acquisitions permitted hereunder and the Credit Extensions shall otherwise only
be used for general corporate purposes not in contravention of any Law or of any
Loan Document. In no event shall Borrower use any proceeds of the Credit
Extensions for personal, family, household or agricultural purposes.

7.13 Financial Covenants.

(a) Liquidity Ratio. Maintain at all times a Liquidity Ratio that is not less
than 1.00 to 1.00.

(b) Indebtedness to EBITDA Ratio. Maintain, on a consolidated basis, a ratio of
(i) Indebtedness (including without limitation all obligations in respect of
letters of credit, all Earn-Out Obligations and all other deferred
Acquisition-related obligations and liabilities that constitute consideration
for such Acquisition), to (ii) EBITDA for the four quarter period then ended,
that is at all times less than or equal to 3.00 to 1.00. This ratio will be
calculated at the end of each reporting period for which this Agreement requires
Borrower to deliver financial statements (but no less frequently that
quarterly), using the results of the twelve month (or four fiscal quarter)
period ending with that reporting period.

 

92



--------------------------------------------------------------------------------

(c) Debt Service Coverage Ratio. Maintain, on a consolidated basis, a Debt
Service Coverage Ratio, that is: (i) at all times through and including
September 30, 2014 not less than 1.25 to 1.00, and (ii) at all times thereafter,
not less than 1.50 to 1.00. This ratio will be calculated at the end of each
reporting period for which this Agreement requires Borrower to deliver financial
statements (but no less frequently that quarterly), using the results of the
twelve month (or four fiscal quarter) period ending with that reporting period.

(d) Minimum Consolidated Net Worth. Maintain at all times a minimum Consolidated
Net Worth of not less than the sum of (i) $105,000,000, plus (ii) seventy-five
percent (75%) of Consolidated Net Income (Loss) for each fiscal quarter ending
on or after the Closing Date (provided that the amount of this clause (ii) shall
not in any event be less than $0.00), plus (iii) one hundred percent (100%) of
the Net Cash Proceeds from any Equity Issuance (excluding any Net Cash Proceeds
from the exercise of any employee stock options or the exercise of any warrants)
after the Closing Date.

7.14 Additional Guarantors. The payment and performance of all Secured
Obligations are and shall be guaranteed, jointly and severally, by each current
and future Material Subsidiary of Borrower pursuant to a Guaranty duly executed
by each Guarantor in form and amount acceptable to Administrative Agent, which
Guaranty shall be secured by unconditional, continuing pledges and Liens in and
to all of the assets and properties of each such Material Subsidiary, as
evidenced by and subject to the terms of guaranties, deeds, debentures, and
security agreements in form and substance reasonably satisfactory to
Administrative Agent. On each Material Subsidiary Assessment Date, Borrower
shall determine whether there exists any new or additional Material Subsidiaries
(whether as a result of a Person becoming a Material Subsidiary or being
designated as a Material Subsidiary for purposes of satisfying the 95% Threshold
Test), and if any new Material Subsidiary exists, Borrower and such new
Subsidiary shall: (a) promptly notify Administrative Agent of the creation,
acquisition or designation of such new Material Subsidiary, (b) take all such
action as may be reasonably required by Administrative Agent to cause such
Subsidiary to Guarantee the Secured Obligations and grant such first-priority
pledges and security interests to Administrative Agent for the benefit of the
Secured Parties, as Administrative Agent or the Required Lenders may require
(including executing and delivering to Administrative Agent a counterpart of the
Guaranty or such other document as Administrative Agent shall deem appropriate
for such purpose), (c) grant and pledge to Administrative Agent for the benefit
of the Secured Parties, a first-priority security interest in the Equity
Interests of, and any Indebtedness owing from, such Subsidiary, and (d) deliver
to Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 5.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (b), (c) and
(d) above), all in form, content and scope reasonably satisfactory to
Administrative Agent. Notwithstanding anything to the contrary herein, Borrower
shall at all times cause such of its Subsidiaries necessary to meet the 95%
Threshold to be Guarantors and to execute and deliver the documents, instruments
and agreements noted above, provided, however, that the 95% Threshold shall only
be tested on each Material Subsidiary Assessment Date.

7.15 Collateral Records. To execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to Administrative Agent, from
time to time, solely

 

93



--------------------------------------------------------------------------------

for Administrative Agent’s convenience in maintaining a record of the
Collateral, such written statements and schedules as Administrative Agent may
reasonably request designating, identifying or describing the Collateral. The
failure by Borrower or any other Loan Party, however, to promptly give
Administrative Agent such statements or schedules shall not affect, diminish,
modify or otherwise limit the Liens on the Collateral granted pursuant to the
Collateral Documents.

7.16 Security Interests. To, and to cause each other Loan Party to, (a) defend
the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein, (b) comply with the requirements of
all state and federal laws in order to grant to Administrative Agent and Lenders
valid and perfected first priority security interests in the Collateral, and
(c) do whatever Administrative Agent may reasonably request, from time to time,
to effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, UCC financing statements, fixture filings and
amendments, renewals and continuations thereof; cooperating with Administrative
Agent’s representatives; keeping stock records; obtaining waivers from landlords
and mortgagees and from warehousemen and their landlords and mortgages; and,
paying claims which might, if unpaid, become a Lien on the Collateral.
Administrative Agent is hereby authorized by Borrower to file any UCC financing
statements covering the Collateral whether or not Borrower’s signatures appear
thereon.

7.17 Restricted Agreements. Prior to entering into or becoming bound by any
Restricted Agreement: (i) provide written notice to Administrative Agent of the
material terms of such license or agreement with a description of its likely
impact on Borrower’s or its Subsidiaries’ business and financial condition; and
(ii) will obtain the consent of, or waiver by, any Person whose consent or
waiver is necessary for each Loan Party’s interest in such Restricted Agreement
and the rights and benefits thereunder to be deemed Collateral and for
Administrative Agent, for the benefit of the Secured Parties, to have a
first-priority security interest in such Restricted Agreement and the rights and
benefits thereunder, and to have the power to exercise rights thereunder and to
assign such Restricted Agreement and rights in connection with an enforcement of
remedies under the Loan Documents, that might otherwise be restricted by the
terms of the applicable license or agreement, whether now existing or entered
into in the future.

7.18 Access Agreements. Use commercially reasonable efforts to deliver to
Administrative Agent, in each case in form and substance satisfactory to
Administrative Agent, with respect to each real property designated by
Administrative Agent to Borrower, access agreements from the landlords on such
real property together with such other documents as may be required by
Administrative Agent in connection therewith, as more specifically provided in
the Security Agreement.

7.19 [Reserved].

7.20 Further Assurances. Promptly upon request, from time to time, by
Administrative Agent, or any Lender through Administrative Agent, (a) correct
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, financing

 

94



--------------------------------------------------------------------------------

statements and continuations thereof, termination statements, certificates,
assurances and other instruments as Administrative Agent, or any Lender through
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of this Agreement and any other Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan (together
with any and all accrued interest, fees or expenses) hereunder shall remain
unpaid or unsatisfied, any Letter of Credit or L/C Obligations shall remain
outstanding or any Secured Obligations with respect to Cash Management
Agreements remain outstanding as to which cash collateral or other arrangements
with respect thereto satisfactory to the applicable Cash Management Bank, in its
good faith business judgment, have not been made, no Loan Party shall, nor shall
it permit any Subsidiary to, directly or indirectly:

8.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, or upon the income or profits thereof, whether now
owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, provided that (i) adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP, (ii) the Lien shall not be senior to
Administrative Agent’s security interests in the Collateral and (iii) a stay of
enforcement of any such Lien shall be in effect;

(c) reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases or other similar title exceptions
affecting real property which do not in the aggregate materially detract from
the value of the real property or materially interfere with their use in the
ordinary course of the business of Borrower or its Subsidiaries;

(d) Liens existing on the date hereof and listed on Schedule 8.01 of the
Disclosure Letter and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 8.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);

 

95



--------------------------------------------------------------------------------

(e) Liens against security deposits under leases entered into in the ordinary
course of business;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation applicable to Borrower and its Subsidiaries, other than any Lien
imposed by ERISA;

(g) Liens relating to statutory obligations of Borrower with respect to surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(h) other Liens securing indebtedness which does not exceed in the aggregate the
Threshold Amount at any one time;

(i) Liens on equipment securing Indebtedness permitted under clause (c) of
Section 8.03 granted in connection with the acquisition of such equipment by
Borrower after the date hereof (including, without limitation, pursuant to
Capital Leases); provided, however, that (i) each such Lien shall attach only to
the equipment acquired with the Indebtedness secured thereby, and the proceeds
and products thereof, and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens which constitute rights of setoff of a customary nature or Liens with
respect to deposit or investment accounts provided that such liens only secure
customary fees associated with such accounts;

(k) leases or subleases of property granted in the ordinary course of business,
and leases, subleases, non-exclusive licenses or sublicenses of property granted
in the ordinary course of business;

(l) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default, which is currently being contested in good
faith by appropriate proceedings, provided that, adequate reserves have been set
aside (to the extent required by GAAP) and no material property is subject to a
material impending risk of loss or forfeiture;

(m) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person; and

(n) until such time as PBS becomes a 5% Subsidiary, the security interest
granted by PBS to Revere Corporate Center, L.L.C., a Colorado limited liability
company (“Revere”) pursuant to Section 30 of that certain Office Lease, dated as
of May 3, 2006 by and between PBS and Revere, in the form provided to
Administrative Agent prior to the Closing

 

96



--------------------------------------------------------------------------------

Date; provided, however, upon PBS becoming a 5% Subsidiary, such security
interest shall be terminated and released to the satisfaction of Administrative
Agent, and shall no longer qualify as a Permitted Lien hereunder.

8.02 Investments. Make any Investments, except Permitted Investments.

8.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 8.03 to
the Disclosure Letter and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or Lenders than
the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(c) provided that no Event of Default exists at the time such indebtedness is
incurred or assumed or would result therefrom, Indebtedness in an aggregate
outstanding amount not to exceed, at any time, the Threshold Amount, incurred to
finance the acquisition of equipment, including Capital Leases, or Indebtedness
assumed in connection with the acquisition of any such equipment or secured by a
Lien on any such equipment prior to the acquisition thereof, and any extension,
renewal or replacement of any such Indebtedness that does not increase the
outstanding principal amount thereof;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business and Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

(e) Indebtedness (i) owed by a Loan Party to another Loan Party, (ii) owed by a
Subsidiary (other than a Loan Party) to any Loan Party (not in excess of
$200,000 in the aggregate outstanding at any time), (iii) owed by a Loan Party
to any Subsidiary (other than another Loan Party) (not in excess of $200,000 in
the aggregate outstanding at any time); and (iv) owed by a Subsidiary (other
than a Loan Party) to another Subsidiary that is not a Loan Party;

(f) Indebtedness owed by any Subsidiary to Borrower or a Guarantor in connection
with current operating expenses incurred in the ordinary course of the
businesses currently engaged in by Borrower or reasonably related thereto and
not for extraordinary items or speculative purposes; and

 

97



--------------------------------------------------------------------------------

(g) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”; and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(h) Indebtedness corresponding to Investments permitted by Section 8.02;

(i) Earn-Out Obligations with respect to Permitted Acquisitions; and

(j) other Indebtedness not otherwise permitted above not exceeding $500,000 in
the aggregate outstanding at any time.

8.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any Wholly Owned Subsidiary is merging with another
Subsidiary, the Wholly Owned Subsidiary shall be the continuing or surviving
Person, and, provided further that if a Guarantor is merging with another
Subsidiary, the Guarantor shall be the surviving Person;

(b) Borrower and Subsidiaries of Borrower may merge or consolidate with any
Person as necessary to consummate Acquisitions permitted hereunder; provided
that if Borrower is party to transaction, Borrower shall be the surviving
Person;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Wholly Owned
Subsidiary, then the transferee must either be Borrower or a Wholly Owned
Subsidiary, and, provided further that if the transferor of such assets is a
Guarantor, the transferee must either be Borrower or a Guarantor.

8.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except the following (each a “Permitted Disposition”):

(a) Dispositions of inventory in the ordinary course of business;

(b) Dispositions consisting of licenses for the use of the IP Rights of Borrower
and its Subsidiaries in the ordinary course of business that are either
non-exclusive or that may be exclusive in one or more respects as to a
particular field of use, geographic area or limited period of time that do not
result in a legal transfer of title to or all substantial rights in the licensed
property under applicable Law;

 

98



--------------------------------------------------------------------------------

(c) Dispositions of obsolete, unneeded or worn out property which such Person
determines in good faith are no longer useful in the business of such Person,
whether now owned or hereafter acquired, in the ordinary course of business to
non-Affiliated third parties with a value not to exceed the Threshold Amount in
any calendar year;

(d) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly (and in any event within 180 days) applied to the purchase price of
such replacement property;

(e) Dispositions of property by any Subsidiary to Borrower or to a Wholly Owned
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor; and

(f) Dispositions otherwise permitted by Article VIII, including, Sections 8.01,
8.02, 8.04, 8.06, and 8.08.

provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair market value.

8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment or incur any obligation (contingent or otherwise) to do so;
issue or sell any Disqualified Stock; or permit to exist, whether under its
Organizational Documents or otherwise, any right (contingent or otherwise) of
any stockholder of Borrower to demand or compel Borrower to repurchase or redeem
any Equity Interests of Borrower, or to make any dividend or other distribution
on account of, or any payment with respect to, any Equity Interests of Borrower;
provided, however, so long as no Default or Event of Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom:

(a) Borrower may repurchase Equity Interests issued by Borrower from former
employees, officers, directors, and consultants pursuant to Borrower’s
customary, board-approved, equity compensation plans and stock repurchase
agreements, in an aggregate amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) in any fiscal year;

(b) each Subsidiary may make Restricted Payments to Borrower, Guarantors and any
other Subsidiary of Borrower that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(c) Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in Qualified Stock of such Person; and

(d) Borrower may convert any of its convertible securities into Qualified Stock
pursuant to the terms of such convertible securities or otherwise in exchange
thereof and make payments in cash for any fractional shares upon such
conversion.

 

99



--------------------------------------------------------------------------------

8.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

8.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to Borrower
or such Subsidiary as would be obtainable by Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to:
(a) transactions between or among Borrower and any Guarantor or between and
among Guarantors; or (b) Permitted Investments in Subsidiaries.

8.09 No Further Negative Pledge. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an asset sale, (b) enforceable
provisions in leases prohibiting assignment or encumbrance of the applicable
leasehold interest, (c) agreements granting Liens permitted by this Agreement,
(d) agreements in effect on the Closing Date, (e) provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business and not otherwise prohibited under this Agreement, (f) any agreement in
effect at the time the Person becomes a Subsidiary so long as such agreement was
not entered into in contemplation of the Person becoming a Subsidiary,
(g) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business, and (h) any agreement amending, refinancing or
replacing any of the foregoing (so long as any such restrictions are not
materially more restrictive, taken as a whole, than those contained in the
agreement so amended, refinanced or replaced), neither Borrower nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.

8.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

8.11 Amendment or Modification of Organization Documents. Amend, modify or
change in any manner any term or provision of any Loan Party’s Organization
Documents in any manner that would reasonably be expected to be adverse to the
interests of any Secured Party.

8.12 Accounting Changes. Make any change in accounting policies or reporting
practices, except as required by GAAP or as may be required by applicable Law
or, in the case of any change to fiscal quarter or fiscal year end date
methodology after the Closing Date, without prompt notice thereof to
Administrative Agent.

8.13 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its or their important activities extending credit to purchase or carry
margin stock (as defined in Regulation U of the FRB), or use the proceeds of any
Credit Extension for that purpose; fail to

 

100



--------------------------------------------------------------------------------

meet the minimum funding requirements of ERISA, permit a Reportable Event or
prohibited transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a Material Adverse Effect;
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present Pension
Plan which could reasonably be expected to result in any liability of Borrower
or any Subsidiary, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

8.14 Ownership of Subsidiaries. Notwithstanding any other provisions of this
Agreement to the contrary, (i) permit any Person (other than any Loan Party or
any Wholly Owned Subsidiary of Borrower) to own any Equity Interests of any
Subsidiary of any Loan Party, except to qualify directors where required by
applicable law or to satisfy other requirements of applicable law with respect
to the ownership of Equity Interests of Foreign Subsidiaries, or (ii) permit any
Loan Party or any Subsidiary of any Loan Party to issue or have outstanding any
shares of preferred Equity Interests.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of, or any interest on, any
Loan or any L/C Obligation, or (ii) within three (3) days after the same becomes
due, any fee due hereunder, or (iii) within five (5) days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 7.01 (Financial Statements), 7.02
(Certificates; Other Information), 7.03 (Notices), 7.04 (Payment of
Obligations), 7.07 (Maintenance of Insurance), 7.10 (Books and Records), 7.11
(Inspection Rights), 7.12 (Use of Proceeds), 7.13 (Financial Covenants), 7.14
(Additional Guarantors), 7.16 (Security Interests), 7.20 (Further Assurances) or
Article VIII, or any Guarantor fails to perform or observe any term, covenant or
agreement contained in the Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and, with respect
to any such default which by its nature can be cured, such failure continues
uncured for ten (10) days from its occurrence, or any default or Event of
Default occurs under any other Loan Document; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or

 

101



--------------------------------------------------------------------------------

deemed made (except, if a qualifier relating to materiality, Material Adverse
Effect or a similar concept applies, such representation, warranty,
certification or statement of fact was incorrect or misleading in any respect
when made or deemed made); or

(e) Cross-Default. (i) Borrower, any Loan Party or any 5% Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee, having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which Borrower, any Loan Party or any 5% Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrower, any Loan
Party or any Significant Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by Borrower, any such Loan Party
or any such 5% Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its 5% Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for forty-five (45) calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for forty-five (45) calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Borrower or any other Loan Party or
any 5% Subsidiary ceases to be Solvent or otherwise becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded

 

102



--------------------------------------------------------------------------------

within thirty (30) days after its issue or levy; or (iii) any one or more Loan
Parties or their respective Subsidiaries are enjoined, restrained or prevented
by any Governmental Authority from conducting any material part of the business
of the Loan Parties and their Subsidiaries, taken as a whole; or (iv) there is a
cessation of any material part of the business of the Loan Parties and their
respective Subsidiaries, taken as a whole, for a material period of time; or

(h) Judgments. There is entered against Borrower, any other Loan Party or any 5%
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $500,000, or
(ii) Borrower or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $500,000; or

(j) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the satisfaction in full of all
the Obligations (other than contingent indemnification obligations that survive
the termination of this Agreement and obligations arising under Cash Management
Agreements that survive the termination of this Agreement) and the occurrence of
the Facility Termination Date, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

(k) Change of Control. There occurs any Change of Control with respect to
Borrower or Borrower ceases to own and control 100% of the Equity Interests of
each Subsidiary (except for transactions resulting in a Subsidiary ceasing to
exist as expressly permitted under Section 8.04); or

(l) Lien Priority. Any Lien purported to be created under any Collateral
Document shall cease to be, or shall be asserted by any Loan Party or any other
Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by this Agreement, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents.

 

103



--------------------------------------------------------------------------------

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.15 and 2.16, be applied by Administrative Agent in the following
order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent (including fees and time
charges for attorneys who may be employees of Administrative Agent) and amounts
payable under Article III) payable to Administrative Agent in its capacity as
such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer arising under the Loan
Documents (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

104



--------------------------------------------------------------------------------

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid L/C Fees and interest on the Loans, L/C Borrowings and other
Secured Obligations arising under the Loan Documents , ratably among Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Secured Obligations (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination) have been indefeasibly paid in full, to
Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if Administrative Agent has not received a Secured
Party Designation Notice, together with such supporting documentation as
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE X

AGENCY

10.01 Appointment and Authorization of Administrative Agent. (a) Each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoint Union
Bank, N.A. to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to Administrative Agent
by the terms hereof and thereof, together with such actions

 

105



--------------------------------------------------------------------------------

and powers as are reasonably incidental thereto. The provisions of this Article
X are solely for the benefit of Administrative Agent, the Lenders and the L/C
Issuer, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

(b) Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank and a potential Cash Management Bank) and the L/C Issuer hereby
irrevocably appoint and authorizes Administrative Agent to act as the agent of
such Lender and the L/C Issuer for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by Administrative Agent pursuant to Section 10.05 or otherwise for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of Administrative Agent), shall be entitled to the
benefits of all provisions of this Article X and Article XI (including
Section 11.04(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto.

(c) The duties of Administrative Agent shall be ministerial and administrative
in nature and Administrative Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document, or otherwise a fiduciary
relationship in respect of any Lender or the L/C Issuer. In performing its
functions and duties under this Agreement and the other Loan Documents,
Administrative Agent shall act solely as an agent of Lenders and the L/C Issuer
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for Borrower or any other
Person. It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(d) For the avoidance of doubt, Union Bank hereby acknowledges and agrees that,
with respect to the UCC financing statement filed with the Delaware Department
of State on September 21, 2010, numbered 20103282831, naming Borrower as debtor
and Union Bank as secured party, as amended, and the UCC financing statement
filed with the Delaware Department of State on September 21, 2010, numbered
20103282724, naming MHM Resources, LLC, as debtor and Union Bank as secured
party, as amended, each previously filed by Union Bank, such UCC financing
statements, and any and all recordings with the United States Patent and
Trademark Office and/or United States Copyright Office, are maintained by Union
Bank in its capacity as Administrative Agent for the perfection of the Liens
granted to Administrative Agent, for the benefit of itself and the Lenders,
under this Agreement and the Collateral Documents.

(e) Each Lender agrees that it shall not have any right individually to realize
upon the Collateral granted to Administrative Agent or directly to the Lenders
pursuant to any

 

106



--------------------------------------------------------------------------------

Loan Document, it being understood and agreed that such rights and remedies may
be exercised by Administrative Agent for the benefit of the Lenders upon the
terms thereof. Notwithstanding anything to the contrary herein or in any other
Loan Document, Administrative Agent is hereby irrevocably authorized by each
Lender to release any Lien in any Collateral if such release is consented to in
accordance with Section 11.01.

(f) Without limiting the generality of the foregoing, or of any other provision
of the Loan Documents that provides rights or powers to Administrative Agent,
Administrative Agent shall have the right to exercise the following powers as
long as this Agreement remains in effect: (i) maintain, in accordance with its
customary business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, the collections of funds from Borrower and its
Subsidiaries, and related matters, (ii) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (iii) make Loans, for itself or on behalf of Lenders as
provided in the Loan Documents, (iv) exclusively receive, apply, and distribute
the funds received from Borrower and any of its Subsidiaries as provided in the
Loan Documents, (v) open and maintain such bank accounts and cash management
accounts as Administrative Agent deems necessary and appropriate in accordance
with the Loan Documents for the foregoing purposes with respect to the
Collateral and collection of funds from Borrower and its Subsidiaries,
(v) perform, exercise, and enforce any and all other rights and remedies of each
Lender with respect to the Loan Parties, the Obligations, the Collateral, the
collection of funds from Borrower and its Subsidiaries, or otherwise related to
any of same as provided in the Loan Documents, and (g) incur and pay any
expenses as Administrative Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

10.02 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not Administrative Agent hereunder and without
any duty to account therefor to Lenders.

10.03 Exculpatory Provisions. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in

 

107



--------------------------------------------------------------------------------

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

(d) Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and 11.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to Administrative Agent by Borrower, a
Lender or the L/C Issuer.

(e) Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document (v) the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (vi) the value, safekeeping or the sufficiency of any Collateral, or
(vii) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to Administrative Agent.

10.04 Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
L/C Issuer, Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of

 

108



--------------------------------------------------------------------------------

such Letter of Credit. Administrative Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by Administrative
Agent. Administrative Agent and any such sub agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub agent and to the Related Parties of Administrative Agent and any such
sub agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.06 Resignation or Removal of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to
Lenders, the L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower if no Event of Default has occurred and is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of Lenders and the L/C Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor agent has
been appointed, such resignation shall nonetheless become effective on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall

 

109



--------------------------------------------------------------------------------

continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender and the
L/C Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) or removed Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above). The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d) Any resignation by Union Bank, N.A. as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. If Union Bank
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). Upon the appointment by Borrower of a successor L/C
Issuer hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(b) the retiring L/C Issuer shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

110



--------------------------------------------------------------------------------

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents, documentation agents,
co-agents or other Persons holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Administrative
Agent, a Lender or the L/C Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated), by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lenders, the L/C Issuer and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders, the L/C Issuer and Administrative Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and the L/C Issuer, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Secured Obligations or the rights of any Lender or L/C Issuer to authorize
Administrative Agent to vote in respect of the claim of any Lender or L/C Issuer
in any such proceeding.

The Loan Parties and the Secured Parties hereby irrevocably authorize
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code of the United States,
including under Section 363 of the Bankruptcy Code of the United States or any

 

111



--------------------------------------------------------------------------------

similar Laws in any other jurisdictions to which a Loan Party is subject, or
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by (or with the consent or at the direction of)
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not unduly delay the ability of
Administrative Agent to credit bid and purchase at such sale or other
disposition of the Collateral and, if such claims cannot be estimated without
unduly delaying the ability of Administrative Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Secured
Parties whose Secured Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Secured Obligations credit
bid in relation to the aggregate amount of Secured Obligations so credit bid) in
the asset or assets so purchased (or in the Equity Interests of the acquisition
vehicle or vehicles that are used to consummate such purchase). Except as
provided above and otherwise expressly provided for herein or in the other
Collateral Documents, Administrative Agent will not execute and deliver a
release of any Lien on any Collateral. Upon request by Administrative Agent or
Borrower at any time, the Secured Parties will confirm in writing Administrative
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 10.09.

10.10 Guaranty Matters. Each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) and L/C Issuer hereby
irrevocably authorize Administrative Agent, at its option and in its discretion,
to release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by Administrative Agent at any time, each Lender and L/C Issuer will
confirm in writing Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.10.

10.11 Collateral Matters.

(a) Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and L/C Issuer hereby irrevocably
authorizes and directs Administrative Agent to enter into the Collateral
Documents for the benefit of such Lender and the L/C Issuer. Each Lender and the
L/C Issuer hereby agrees, and each holder of any Note by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth in Section 11.01,
any action taken by the Required Lenders, in accordance with the provisions of
this Agreement or the Collateral Documents, and the exercise by the Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of Lenders and the L/C Issuer. Administrative Agent is hereby
authorized (but not obligated) on behalf of all of Lenders and the L/C Issuer,
without the necessity of any notice to or further consent from any Lender or the
L/C Issuer from time to time prior to, an Event of Default, to take any action
with respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.

 

112



--------------------------------------------------------------------------------

(b) Each Lender and the L/C issuer hereby irrevocably authorize Administrative
Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (A) upon the occurrence of the Facility
Termination Date, (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any transfer permitted
hereunder or under any other Loan Document, (C) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders, (D) in
connection with any foreclosure sale or other disposition of Collateral after
the occurrence of an Event of Default; or (E) as required under the Security
Agreement; and

(ii) to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document.

Upon request by Administrative Agent at any time, each Lender and the L/C Issuer
will confirm in writing Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral pursuant to
this Section 10.11.

(c) Subject to (b) above, Administrative Agent shall (and is hereby irrevocably
authorized by each Lender and the L/C Issuer), to execute such documents as may
be necessary to evidence the release or subordination of the Liens granted to
Administrative Agent for the benefit of Administrative Agent and Lenders and the
L/C Issuer herein or pursuant hereto upon the applicable Collateral; provided
that (i) Administrative Agent shall not be required to execute any such document
on terms which, in Administrative Agent’s opinion, would expose Administrative
Agent to or create any liability or entail any consequence other than the
release or subordination of such Liens without recourse or warranty and
(ii) such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrower or any
other Loan Party in respect of) all interests retained by Borrower or any other
Loan Party, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral. In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral,
Administrative Agent shall be authorized to deduct all expenses reasonably
incurred by Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

(d) Administrative Agent shall have no obligation whatsoever to any Lender, the
L/C Issuer or any other Person to assure that the Collateral exists or is owned
by Borrower or any other Loan Party or is cared for, protected or insured or
that the Liens granted to Administrative Agent herein or in any of the
Collateral Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Section 10.11 or in any of the Collateral Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, given Administrative Agent’s own interest
in the Collateral as one of Lenders and that Administrative Agent shall have no
duty or liability whatsoever to Lenders or the L/C Issuer.

 

113



--------------------------------------------------------------------------------

(e) Each Lender and the L/C Issuer hereby appoints each other Lender as agent
for the purpose of perfecting Lenders’ and the L/C Issuer’s security interest in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender or the L/C Issuer (other than Administrative
Agent) obtain possession of any such Collateral, such Lender or the L/C Issuer
shall notify Administrative Agent thereof, and, promptly upon Administrative
Agent’s request therefor shall deliver such Collateral to Administrative Agent
or in accordance with Administrative Agent’s instructions.

(f) Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Administrative Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

10.12 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefit of the provisions of Section 9.03, the Guaranty or any
Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender, an L/C Issuer or
Administrative Agent and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article X to the
contrary, Administrative Agent shall not be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless Administrative Agent has received a Secured Party Designation
Notice of such Secured Obligations, together with such supporting documentation
as Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements, in the case of a Facility Termination
Date.

10.13 Legal Representation of Administrative Agent. In connection with the
negotiation, drafting, and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
DLA Piper LLP (US) has only represented and shall only represent Bank in its
capacity as Administrative Agent and as a Lender. Each other Lender hereby
acknowledges that DLA Piper LLP (US) does not represent such Lender in
connection with any such matters.

 

114



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that (x) and Borrower and Administrative Agent
may, with the consent of the other, amend, modify or supplement this Agreement
and any other Loan Document to cure any ambiguity, typographical error, defect
or inconsistency if such amendment, modification or supplement does not
adversely affect the rights of any Administrative Agent, any Lender or the L/C
Issuer, and (y) no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 5.01(a) without the written consent
of each Lender; provided, however, in the sole discretion of Administrative
Agent, only a waiver by Administrative Agent shall be required with respect to
immaterial matters or items specified in Section 5.01(a)(iii) or (iv) with
respect to which Borrower has given assurances satisfactory to Administrative
Agent that such items shall be delivered promptly following the Closing Date;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments), interest, fees or other
amounts due to Lenders (or any of them) or any scheduled or mandatory reduction
of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to receive
such payment; provided, however, that only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or L/C Fees at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(e) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

115



--------------------------------------------------------------------------------

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release any Guarantor from the Guaranty, except in accordance with the terms
of any Loan Document, or release the Liens on all or substantially all of the
Collateral in any transaction or series of related transactions (it being
understood that releases of Collateral in connection with a Disposition
permitted under Section 8.05 (or as otherwise permitted under the definition of
“Disposition”), do not involve substantially all of the Collateral and shall not
require the consent of any of the Lenders), except in accordance with the terms
of any Loan Document, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; and
(ii) no amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document.

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Borrower, Administrative Agent or an L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02 ; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

 

116



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable has notified Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

(c) The Platform.

(i) Each Loan Party agrees that Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the L/C
Issuer and the other Lenders by posting the Communications on Debt Domain, Debt
Exchange (DebtX), Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

 

117



--------------------------------------------------------------------------------

(ii) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY ADMINISTRATIVE AGENT
PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the
“Administrative Agent Parties”) have any liability to Borrower, any other Loan
Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet
or the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to Administrative Agent, any Lender or any L/C
Issuer by means of electronic communications pursuant to this Section, including
through the Platform.

(d) Change of Address, Etc. Each of Borrower, Administrative Agent and the
L/C Issuer may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to Borrower, Administrative Agent and
the L/C Issuer. In addition, each Lender agrees to notify Administrative Agent
from time to time to ensure that Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. Administrative
Agent, the L/C Issuer and Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not

 

118



--------------------------------------------------------------------------------

preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all Lenders and the
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out of pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent)
and shall pay all fees and time charges and disbursements for attorneys who may
be employees of Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all

 

119



--------------------------------------------------------------------------------

reasonable out of pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out of pocket expenses
incurred by Administrative Agent, any Lender or the L/C Issuer (including the
fees, charges and disbursements of any counsel for Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (or any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to Borrower or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. This
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

120



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), the
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any sub-agent thereof), the L/C Issuer
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the aggregate Credit Exposure
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender); provided that with respect to such unpaid
amounts owed to the L/C Issuer solely in its capacity as such, only the Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Lenders’ Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent (or any sub-agent thereof) or the
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Administrative Agent (or any sub-agent thereof) or
L/C Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the termination of the Loan Documents, the
resignation of Administrative Agent and the L/C Issuer, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, the L/C Issuer or any Lender, or to
the extent Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement

 

121



--------------------------------------------------------------------------------

entered into by Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Administrative Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent, the L/C Issuer and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in
L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose

 

122



--------------------------------------------------------------------------------

includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to Administrative Agent
or, if “Trade Date” is specified in the Assignment and Assumption, as of the
Trade Date, shall not be less than Five Million Dollars ($5,000,000) unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender or an Approved Fund, provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof and provided further, that Borrower’s consent
shall not be required during the primary syndication of the facilities provided
hereunder;

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, or an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).

 

123



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of Three Thousand Five Hundred
Dollars ($3,500); provided, however, that Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire and such information
regarding such assignee as Administrative Agent may reasonably request.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of Borrower and Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to Administrative Agent, the L/C Issuer and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment

 

124



--------------------------------------------------------------------------------

provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower, Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent, the
L/C Issuer and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnities hereunder with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender

 

125



--------------------------------------------------------------------------------

shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Lender Securitization. In addition to any other assignment permitted
pursuant to this Section 11.06, the Loan Parties hereby acknowledge that (x) the
Lenders, their Affiliates and Approved Funds (the “Lender Parties”) may sell or
securitize the Loans (a “Lender Securitization”) through the pledge of the Loans
as collateral security for loans to a Lender Party or the assignment or issuance
of direct or indirect interests in the Loans (such as, for instance,
collateralized loan obligations), and (y) such Lender Securitization may be
rated by a Rating Agency. The Loan Parties shall reasonably cooperate with the
Lender Parties to effect the Lender Securitization including by providing such
information as may be reasonably requested by the Lenders or Rating Agencies in
connection with the rating of the Loans or the Lender Securitization.

(h) Deemed Consent of Borrower. If the consent of Borrower to an assignment to
an assignee is required hereunder (including a consent to an assignment which
does not meet the minimum assignment threshold specified in
Section 11.06(b)(i)(B)), Borrower shall be deemed to have given its consent five
(5) Business Days after the date notice thereof has been delivered to Borrower
by the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.

 

126



--------------------------------------------------------------------------------

(i) Resignation as L/C Issuer. Notwithstanding anything to the contrary
contained herein, if at any time Union Bank assigns all of its Commitment and
Loans pursuant to subsection (b) above, Union Bank may, upon thirty (30) days’
notice to Borrower and the Lenders, resign as L/C Issuer. In the event of any
such resignation as L/C Issuer, Borrower shall be entitled to appoint from among
Lenders a successor L/C Issuer hereunder; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of Union
Bank as L/C Issuer. If Union Bank resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Union Bank to effectively assume the
obligations of Union Bank with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of Administrative
Agent, the Lenders and the L/C Issuer agrees, severally as to itself only, to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority, purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c), or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower, its obligations this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating Borrower
or its Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.

 

127



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of Administrative Agent, the Lenders and the L/C Issuer acknowledges that
(A) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (B) it has developed compliance
procedures regarding the use of material non-public information and (C) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document the Secured Parties are hereby authorized to release information
concerning Borrower’s and the other Loan Parties’ credit record and financial
condition to credit bureaus, credit reporting agencies, credit reporters, and
guarantors hereunder, or pursuant to an order from a governmental agency or
court, or among departments of such Secured Party and its respective Affiliates.
Secured Parties are authorized to obtain credit reports, copies of tax returns
and other information regarding Borrower or the other Loan Parties and to take
such other steps as such Secured Party deems appropriate to verify the
information provided in connection herewith.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of Administrative Agent, to the fullest extent permitted
by applicable law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or any such Affiliate,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Sections 2.13 and 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, the L/C Issuer, and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under

 

128



--------------------------------------------------------------------------------

this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify Borrower
and Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the

 

129



--------------------------------------------------------------------------------

illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

11.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS EXPRESSLY
STATED OTHERWISE THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN SANTA CLARA
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES,

 

130



--------------------------------------------------------------------------------

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINTS AND OTHER PROCESS ISSUED IN ANY SUCH ACTION
OR SUIT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

11.14 Disputes; Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, IN
CONNECTION WITH ANY CLAIM, CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE
CONCERNING THE LOAN DOCUMENTS (EACH A “CLAIM”), THE PARTIES TO THIS AGREEMENT
EXPRESSLY, INTENTIONALLY, AND DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE
HAVE TO TRIAL BY JURY. IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN
THE PREVIOUS SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS
AGREEMENT, THE PARTIES TO THIS AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY
QUESTION OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY
PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE
TO THIS AGREEMENT. THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL
BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE
UPON A REFEREE, THE COURT SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A
STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE
RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST
COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND
EXPENSES OF THE REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE
REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY,
INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE
THAT IF A REFEREE IS SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT
BE DECIDED BY A JURY.

11.15 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees and acknowledges its
Affiliates’ understanding that that: (i) (A) the services regarding this
Agreement provided by Administrative Agent are arm’s-length commercial
transactions between Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and Administrative Agent, on the other hand,
(B) each of Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) Borrower and each other Loan Party is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and by the other Loan Documents;

 

131



--------------------------------------------------------------------------------

(ii) (A) Administrative Agent is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary, for Borrower, any
other Loan Party, or any of their respective Affiliates, or any other Person and
(B) Administrative Agent does not have any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Administrative Agent and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of Borrower, the other Loan Parties and their respective Affiliates,
and Administrative Agent has no obligation to disclose any of such interests to
Borrower, any other Loan Party of any of their respective Affiliates. To the
fullest extent permitted by law, each of Borrower and the other Loan Parties
hereby waive and release, any claims that it may have against Administrative
Agent with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

11.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.17 USA PATRIOT Act Notice. Each Lender and L/C Issuer that is subject to the
Act (as hereinafter defined) and Administrative Agent (for itself and not on
behalf of any Lender or L/C Issuer) hereby notifies Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower and/or other Loan Parties, which
information includes the name and address of Borrower and/or other Loan Parties
and other information that will allow such Lender, L/C Issuer or Administrative
Agent, as applicable, to identify Borrower in accordance with the Patriot Act.
Borrower shall, promptly following a request by Administrative Agent or any
Lender or L/C Issuer, provide all documentation and other information that
Administrative Agent or such Lender or L/C Issuer requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

11.18 Time of the Essence. Time is of the essence of the Loan Documents.

11.19 Effect of Restatement. This Agreement together with the other Loan
Documents are intended to and do completely amend, restate, supercede and
replace, without novation, the Existing Credit Agreement. The execution and
delivery of this Agreement or the other Loan Documents shall not, in any manner
or circumstance, be deemed to be a novation of or to have terminated, released,
extinguished, or discharged any of Borrower’s or any other Loan Party’s
obligations, indebtedness, duties or liabilities under the Existing Credit
Agreement or any Liens

 

132



--------------------------------------------------------------------------------

granted to Union Bank in connection with the Existing Credit Agreement or any
security agreement, financing statement or other document, instrument or
agreement executed in connection therewith, all of which are hereby ratified and
confirmed.

[Balance of Page Intentionally Left Blank]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     WAGEWORKS, INC.     By:  

/s/ Richard T. Green

      Name:   Richard T. Green       Its:   Chief Financial Officer GUARANTORS:
    MHM RESOURCES, LLC     By:  

/s/ Richard T. Green

      Name:   Richard T. Green       Its:   Manager and Treasurer



--------------------------------------------------------------------------------

UNION BANK, N.A., as Administrative Agent By:  

/s/ James B. Goudy

  Name:   James B. Goudy   Its:   Vice President UNION BANK, N.A., as a Lender
and L/C Issuer By:  

/s/ James B. Goudy

  Name:   James B. Goudy   Its:   Vice President Lending Office:

99 Almaden Boulevard, Suite 200

San Jose, CA 95113

Attn:    James B. Goudy Fax:     (408) 280-7163



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

L/C Issuer: Union Bank, N.A.

As of 12/31/2012

 

L/C Number

  

Beneficiary

   Issue Date      Amount      Expiry Date  

S30596

   BK Pinnacle      06/27/2008       $ 94,338.00         05/31/2013   

S312683

   NYGOER      02/24/2010       $ 2,200,000.00         10/02/2016   

S314517

   Fidelity and Deposit Company of Maryland      07/19/2010       $ 500,000.00
        07/18/2013   

S237262

   Oracle USA      12/07/2006       $ 231,546.00         10/31/2013   

S322441

   NYGOER      12/07/2006       $ 250,000.00         10/31/2013   



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

UNION BANK, N.A.

   $ 75,000,000         100.000000000 % 

Total

   $ 75,000,000         100.000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

WAGEWORKS, INC.

1100 Park Place, 4th Floor

San Mateo, California 94403

Attention: Chief Financial Officer

Tel:

Fax:

Electronic Mail: rich.green@wageworks.com

Website Address: www.wageworks.com

U.S. Taxpayer Identification Number:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions,

Rollovers, Letters of Credit):

UNION BANK, N.A., as Administrative Agent

Commercial Loan Operations

1980 Saturn Street

Monterey Park, CA 91755

Attn:    

  

Commercial Loan Operations

Supervisor

Fax:   (800) 446-9951

          (323) 724-6198

Tel:    (323) 720-7347

Electronic Mail: #clo_synd@unionbank.com

With a copy to:

UNION BANK, N.A., as Administrative Agent

Attention: James B. Goudy

99 Almaden Boulevard, Suite 200

San Jose, California 95113

Facsimile: (408) 280-7163

Payments:

UNION BANK, N.A.

ABA No.: 122-000-496

Account No.: 77070196431

Account Name: Wire Transfer Clearing CLO

Attention: Commercial Loan Operations

Reference: WAGEWORKS, INC.



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

UNION BANK, N.A., as Administrative Agent

James B. Goody

Vice President

UNION BANK, N.A.

99 Almaden Blvd., 1-645

San Jose, CA 95113

Ph.: 408-279-7714

E-Mail: james.goudy@unionbnk.com

Rosa Lo

Asst. Vice President

UNION BANK, N.A.

99 Almaden Blvd., 1-645

San Jose, CA 95113

Ph.: 408-279-7722

E-Mail: rosa.lo@unionbnk.com

With a copy to:

UNION BANK, N.A., as Administrative Agent

Commercial Loan Operations

1980 Saturn St., 1st Floor, V01-161

Monterey Park, CA 91755

Ph. (323) 720-2578



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,         

 

  To: UNION BANK, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 31,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among WAGEWORKS, INC., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and UNION BANK, N.A., as Administrative Agent and
L/C Issuer.

The undersigned hereby requests (select one):

 

¨ A Borrowing of Loans    ¨ A conversion of Loans ¨ A continuation of Eurodollar
Rate Loans   

 

  1. On                                                               (a
Business Day).

 

  2. In the principal amount of $            .

 

  3. Comprised of                                                  .

              [Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of              months.

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

WAGEWORKS, INC. By:  

 

Name:  

 

Title:  

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REVOLVING LOAN NOTE

 

$              

FOR VALUE RECEIVED, the undersigned, WAGEWORKS, INC., a Delaware corporation
(“Borrower”), hereby promises to pay to the order of [                    ], or
registered assigns (“Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to Borrower under that certain Credit Agreement,
dated as of December 31, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Union Bank, N.A., as Administrative Agent and L/C Issuer in the
amounts and at the times specified in the Agreement with a final payment on the
Maturity Date of all Loans made by the Lender which are outstanding on such
date.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Administrative Agent for the account of
the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Revolving Loan Note (this “Note”) is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Agreement. Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

IN WITNESS WHEREOF, the undersigned has caused this Note to be signed as an
instrument under seal by its duly authorized officer as of the day and year
first above written.

 

WAGEWORKS, INC. By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

Loan Made

 

Amount
of Loan
Made

 

End of

Interest

Period

 

Amount of
Principal

or Interest

Paid This

Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,     

 

To:   UNION BANK, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 31,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among WAGEWORKS, INC., a Delaware corporation
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Union Bank, N.A., as Administrative Agent and
L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to
Administrative Agent on the behalf of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Borrower has delivered the year end audited financial statements required by
Section 7.01(a) of the Agreement for the fiscal year of Borrower ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Borrower has delivered the unaudited financial statements required by
Section 7.01(b) of the Agreement for the fiscal quarter of Borrower ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year end audit adjustments
and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Borrower
during the accounting period covered by such financial statements.

3. A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and

[select one:]

 

C-1



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed in all material respects each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed in all
material respects and the following is a list of each such Default and its
nature and status:]

4. The representations and warranties of Borrower contained in Article VI of the
Agreement, and/or any representations and warranties of Borrower or any other
Loan Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except that (i) if a qualifier relating
to materiality, Material Adverse Effect or a similar concept applies, such
representation and warranty is true and correct in all respects, (ii) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (iii) for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. Set forth on Annex I attached here to is a description of all Permitted
Acquisitions undertaken during the period covered by this Certificate.

6. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.

[Use the following paragraph 6 in connection with the delivery of fiscal
quarter-end financial statements for the second fiscal quarter of any fiscal
year.]

[6. Attached hereto as Schedule 2 is (i) a list of (A) all applications by any
Loan Party, if any, for Copyrights, Patents or Trademarks made since [the
Closing Date]* [the date of the prior Compliance Certificate]**, (B) all
issuances of registrations or letters on existing applications by any Loan Party
for Copyrights, Patents and Trademarks received since [the Closing Date]* [the
date of the prior Compliance Certificate]**, (C) all Trademark Licenses,
Copyright Licenses and Patent Licenses entered into by any Loan Party since [the
Closing Date]* [the date of the prior Compliance Certificate]**, and (ii) the
insurance binder or other evidence of insurance for any insurance coverage of
any Loan Party or any Subsidiary that was renewed, replaced or modified during
the period covered by the financial statements referenced in Paragraph 1 above.]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,     .

 

WAGEWORKS, INC. By:  

 

Name:  

 

Title:  

 

 

C-3



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

 

I.

   Section 7.13(a) – Liquidity Ratio       A.    Liquidity          1.   

unrestricted cash and Cash Equivalents

   $                       2.   

plus marketable securities

   $                       3.   

Total Liquidity (Line I.A.1. plus I.A.2):

   $                    B.    Certain Liabilities          1.   

customer deposits (consolidated basis):

   $                       2.         

plus current portion of contingent, Acquisition-related obligations and
liabilities (including Earn Out Obligations)

   $                       3.         

Total Certain Liabilities (Line I.B.1. plus I.B.2):

   $                    C.   

Ratio (Line I.A.3 ÷ Line I.B.3):

                  to 1.00      

Minimum permitted:

     1.00 to 1.00   

II.

  

Section 7.13(b) – Indebtedness to EBITDA Ratio

      A.    Indebtedness          1.   

Total Indebtedness

   $                    B.    EBITDA (past 12 months)          1.   

Consolidated Net Income (Loss):

   $                       2.   

plus Consolidated Interest Expense:

   $                       3.   

plus income taxes:

   $                       4.   

plus depreciation and amortization:

   $                

 

C-4



--------------------------------------------------------------------------------

      5.   

plus non-cash expenses:

   $                       6.   

Total EBITDA (sum of II.A1 through II.A.5):

   $                    C.   

Ratio (Line II.A.1 ÷ Line II.B.6):

                  to 1.00       Maximum permitted:      3.00 to 1.00    III.   
Section 7.13(c) – Debt Service Coverage Ratio       A.   

EBITDA (past 12 months)

         1.   

Consolidated Net Income (Loss):

   $                       2.   

plus Consolidated Interest Expense:

   $                       3.   

plus income taxes:

   $                       4.   

plus depreciation and amortization:

   $                       5.   

plus non-cash expenses:

   $                       6.   

plus/minus EBITDA from Permitted Acquisitions (if any):

   $                       7.   

Total EBITDA (sum of III.A1 through III.A.5 minus III.A.6 plus/minus III.A.7.):

   $                       8.   

plus, operating lease payments

   $                       9.   

minus, Distributions

   $                       10.   

minus, payments made re Acquisition-related liabilities and Earn Out Obligations

   $                       11.   

Adjusted EBITDA (III.A.7 plus III.A.8 minus III.A.9 minus III.A.10)

   $                    B.    Debt Service          1.   

25% of outstanding Loans (please explain on attachment):

   $                       2.   

plus, Consolidated Interest Expense (past 12 months):

   $                

 

C-5



--------------------------------------------------------------------------------

      3.   

plus, projected operating lease payments for next 12 months:

   $                       4.   

plus, Consolidated Scheduled Funded Debt Payments for next 12 months:

   $                       5.   

Total Debt Service (sum of III.B.1 through III.B.4)

   $                    C.   

Ratio (Line III.A.12 ÷ Line III.B.5):

                  to 1.00      

Minimum permitted:

    


 

 

1.25 to 1.00


1.50 to 1.00

(after 9/30/14)

  


  

  

IV.

  

Section 7.13(d) – Consolidated Net Worth

      A.   

Consolidated Net Worth

   $                    B.   

Minimum Required:

         1.   

$105,000:

   $ 105,000          2.   

plus, 75% of Consolidated Net Income (Loss) (but not less than $0):

   $                       3.   

plus, 100% of Net Cash Proceeds from Equity Issuances after Closing Date:

   $                      

Minimum Required (sum of IV.B.1 + IV.B.2 + IV.B.3)

   $                

 

C-6



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

ANNEX I

To Compliance Certificate

Permitted Acquisitions

[Please describe, if any]

 

C-7



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1. Assignor[s]:                                         

2. Assignee[s]:                                          for each Assignee,
indicate Affiliate of [identify Lender]]

3. Borrower(s): WAGEWORKS, INC., a Delaware corporation (“Borrower”).

4. Administrative Agent: Union Bank, N.A., as the agent under the Credit
Agreement.

 

D-1



--------------------------------------------------------------------------------

5. Credit Agreement: Credit Agreement, dated as of December 31, 2012, among
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto, and Union Bank, N.A., as Administrative Agent and
L/C Issuer.

6. Assigned Interest[s]:

 

Assignor[s]   Assignee[s]  

Facility

Assigned

 

Aggregate
Amount of
Commitment/

Loans for all
Lenders

   

Amount of
Commitment/

Loans Assigned

   

Percentage
Assigned of
Commitment/

Loans

        $                   $            %        $        $            %       
$        $            %        $        $            % 

7. Trade Date:                                         ]

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

D-2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

UNION BANK, N.A., as Administrative

Administrative Agent

By:

 

 

Title:

 

 

[Consented to:]

By:

 

 

Title:

 

 

 

D-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not

 

D-4



--------------------------------------------------------------------------------

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of California,
without reference to its choice of law rules.

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

NEW LENDER ADDENDUM

THIS NEW LENDER ADDENDUM (this “New Lender Addendum”), dated             ,
20    , to that certain Credit Agreement, dated as of December 31, 2012, by and
among WAGEWORKS, INC., as borrower (the “Borrower”), each Guarantor from time to
time party thereto, each Lender from time to time party thereto, and UNION
BANK, N.A., as administrative agent and L/C Issuer (as further amended, modified
or supplemented from time to time, the “Credit Agreement”). Capitalized terms
used herein and not defined shall have the meanings given to them in the Credit
Agreement.

RECITALS

A. The Credit Agreement provides that a lender not originally party to the
Credit Agreement may become a Lender thereunder in connection with an increase
of the Commitment by executing a New Lender Addendum and delivering it to
Administrative Agent and Borrower.

B. The undersigned (the “New Lender”) desires to become a New Lender and,
accordingly, agrees with the parties hereto as follows:

1. The New Lender represents and warrants as follows:

a. The New Lender has full power and authority, and has taken all action
necessary, to execute and deliver this New Lender Addendum and any and all other
documents required to be executed by it in connection with this New Lender
Addendum and to fulfill its obligations under, and to consummate the
transactions contemplated by this New Lender Addendum, and no governmental
authorizations or other authorizations are required in connection herewith;

b. The New Lender has independently and without reliance upon Administrative
Agent or any Lender and based on such documents and information as the New
Lender has deemed appropriate, made its own credit analysis and decision to
enter into this New Lender Addendum. The New Lender will, independently and
without reliance upon Administrative Agent or any Lender, and based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement;

c. The New Lender has received copies of the Credit Agreement together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Addendum;

d. The New Lender is an Eligible Assignee;

 

E-1



--------------------------------------------------------------------------------

e. The New Lender will perform in accordance with their respective terms all of
the obligations which, by the terms of the Credit Agreement, are required to be
performed by it as a Lender; and

f. This New Lender Addendum constitutes the legal, valid and binding obligation
of the New Lender.

2. The New Lender hereby appoints and authorizes Administrative Agent to
exercise such powers as are delegated to it under the Credit Agreement and by
the other Loan Documents.

3. As of the Effective Date (as defined below), (i) the New Lender shall have a
Commitment amount equal to                      Dollars ($            ), (ii) a
Commitment Percentage of     % and (iii) its pro rata participation amount in
the outstanding Letters of Credit shall be
                                         Dollars ($            ), in each case
after giving effect to the Lenders and other New Lenders, if any, participating
in such increase of Commitment as of the Effective Date.

4. The effective date for this New Lender Addendum shall be
                                         (the “Effective Date”). As of the
Effective Date, (i) the New Lender shall be a party to the Credit Agreement and
shall have the rights and obligations of a Lender thereunder and under the other
Loan Documents as if the New Lender had been an original party to the Credit
Agreement, including an obligation to maintain confidentiality of information
pursuant to Section 11.07 of the Credit Agreement.

5. This New Lender Addendum and the rights and obligations of the parties under
this New Lender Addendum shall be governed by, and construed and interpreted in
accordance with, the law of the State of California (without reference to its
choice of law rules).

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.

Accepted and Agreed this      day of             .

 

[NEW LENDER] By:  

 

Name:  

 

Title:  

 

 

Address for Notices:

 

 

 

Telephone No.:  

 

Telecopier No.:  

 

Attention:  

 

Eurodollar Lending Office Address:

 

 

 

 

Consented to this      day of             .

WAGEWORKS, INC.,

as Borrower

By:  

 

Name:  

 

Title:  

 

 

E-3



--------------------------------------------------------------------------------

UNION BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

UNION BANK, N.A.,

as Issuing Lender

By:  

 

Name:  

 

Title:  

 

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

GUARANTOR JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”) dated as of             , 20     is by
and between                     , a                      (the “New Subsidiary”),
and Union Bank, N.A., in its capacity as Administrative Agent under that certain
Credit Agreement dated as of December 31, 2012 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among
WageWorks, Inc., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders from time to time party thereto and Union Bank, N.A., as Administrative
Agent and L/C Issuer. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Loan Parties are required by Section 7.14 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with Administrative Agent, for the benefit
of the holders of the Obligations:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender, Administrative Agent and each other holder of the
Secured Obligations, as provided in Article IV of the Credit Agreement, the
prompt payment and performance of the Secured Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off against, any and all right, title
and interest of the New Subsidiary in and to the Collateral (as defined in the
Security Agreement) of the New Subsidiary to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Security
Agreement).

3. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all the

 

F-1



--------------------------------------------------------------------------------

obligations of a Pledgor thereunder as if it had executed the Pledge Agreement.
The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Pledge
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 3, the New Subsidiary hereby grants, pledges and assigns to
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off against, any and all right, title
and interest of the New Subsidiary in and to the Equity Interests identified on
Schedule 6 hereto and all other Pledged Collateral (as defined in the Pledge
Agreement) of the New Subsidiary to secure the prompt payment and performance in
full when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Secured Obligations (as defined in the Pledge Agreement).

4. The New Subsidiary hereby represents and warrants to Administrative Agent and
the Lenders that:

(a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.

(b) The New Subsidiary’s taxpayer identification number and organization number
are set forth on Schedule 1 hereto.

(c) Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure or used any tradename in the five
years preceding the date hereof.

(d) Schedule 3 hereto includes all of the IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by the New Subsidiary as of the date hereof. None
of the IP Rights of the New Subsidiary set forth in Schedule 3 hereto is subject
to any licensing agreement or similar arrangement, except as set forth on
Schedule 3 hereto.

(e) Schedule 4 hereto includes all Commercial Tort Claims (as defined in the
Security Agreement) before any Governmental Authority by or in favor of the New
Subsidiary.

(f) Schedule 5 hereto lists all real property located in the United States that
is owned or leased by the New Subsidiary as of the date hereof.

(g) Schedule 6 hereto includes each Subsidiary of the New Subsidiary, including
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) the certificate number(s) of the certificates
evidencing such Equity Interests and number and percentage of outstanding shares
of each class owned by the New Subsidiary (directly or indirectly) of such
Equity Interests and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto.

 

F-2



--------------------------------------------------------------------------------

5. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify Administrative Agent in writing.

6. The New Subsidiary hereby waives acceptance by Administrative Agent and the
Lenders of the guaranty by the New Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the New Subsidiary.

7. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

[Signature Page Follows]

 

F-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:   Title:  

 

Acknowledged and accepted:

UNION BANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

F-4



--------------------------------------------------------------------------------

Schedule 1

Taxpayer Identification Number; Organizational Number

 

F-5



--------------------------------------------------------------------------------

Schedule 2

Changes in Legal Name or State of Formation;

Mergers, Consolidations and other Changes in Structure; Tradenames

 

F-6



--------------------------------------------------------------------------------

Schedule 3

IP Rights

 

F-7



--------------------------------------------------------------------------------

Schedule 4

Commercial Tort Claims

 

F-8



--------------------------------------------------------------------------------

Schedule 5

Real Property

 

F-9



--------------------------------------------------------------------------------

Schedule 6

Equity Interests

 

F-10



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

ADMINSTRATIVE QUESTIONAIRRE

(see attached)

 

G-1



--------------------------------------------------------------------------------

Administrative Questionnaire

Please complete the following form and return via facsimile or email to Union
Bank, N.A., as soon as possible. Fees payable at closing will NOT BE PAID until
this form is completed in its entirety                      and an appropriate
IRS Income Tax Withholding Form is received by the                     
Department. Please type or print your information. Return by fax to the
                     Department as noted below.

General Information

PLEASE PRINT OR TYPE FORM

 

Institution Name  

 

   Street Address  

 

   Tax ID Number  

 

     Foreign Bank? (Include a copy of current IRS tax form)

 

Organizational Structure          Foreign Br., organized under which laws,
etc.                     Lender’s Tax ID #                                    
Tax Withholding Form attached    ¨ Form W-9       ¨ Form 4224 effective
                        ¨ Form W-8 (BEN, ECI, IMY, EXP)       ¨ Form 1001    ¨
W/Hold     % Effective                           

All Lenders are expected to consult with their tax counsel regarding their
respective tax status and necessary documentation, and to provide to UBOC the
appropriate U.S. or Foreign Withholding Tax Form or Certificate on their own
behalf. Withholding taxes will be deducted from any payments which are subject
to U.S. Withholding tax until appropriate documentation evidencing an exemption
is delivered to UBOC, the Agent.

Certification Validity. A properly executed Form @-9 is valid indefinitely.
Forms W-8BEN and W-8ECI are valid for three years subsequent to the year of
certification. Each Bank will be asked to provide a new certification prior to
the form expiring if the terms of the loan extend beyond the life of the
certification. All forms must be re-certified if thre is a change in the
information contained therein.

Operational Contacts (for borrowings, paydowns, interest, fees, etc.)

 

    Primary Contact    Alternate Contact Names  

 

  

 

Mailing Address  

 

  

 

City, State  

 

  

 

Phone Number  

 

  

 

Fax Number  

 

  

 

Email Address  

 

  

 

 

Credit Contacts

         Primary Contact    Alternate Contact Name  

 

  

 

Title  

 

  

 

Mailing Address  

 

  

 

 

 

  

 

Street Address  

 

  

 

City, State  

 

  

 



--------------------------------------------------------------------------------

Phone Number  

 

  

 

Fax Number  

 

  

 

Email Address  

 

  

 

 

Data Site Contacts

       Primary Contact    Alternate Contact Name  

 

  

 

Title  

 

  

 

Street Address  

 

  

 

Phone Number  

 

  

 

Fax Number  

 

  

 

Email Address  

 

  

 

     Pg. 1 of 2                          Pg 2 of 2                     PLEASE
PRINT OR TYPE FORM Wiring Instructions:    Institution Name  

 

   Address  

 

   ABA Number  

 

   Acct. Name/Dept.  

 

   Account Number  

 

   Reference (Borrower)  

 

   Attention  

 

   Thank you for your prompt reply. If you have any questions, please call
 (            )                        

 

Submitted to UNION BANK, N.A., by:

Name  

 

   Phone  

 

  

 

Return by fax to:           Fax Number:    (    )    Attn:     Fax Number:   
(    )    Attn:   Phone:   (    ) -



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

SECURITY AGREEMENT

(see attached)

 

H-1



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated as of December 31, 2012 (as amended, modified,
restated or supplemented from time to time, this “Security Agreement”) is by and
among the parties identified as “Grantors” on the signature pages hereto and
such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and Union Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent” or
the “Agent”) for the Secured Parties (defined below).

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of WageWorks, Inc., a
Delaware corporation (the “Borrower”), pursuant to the terms of that certain
Credit Agreement dated as of the date hereof (as amended, modified,
supplemented, restated or extended from time to time, the “Credit Agreement”)
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and UNION BANK, N.A., as Administrative Agent
and L/C Issuer;

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement; and

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) The following terms shall have the meanings assigned thereto in the UCC:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Right, Manufactured Home,
Payment Intangible, Proceeds, Software, Standing Timber, Supporting Obligation
and Tangible Chattel Paper.

(c) As used herein, the following terms shall have the meanings set forth below:

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

“Collateral” has the meaning provided in Section 2 hereof.

“Collateral Access Agreement” means an agreement in form and substance
satisfactory to Administrative Agent in its good faith discretion, pursuant to
which a mortgagee or lessor of real property on which Collateral is stored or
otherwise located, or a warehouseman, processor, contract manufacturer,
equipment holder, co-location facility or other bailee of Inventory, Equipment
or other property of a Grantor, that acknowledges the Liens of Administrative
Agent and waives any Liens held by such Person on such Inventory, Equipment or
other property and, includes such other agreements with respect to the
Collateral, including agreements relating to access to the Collateral, as
Administrative Agent may require in its good faith discretion, as the same may
be amended, restated or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Excluded Equipment” means Equipment that is owned by a Grantor on the Closing
Date or hereafter acquired that is subject to a Permitted Lien allowed under
Section 8.01(i) of the Credit Agreement that secures purchase money Indebtedness
allowed under Section 8.03(c) of the Credit Agreement, in an aggregate amount
not to exceed the Threshold Amount, if and to the extent that the Capital Lease
or security agreement in which such Lien is created prohibits the creation of a
Lien in favor of Administrative Agent on such Equipment and such creation would,
in and of itself, cause or result in a default under such Capital Lease or
security agreement enabling the holder of such Permitted Lien to accelerate the
related Permitted Indebtedness or enforce material remedies with respect to the
subject Equipment; provided, however, that no Equipment shall be deemed to be
Excluded Equipment if and to the extent that (x) any such prohibition relating
to such Equipment has been waived or the holder of the Permitted Lien has
otherwise consented to the creation hereunder of a security interest in favor of
Administrative Agent, or (y) such prohibition would be rendered ineffective
under applicable Law (including the Debtor Relief Laws) or principles of equity;
and provided, further, that immediately upon the ineffectiveness, lapse or
termination of any such prohibition, such Grantor shall be deemed to have
granted a security interest in all its right, title and interest in and to such
Equipment as if such provision had never been in effect and the Equipment had
never been Excluded Equipment.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is a controlled
foreign corporation (as defined in the Code) in respect of which the pledge of
all of the Voting Equity Interests of such Foreign Subsidiary as Collateral
would result in material adverse tax consequences to Borrower; provided,
however, in no event shall a Material Subsidiary qualify as an Excluded Foreign
Subsidiary.

“Secured Obligations” has the meaning given to that term in the Credit
Agreement.

“Secured Parties” has the meaning given to that term in the Credit Agreement.

“UCC” has the meaning given to that term in the Credit Agreement.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Grantor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

 

  (a) all Accounts;

 

  (b) all cash and currency;

 

  (c) all Chattel Paper;

 

  (d) all Commercial Tort Claims, including those identified on Schedule 2(d)
attached hereto;

 

  (e) all Copyrights;

 

  (f) all Copyright Licenses;

 

  (g) all Deposit Accounts;

 

  (h) all Documents;

 

2



--------------------------------------------------------------------------------

  (i) all Equipment;

 

  (j) all Fixtures;

 

  (k) all General Intangibles;

 

  (l) all Goods;

 

  (m) all Instruments;

 

  (n) all Inventory;

 

  (o) all Investment Property;

 

  (p) all Letter-of-Credit Rights;

 

  (q) all Other Intellectual Property;

 

  (r) all Patents;

 

  (s) all Patent Licenses;

 

  (t) all Payment Intangibles;

 

  (u) all Proprietary Software;

 

  (v) all Software;

 

  (w) all Supporting Obligations;

 

  (x) all Trademarks;

 

  (y) all Trademark Licenses;

 

  (z) all Trade Secrets; and

 

  (aa) to the extent not otherwise included, all Accessions and all Proceeds of
any and all of the foregoing.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.

Notwithstanding the foregoing, the Collateral shall not include any:

(i) any General Intangible, permit, lease, license, contract or other Instrument
of a Grantor if the grant of a security interest in such General Intangible,
permit, lease, license, contract or other Instrument in the manner contemplated
by this Security Agreement, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Grantor’s

 

3



--------------------------------------------------------------------------------

rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided that (a) any prohibition or limitation
described in clause (i) of this paragraph on the security interests granted
hereunder shall (x) only apply to the extent that any such prohibition or
limitation is not rendered ineffective pursuant to the UCC or any other
applicable Law (including Debtor Relief Laws) or principles of equity and
(y) not apply to Proceeds or Accounts arising from the General Intangibles,
permits, leases, licenses, contracts or Instruments referenced in clause (i) of
this paragraph and (b) in the event of the termination or elimination of any
such prohibition or the requirement for any consent contained in any documents
relating to the property described in clause (i) of this paragraph, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such property shall be automatically
and simultaneously granted hereunder and shall be included as Collateral
hereunder;

(ii) any Client Trust Accounts;

(iii) more than 65% of the Voting Equity Interests in any Excluded Foreign
Subsidiary; or

(iv) any Excluded Equipment.

Notwithstanding the foregoing, the Collateral shall include, and the foregoing
shall in no way be construed so as to limit, impair or otherwise affect
Administrative Agent’s unconditional continuing security interest in and to, all
right, title and interest of each Grantor in or to any payment obligations or
other rights to receive monies due or to become due under or with respect to of
the property described in clauses (i)-(iv) above or any and all proceeds,
products, substitutions or replacements of the property described in clauses
(i)-(iv) above (unless such proceeds, products, substitutions or replacements
would otherwise constitute property of the types described in clauses
(i)-(iv) above).

Notwithstanding anything in this Agreement or any rights arising between
Borrower and Agent in any other agreement or by operation of law or statute,
Agent hereby waives any lien or right of setoff with respect to any Client Trust
Accounts, except for any lien or right of setoff securing Agent’s or any Cash
Management Bank’s standard fees with respect to the maintenance of such Client
Trust Accounts.

3. Provisions Relating to Accounts.

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts, contracts and agreements included in
the Collateral and to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
each such Account, contract and agreement. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto), agreement or contract by reason of or
arising out of this Security Agreement or the receipt by the Administrative
Agent or any Secured Party of any payment relating to such Account pursuant
hereto, nor shall the Administrative Agent or any Secured Party be obligated in
any manner to perform any of the obligations of a Grantor under or pursuant to
any Account (or any agreement giving rise thereto) agreement or contract, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

(b) At any time after the occurrence and during the continuation of an Event of
Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications, (ii) upon the
Administrative Agent’s request and at the expense of the Grantors, the Grantors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.

 

4



--------------------------------------------------------------------------------

4. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that:

(a) Legal Name.

(i) Each Grantor’s exact legal name (and for the shorter of the five years prior
to the Closing Date or since the date of its formation has been), and each
Grantor’s taxpayer identification number and organization identification number
are as set forth on Schedule 6.19(b) to the Credit Agreement.

(ii) Each Grantor’s state of formation is (and for the prior five years or since
the date of its formation has been) as set forth on the signature pages hereto.

(iii) Other than as set forth on Schedule 6.19(c) to the Credit Agreement, no
Grantor has been party to a merger, consolidation or other change in structure
or used any tradename in the prior five years.

(b) Ownership. Each Grantor is the legal and beneficial owner of, or has valid
and enforceable rights to use, its Collateral and has the right to pledge, sell,
assign or transfer the same.

(c) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by
filing, shall constitute a valid, perfected security interest in such
Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.

(d) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.

(e) Accounts. With respect to the Accounts of the Grantors reflected as accounts
receivable on the consolidated balance sheet of the Borrower and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to the
Credit Agreement, (i) each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, (iii) any Account of a Grantor evidenced by any Instrument
or Chattel Paper has, to the extent requested by the Administrative Agent, been
endorsed over and delivered to, or submitted to the control of, the
Administrative Agent and (iv) no surety bond was required or given in connection
with any Account of a Grantor or the contracts or purchase orders out of which
they arose.

 

5



--------------------------------------------------------------------------------

(f) Inventory. No Inventory of a Grantor is held by any Person other than a
Grantor pursuant to consignment, sale or return, sale on approval or similar
arrangement.

(g) IP Rights.

(i) Each Material IP Right of such Grantor is valid, subsisting, unexpired,
enforceable and has not been abandoned as of the date hereof.

(ii) No holding, decision or judgment has been rendered by any Governmental
Authority that limits in any material respect or cancels any Material IP Right.

(iii) To the knowledge of each Grantor, no action or proceeding is pending
seeking to limit, in any material respect, cancel or question the validity of
any Material IP Right of such Grantor, or in which a reasonably likely adverse
determination could reasonably be expected to have a Material Adverse Effect.

(iv) No Grantor has made any assignment or agreement in conflict with the
security interest in the IP Rights of any Grantor hereunder other than Permitted
Liens or as otherwise permitted hereunder or under the Credit Agreement.

(h) Commercial Tort Claims. Such Grantor has no commercial tort claims seeking
damages in excess of $250,000 other than (i) those listed on Schedule 2(d), or
(ii) as to which the actions required by Section 5(k) have been taken.

5. Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remain outstanding (other than contingent indemnification
obligations that pursuant to the express terms of the Loan Documents survive
termination of the Loan Documents, obligations arising under Cash Management
Agreements that survive the termination of the Credit Agreement as to which cash
collateral or other arrangements satisfactory to the applicable Cash Management
Bank shall have been made and Letters of Credit as to which Cash Collateral or
other arrangements satisfactory to Administrative Agent and L/C Issuer shall
have been made) and until all of the commitments relating thereto have been
terminated and the Facility Termination Date has occurred, such Grantor shall:

(a) Other Liens. Defend the Collateral against Liens therein other than
Permitted Liens.

(b) Instruments/Tangible Chattel Paper/Documents. If any amount in excess of
$100,000 payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument or Tangible Chattel Paper, or if any property
constituting Collateral shall be stored or shipped subject to a Document,
(i) ensure that such Instrument, Tangible Chattel Paper or Document is either in
the possession of such Grantor at all times or, if requested by the
Administrative Agent to perfect or otherwise protect its security interest in
such Collateral, is promptly delivered to the Administrative Agent, duly
endorsed in a manner satisfactory to the Administrative Agent and (ii) ensure
that any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.

(c) Change in Structure, Location or Type. (i) Not, without providing ten
(10) Business Days’ prior written notice to the Administrative Agent change its
name or state of formation and (ii) not be party to a merger, consolidation or
other change in structure except as permitted by the Credit Agreement.

 

6



--------------------------------------------------------------------------------

(d) Perfection of Security Interest. Execute and deliver to the Administrative
Agent such agreements, assignments or instruments and do all such other things
as the Administrative Agent may reasonably deem necessary, appropriate or
convenient (i) to assure to the Administrative Agent the effectiveness,
perfection and priority of its security interests in the Collateral hereunder,
including (A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to Copyrights,
Patents and Trademarks, an intellectual property security agreement in
substantially the form of Exhibit 5(d) attached hereto for filing with the
United States Copyright Office and the United States Patent and Trademark
Office, (ii) to consummate the transactions contemplated hereby and (iii) to
otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. To that end, each Grantor authorizes the Administrative
Agent to file one or more financing statements (with collateral descriptions
broader, including without limitation “all assets” and/or “all assets of the
debtor, whether now owned or existing or owned, acquired or arising hereafter”
and/or “all personal property” collateral descriptions, and/or less specific
than the description of the Collateral contained herein) disclosing the
Administrative Agent’s security interest in any or all of the Collateral of such
Grantor without such Grantor’s signature thereon. Each Grantor hereby ratifies
and confirms each financing statement filed by Union Bank prior to the Closing
Date and agrees that such financing statement shall be deemed to be maintained
by Union Bank in its capacity as Administrative Agent under the Credit
Agreement, this Security Agreement and the other Loan Documents. Each Grantor
also hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its nominee or any other Person whom the Administrative Agent may
designate, as such Grantor’s attorney-in-fact with full power and for the
limited purpose to sign in the name of such Grantor any such financing
statements (including renewal statements), amendments and supplements, notices
or any similar documents that in the Administrative Agent’s reasonable
discretion would be necessary, appropriate or convenient in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable so long as the
Secured Obligations remain unpaid (other than contingent indemnification
obligations that pursuant to the express terms of the Loan Documents survive
termination of the Loan Documents, obligations arising under Cash Management
Agreements that survive the termination of the Credit Agreement as to which cash
collateral or other arrangements satisfactory to the applicable Cash Management
Bank shall have been made and Letters of Credit as to which Cash Collateral or
other arrangements satisfactory to Administrative Agent and L/C Issuer shall
have been made) and until the commitments relating thereto shall have been
terminated and the Facility Termination Date has occurred. Each Grantor hereby
agrees that a carbon, photographic or other reproduction of any such financing
statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the law of any jurisdiction other than California becomes
or is applicable to the Collateral of any Grantor or any part thereof, or to any
of the Secured Obligations, such Grantor agrees to execute and deliver all such
instruments and to do all such other things as the Administrative Agent
reasonably deems necessary, appropriate or convenient to preserve, protect and
enforce the security interests of the Administrative Agent under the law of such
other jurisdiction (and, if a Grantor shall fail to do so promptly upon the
request of the Administrative Agent, then the Administrative Agent may execute
any and all such requested documents on behalf of such Grantor pursuant to the
power of attorney granted hereinabove). If any Collateral with a value in excess
of $100,000, individually with one agent, or in excess of the Threshold Amount,
in the aggregate for all agents, is in the possession or control of a Grantor’s
agents and the Administrative Agent so requests, such Grantor agrees to notify
such agents in writing of the Administrative Agent’s security interest therein
and, upon the Administrative Agent’s request, instruct them to hold all such
Collateral for the account of the Secured Parties, subject to the Administrative
Agent’s instructions. Each Grantor agrees to mark its books and records to
reflect the security interest of the Administrative Agent in the Collateral.

 

7



--------------------------------------------------------------------------------

(e) Control. Execute and deliver (and cause to be executed and delivered) all
agreements, assignments, instruments or other documents as the Administrative
Agent shall reasonably request for the purpose of obtaining and maintaining
control within the meaning of the UCC with respect to any Collateral consisting
of Deposit Accounts, Investment Property, Letter-of-Credit Rights and Electronic
Chattel Paper.

(f) Collateral held by Warehouseman, Bailee, etc. If any Collateral, with a
value at any one location of more than $250,000, or with a value at all
locations (as to which Grantors have not taken the actions described in this
subsection (f)) of more than the Threshold Amount, is at any time in the
possession or control of a warehouseman, bailee, agent or processor of such
Grantor and is expected to remain in possession and control of such third party,
(i) notify the Administrative Agent of such possession or control, (ii) upon
Administrative Agent’s written request, notify such Person of the Administrative
Agent’s security interest in such Collateral, (iii) instruct such Person to hold
all such Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions and (iv) upon request of Administrative
Agent, use commercially reasonable efforts to obtain a Collateral Access
Agreement for such location, including an acknowledgment from such Person that
it is holding such Collateral for the benefit of the Administrative Agent. If
any Collateral, with a value at any one location of more than $250,000, or with
a value at all locations (as to which Grantors have not taken the actions
described in this subsection (f)) of more than the Threshold Amount, is at any
time located on premises leased by a Grantor or subject to a mortgage in favor
of a third party, Grantors, notify Administrative Agent of such location and
shall, upon request of Administrative Agent, use commercially reasonable efforts
to obtain a Collateral Access Agreement for such location.

(g) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, in each case other than as
normal and customary in the ordinary course of a Grantor’s business or as
required by law.

(h) Covenants Relating to Copyrights.

(i) With respect to any Copyright owned by a Grantor that is included in the
Collateral that is a Material IP Right (A) not do any act or knowingly omit to
do any act whereby such Copyright may become invalidated; (B) not do any act, or
knowingly omit to do any act, whereby such Copyright is injected into the public
domain; (C) notify the Administrative Agent immediately if it knows that such
Copyright may become injected into the public domain or of any materially
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding a Grantor’s
ownership of any such Copyright or its validity of which such Grantor becomes
aware; (D) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each such Copyright owned by a Grantor and to maintain
each registration of each such Copyright owned by a Grantor and included in the
Collateral for which such Grantor considers, in its reasonable business
judgment, registration is appropriate including, without limitation, filing of
applications for renewal where necessary; and (E) promptly notify the
Administrative Agent of any material infringement of any such Copyright of a
Grantor of which it becomes aware and take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Copyright, including,
where appropriate, the bringing of suit for infringement, seeking injunctive
relief and seeking to recover any and all damages for such infringement.

(ii) Not make any assignment or agreement in material conflict with the security
interest in the Copyrights of each Grantor hereunder (other than in connection
with a Permitted Lien or as otherwise provided in the Credit Agreement).

 

8



--------------------------------------------------------------------------------

(i) Covenants Relating to Patents and Trademarks.

(i) With respect to any Trademark owned by a Grantor that is included in the
Collateral that is a Material IP Right, (A) continue to use such Trademark in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (B) maintain as in the past the quality of products and
services offered under such Trademark, (C) employ such Trademark with the
appropriate notice of registration, if applicable, (D) not adopt or use any mark
that is confusingly similar or a colorable imitation of such Trademark unless
the Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such Trademark pursuant to this Security
Agreement, and (E) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any such Trademark owned by a
Grantor is invalidated.

(ii) With respect to any Patent owned by a Grantor that is included in the
Collateral that is a Material IP Right, not do any act, or omit to do any act,
whereby any such Patent owned by a Grantor is abandoned or dedicated.

(iii) Notify the Administrative Agent promptly if it knows that any application
or registration relating to any Patent or Trademark owned by a Grantor that is
included in the Collateral and is a Material IP Right of such Grantor may become
abandoned or dedicated, or of any materially adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court or tribunal in any country) of which such Grantor
becomes aware regarding a Grantor’s ownership of any Patent or Trademark that is
a Material IP Right of such Grantor or its right to register the same or to keep
and maintain the same.

(iv) Whenever a Grantor, either by itself or through an agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent as
required by the Credit Agreement. Upon request of the Administrative Agent, a
Grantor shall execute and deliver any and all agreements, instruments, documents
and papers as the Administrative Agent may reasonably request to evidence the
security interest of the Administrative Agent and the Secured Parties in any
Patent or Trademark in the Collateral and the goodwill and general intangibles
of a Grantor relating thereto or represented thereby.

(v) With respect to each Patent and Trademark owned by a Grantor that is a
Material IP Right, take all reasonable and necessary steps as it shall deem
appropriate in the circumstances, including, without limitation, if applicable,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each such Patent and
Trademark owned by a Grantor, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(vi) Promptly notify the Administrative Agent after it learns that any Patent or
Trademark included in the Collateral that is a Material IP Right is infringed,
misappropriated or diluted by a third party in any material respect and take
such actions as it shall reasonably deem appropriate under the circumstances to
protect such Patent or Trademark.

(vii) Not make any assignment or agreement in material conflict with the
security interest in the Patents or Trademarks of each Grantor hereunder (other
than in connection with a Permitted Lien or as otherwise provided in the Credit
Agreement).

 

9



--------------------------------------------------------------------------------

(j) Insurance. Insure, repair and replace the Collateral of such Grantor as set
forth in the Credit Agreement. All insurance proceeds with respect to the
Collateral shall be subject to the security interest of the Administrative Agent
hereunder.

(k) Commercial Tort Claims.

(i) Promptly notify the Administrative Agent in writing of the initiation of any
Commercial Tort Claim in which damages are sought in excess of $250,000 before
any Governmental Authority by or in favor of such Grantor.

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Administrative Agent’s security interest in any such
Commercial Tort Claim.

6. Advances by Administrative Agent. On failure of any Grantor to perform any of
the covenants and agreements contained herein which constitutes an Event of
Default and while such Event of Default continues, the Administrative Agent may,
at its sole option and in its sole discretion, upon notice to the Grantors,
perform the same and in so doing may expend such sums as the Administrative
Agent may reasonably deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien (other than a Permitted Lien),
expenditures made in defending against any adverse claim and all other
expenditures that the Administrative Agent may make for the protection of the
security hereof or that may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Grantors on a joint and
several basis (subject to Section 24 hereof) promptly upon timely notice thereof
and demand therefor, with accompanying detail for such sums and amounts, shall
constitute additional Secured Obligations and, subject to the terms of the
Credit Agreement, shall bear interest from the date said amounts are expended at
the Default Rate. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any default under the terms
of this Security Agreement, the other Loan Documents or any other documents
relating to the Secured Obligations. The Administrative Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by law (including, without
limitation, levy of attachment and garnishment), the rights and remedies of a
secured

 

10



--------------------------------------------------------------------------------

party under the Uniform Commercial Code of the jurisdiction applicable to the
affected Collateral and, further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others to the extent permitted by
applicable law and subject to the rights of any lessor of a Grantor, if
applicable (i) enter on any premises on which any of the Collateral may be
located and, without resistance or interference by the Grantors, take possession
of the Collateral, (ii) dispose of any Collateral on any such premises,
(iii) require the Grantors to assemble and make available to the Administrative
Agent at the expense of the Grantors any Collateral at any place and time
designated by the Administrative Agent that is reasonably convenient to both
parties, (iv) remove any Collateral from any such premises for the purpose of
effecting sale or other disposition thereof, and/or (v) without demand and
without advertisement, notice, hearing or process of law, all of which each of
the Grantors hereby waives to the fullest extent permitted by law, at any place
and time or times, sell and deliver any or all Collateral held by or for it at
public or private sale, by one or more contracts, in one or more parcels, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each of the Grantors acknowledges that any
private sale referenced above may be at prices and on terms less favorable to
the seller than the prices and terms that might have been obtained at a public
sale and agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. The Administrative Agent’s disclaimer of
warranties relating to the Collateral shall not be considered to adversely
affect the commercial reasonableness of any sale. In addition to all other sums
due the Administrative Agent and the Secured Parties with respect to the Secured
Obligations, the Grantors shall pay the Administrative Agent and each of the
Secured Parties all reasonable costs and expenses incurred by the Administrative
Agent or any such Secured Party, in enforcing its remedies hereunder including,
but not limited to, reasonable attorneys’ fees and court costs, in obtaining or
liquidating the Collateral, in enforcing payment of the Secured Obligations, or
in the prosecution or defense of any action or proceeding by or against the
Administrative Agent or the Secured Parties or the Grantors concerning any
matter arising out of or connected with this Security Agreement, any Collateral
or the Secured Obligations, including, without limitation, any of the foregoing
arising in, arising under or related to a case under the Debtor Relief Laws. To
the extent the rights of notice cannot be legally waived hereunder, each Grantor
agrees that any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
Business Days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent shall not be obligated to
make any sale or other disposition of the Collateral regardless of notice having
been given. To the extent permitted by law, any Secured Party may be a purchaser
at any such sale. To the extent permitted by applicable law, each of the
Grantors hereby waives all of its rights of redemption with respect to any such
sale. Subject to the provisions of applicable law, the Administrative Agent and
the Secured Parties may postpone or cause the postponement of the sale of all or
any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by law,
be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place.

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify (or require any Grantor to
notify) any Grantor’s customers and account debtors that the Accounts of such
Grantor have been assigned to the Administrative Agent or of the Administrative
Agent’s security interest therein, and may (either in its own name or in the
name of a Grantor or both) demand, collect (including without limitation by way
of a lockbox arrangement), receive, take receipt for, sell, sue for, compound,

 

11



--------------------------------------------------------------------------------

settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts. The Administrative
Agent and the Secured Parties shall have no liability or responsibility to any
Grantor for acceptance of a check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement or be responsible for determining the
correctness of any remittance. Each Grantor hereby agrees to indemnify the
Administrative Agent and the Secured Parties from and against all liabilities,
damages, losses, actions, claims, judgments, costs, expenses, charges and
reasonable attorneys’ fees suffered or incurred by the Administrative Agent or
the Secured Parties (each, an “Indemnified Party”) because of the maintenance of
the foregoing arrangements except as relating to or arising out of the gross
negligence or willful misconduct of an Indemnified Party or its officers,
employees or agents. In the case of any investigation, litigation or other
proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right, subject to the rights of any lessor
of a Grantor, if applicable, to enter and remain upon the various premises of
the Grantors without cost or charge to the Administrative Agent, and use the
same, together with materials, supplies, books and records of the Grantors for
the purpose of collecting and liquidating the Collateral, or for preparing for
sale and conducting the sale of the Collateral, whether by foreclosure, auction
or otherwise. In addition, the Administrative Agent may remove Collateral, or
any part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any other documents relating to the Secured
Obligations, or as provided by law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder. The rights and
remedies of the Administrative Agent and the Secured Parties under this Security
Agreement shall be cumulative and not exclusive of any other right or remedy
that the Administrative Agent or the Secured Parties may have.

(e) Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally

 

12



--------------------------------------------------------------------------------

entitled, the Grantors shall be jointly and severally liable for the deficiency
(subject to Section 24 hereof), together with interest thereon at the Default
Rate, together with the costs of collection and reasonable attorneys’ fees. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Grantors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action, suit or proceeding brought in
connection with the Collateral and, in connection therewith, give such discharge
or release as the Administrative Agent may reasonably deem appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

 

13



--------------------------------------------------------------------------------

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate; and

(xii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding (other than contingent indemnification obligations that pursuant to
the express terms of the Loan Documents survive termination of the Loan
Documents, obligations arising under Cash Management Agreements that survive the
termination of the Credit Agreement as to which cash collateral or other
arrangements satisfactory to the applicable Cash Management Bank shall have been
made and Letters of Credit as to which Cash Collateral or other arrangements
satisfactory to Administrative Agent and L/C Issuer shall have been made) and
until all of the commitments relating thereto shall have been terminated and the
Facility Termination Date shall have occurred. The Administrative Agent shall be
under no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Security Agreement, and shall not be liable for any failure to do
so or any delay in doing so. The Administrative Agent shall not be liable for
any act or omission or for any error of judgment or any mistake of fact or law
in its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct. This power
of attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral.

(b) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder and to account for all proceeds thereof, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral. In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no obligation to clean,
repair or otherwise prepare the Collateral for sale.

(c) Certain Waivers. Each Grantor waives: (a) all right to require Agent to
proceed against any other person including Borrower and any other Grantor or to
apply any Collateral that Agent or any Secured Party may hold at any time or to
pursue any other remedy. Collateral, endorsers or Guarantors may be released,
substituted or added without affecting the liability of any Grantor hereunder or
under any other Loan Document; (b) the defense of the statute of limitations in
any action upon any obligations of any Grantor secured hereby; (c) any right of
subrogation and any right to participate in Collateral until all obligations
secured hereby have been paid in full; and (d) to the fullest extent permitted
by law, any right to oppose the appointment of a receiver or similar official to
operate any Grantor’s business.

(d) Rights Not Affected. The right of Agent and the other Secured Parties to
have recourse against Collateral shall not be affected in any way by the fact
that the credit is secured by a mortgage, deed of trust or other lien upon real
property. The security interests granted herein, and the rights and

 

14



--------------------------------------------------------------------------------

remedies of Agent with respect to the security interests granted hereby, are in
addition to those set forth in the Credit Agreement and the other Loan
Documents, and those which are now or hereafter available to Administrative
Agent or any other Secured Party as a matter of law or equity.

9. Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any of
the Secured Parties in cash or its equivalent, will be applied in reduction of
the Secured Obligations in the order set forth in Section 9.03 of the Credit
Agreement, and each Grantor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.

11. Continuing Agreement.

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnification obligations that
pursuant to the express terms of the Loan Documents survive termination of the
Loan Documents) and until all of the commitments relating thereto have been
terminated. Upon payment or other satisfaction of all Secured Obligations (other
than contingent indemnification obligations that pursuant to the express terms
of the Loan Documents survive termination of the Loan Documents) and termination
of the commitments related thereto, this Security Agreement and the liens and
security interests of the Administrative Agent hereunder shall be terminated and
the Administrative Agent shall, upon the request and at the expense of the
Grantors, execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Grantors evidencing such termination and
return to Grantors all Collateral in its possession. Grantors shall be obligated
to request the release, reassignment or return of Collateral after the Facility
Termination Date. Administrative Agent shall be under no duty or obligation to
release, reassign or return any Collateral except upon the express written
request of a Grantor and then only after the Facility Termination Date.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Security Agreement.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

12. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall

 

15



--------------------------------------------------------------------------------

inure, together with the rights and remedies of the Administrative Agent and the
Secured Parties hereunder, to the benefit of the Administrative Agent and the
Secured Parties and their successors and permitted assigns; provided, however,
none of the Grantors may assign its rights or delegate its duties hereunder
without the prior written consent of the requisite Lenders under the Credit
Agreement. To the fullest extent permitted by law, each Grantor hereby releases
the Administrative Agent and each Secured Party, their respective successors and
assigns and their respective officers, attorneys, employees and agents, from any
liability for any act or omission or any error of judgment or mistake of fact or
of law relating to this Security Agreement or the Collateral, except for any
liability arising from the gross negligence or willful misconduct of the
Administrative Agent or such holder, or their respective officers, attorneys,
employees or agents.

14. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

15. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which, where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

17. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH SECURED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA
SITTING IN SANTA CLARA, CALIFORNIA OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS SECURITY
AGREEMENT, EACH GRANTOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND
EACH SECURED PARTY, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GRANTOR AND THE ADMINISTRATIVE
AGENT, ON BEHALF OF ITSELF AND EACH SECURED PARTY, IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH GRANTOR AND THE
ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH SECURED PARTY, WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE. NOTHING IN THIS SECURITY
AGREEMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

16



--------------------------------------------------------------------------------

18. Waiver of Right to Trial by Jury.

TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY CLAIM, CAUSE OF ACTION,
PROCEEDING OR OTHER DISPUTE CONCERNING THIS SECURITY AGREEMENT (EACH A “CLAIM”),
THE PARTIES TO THIS SECURITY AGREEMENT EXPRESSLY, INTENTIONALLY, AND
DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE HAVE TO TRIAL BY JURY. IN THE
EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS SENTENCE IS NOT
ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS AGREEMENT, THE PARTIES TO THIS
SECURITY AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR FACT
RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY
JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS SECURITY
AGREEMENT. THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON
A REFEREE, THE COURT SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A
STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE
RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF HELP REMEDIES, FORECLOSE AGAINST
COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND
EXPENSES OF THE REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE
REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY,
INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE
THAT IF A REFEREE IS SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT
BE DECIDED BY A JURY.

19. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

21. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then to the extent permitted by
applicable law the Administrative Agent shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue,

 

17



--------------------------------------------------------------------------------

relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or the Secured Obligations or any of the
rights of the Administrative Agent or the Secured Parties under this Security
Agreement, under any of the other Loan Documents or under any other document
relating to the Secured Obligations.

23. Joinder. At any time after the date of this Security Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Security Agreement as a “Grantor”
and have all of the rights and obligations of a Grantor hereunder and this
Security Agreement and the schedule hereto shall be deemed amended by such
Joinder Agreement.

24. Joint and Several Obligations of Grantors.

(a) Subject to subsection (c) of this Section 24, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Grantors and in consideration
of the undertakings of each of the Grantors to accept joint and several
liability for the obligations of each of them.

(b) Subject to subsection (c) of this Section 24, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Grantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Secured Obligations
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

25. Restatement. This Security Agreement together with the other Loan Documents
is intended to and does completely amend, restate, supercede and replace,
without novation, that certain Security Agreement, dated as of August 31, 2010,
by and among Borrower, MHM Resources, LLC, and Union Bank, as amended from time
to time (the “Existing Security Agreement”). The execution and delivery of this
Security Agreement or the other Loan Documents shall not, in any manner or
circumstance, be deemed to be a novation of or to have terminated, released,
extinguished, or discharged any Grantor’s obligations, indebtedness, duties or
liabilities under the Existing Security Agreement or any Liens granted to Union
Bank in connection with the Existing Security Agreement or any security
agreement, financing statement or other document, instrument or agreement
executed in connection therewith, all of which are hereby ratified and
confirmed.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:   WAGEWORKS, INC.,   a Delaware corporation   By:  

 

  Name:     Title:     MHM RESOURCES, LLC.,   a Delaware limited liability
company   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written. UNION BANK, N.A.,
as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 2(d)

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

EXHIBIT 5(d)

FORM OF

INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of [            , 20    ]
(as amended, modified, restated or supplemented from time to time, this
“Intellectual Property Security Agreement”) is by and between
[                                        ] (“Grantor”) and Union Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent” or the
“Agent”) for the Secured Parties (defined below).

RECITALS

WHEREAS, a credit facility has been established in favor of WageWorks, Inc., a
Delaware corporation (the “Borrower”), pursuant to the terms of that certain
Credit Agreement dated as of December 31, 2012 (as amended, modified,
supplemented, restated or extended from time to time, the “Credit Agreement”)
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Union Bank, N.A., as Administrative Agent
and L/C Issuer;

WHEREAS, pursuant to the terms of that certain Security Agreement dated as of
December 31, 2012 (as amended, modified, supplemented, restated or extended from
time to time, the “Security Agreement”), Grantor has granted to Administrative
Agent, for the benefit of the Secured Parties, a security interest in all of
Grantor’s right, title and interest, whether presently existing or hereafter
acquired, in, to and under all of the Collateral;

WHEREAS, this Intellectual Property Security Agreement is required under the
terms of the Credit Agreement; and

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Security Agreement and, to the extent not
defined therein, the meanings provided in the Credit Agreement.

2. Grant of Security Interest. To secure the prompt payment and performance in
full when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Secured Obligations, Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right to set off against, any and all right, title
and interest of Grantor in, to and under all IP Rights, whether now owned or
existing or owned, acquired, or arising hereafter (including without limitation
those Copyrights, Patents and Trademarks listed on Schedules 1, 2 and 3 hereto),
and including without limitation all proceeds thereof (such as, by way of
example but not by way of limitation, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.

3. Rights and Remedies. This security interest is granted in conjunction with
the security interest granted to Administrative Agent, for the benefit of the
Secured Parties, under the Security Agreement and the other Collateral
Documents. The rights and remedies of Administrative Agent with respect to the
security interest granted hereby are in addition to those set forth in the
Credit Agreement



--------------------------------------------------------------------------------

and the other Loan Documents, and those which are now or hereafter available to
Administrative Agent as a matter of law or equity. Each right, power and remedy
of Administrative Agent and the other Secured Parties provided for herein or in
the Credit Agreement or any of the Loan Documents, or now or hereafter existing
at law or in equity shall be cumulative and concurrent and shall be in addition
to every right, power or remedy provided for herein and the exercise by
Administrative Agent or the other Secured Parties of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Credit Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any Person, including Administrative Agent, of any or all
other rights, powers or remedies.

4. Registered IP Rights. Grantor represents and warrants that Schedules 1, 2 and
3 attached hereto set forth any and all IP rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

5. Counterparts. This Intellectual Property Security Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute the same instrument.

[Remainder of Page Left Blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

    GRANTOR: Address of Grantor:     [                                         ]
1100 Park Place, 4th Floor     By:  

 

San Mateo, CA 94403       Attn: Chief Financial Officer     Name:  

 

Facsimile No.           Title:  

 

    ADMINISTRATIVE AGENT: Address of Administrative Agent:     UNION BANK, N.A.
Union Bank, N.A., as Administrative Agent     By:  

 

Attn: Commercial Loan Operations       1980 Saturn St., 1st Floor, V01-161    
Name:  

 

Monterey Park, CA 91755       Facsimile No.: (323) 720-2578     Title:  

 

with a copy to:      

Union Bank, N.A., as Administrative Agent

Northern California Commercial Banking Group

99 Almaden Boulevard, Suite 200

San Jose, California 95113

Attention: James B. Goudy

Facsimile: (408) 280-7163

     



--------------------------------------------------------------------------------

SCHEDULE 1

Copyrights

 

Description

   Registration
Number    Registration
Date                        

 

2



--------------------------------------------------------------------------------

SCHEDULE 2

Patents

 

Description

   Patent/App.
No.    File Date                        

 

3



--------------------------------------------------------------------------------

SCHEDULE 3

Trademarks

 

Description

   Serial/
Registration
No.    File Date                        

 

4



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

PLEDGE AGREEMENT

 

I-1



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT dated as of December 31, 2012 (as amended, modified,
restated or supplemented from time to time, the “Pledge Agreement”) is by and
among the parties identified as “Pledgors” on the signature pages hereto and
such other parties as may become Pledgors hereunder after the date hereof
(individually a “Pledgor”, and collectively the “Pledgors”) and Union Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent” or
the “Agent”) for the Secured Parties (defined below).

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of WageWorks, Inc., a
Delaware corporation (the “Borrower”), pursuant to the terms of that certain
Credit Agreement dated as of the date hereof (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Union Bank, N.A., as Administrative Agent and L/C Issuer;

WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement; and

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) As used herein, the following terms shall have the meanings assigned thereto
in the UCC: Accession, Financial Asset, Proceeds and Security.

(c) As used herein, the following terms shall have the meanings set forth below:

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is a controlled
foreign corporation (as defined in the Code) in respect of which the pledge of
all of the Voting Equity Interests of such Foreign Subsidiary as Collateral
would result in material adverse tax consequences to Borrower; provided,
however, in no event shall a Material Subsidiary qualify as an Excluded Foreign
Subsidiary.

“Non-Voting Equity” has the meaning provided in Section 2 hereof.

“Pledged Collateral” has the meaning provided in Section 2 hereof.

“Pledged Shares” has the meaning provided in Section 2 hereof.

“Secured Obligations” has the meaning given to that term in the Credit
Agreement.

“Secured Parties” has the meaning given to that term in the Credit Agreement.

“UCC” has the meaning given to that term in the Credit Agreement.

“Voting Equity Interests” has the meaning given to that term in the Credit
Agreement.



--------------------------------------------------------------------------------

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and collaterally assigns to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in, and a right to set-off
against, any and all right, title and interest of such Pledgor in and to the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Pledged Collateral”):

(a) Pledged Shares. (i) With respect to each Domestic Subsidiary, each other
Material Subsidiary and each Foreign Subsidiary that is not an Excluded Foreign
Subsidiary, in each case set forth on Schedule 2(a) attached hereto, one hundred
percent (100%) (or, if less, the full amount owned by such Pledgor) of the
issued and outstanding Equity Interests owned by such Pledgor of each such
Subsidiary; and (ii) with respect to each Excluded Foreign Subsidiary,
sixty-five percent (65%) (or, if less, the full amount owned by such Pledgor),
or such greater percentage that, due to a change in an applicable Law after the
date hereof, (1) could not reasonably be expected to cause the undistributed
earnings of such Excluded Foreign Subsidiary as determined for United States
federal income tax purposes to be treated as a deemed dividend to Borrower and
(2) could not reasonably be expected to cause any material adverse tax
consequences to Borrower), of the issued and outstanding Voting Equity
Interests, and one hundred percent (100%) (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting
Equity”) owned by such Pledgor of each Excluded Foreign Subsidiary directly
owned by such Pledgor set forth on Schedule 2(a) attached hereto, in each case
together with the certificates (or other agreements or instruments), if any,
representing such Equity Interests, and all options and other rights,
contractual or otherwise, with respect thereto (collectively, together with the
Equity Interests described in Section 2(b) and 2(c) below, the “Pledged
Shares”), including, but not limited to, the following:

(A) all shares, securities, membership interests and other Equity Interests or
other property representing a dividend or other distribution on or in respect of
any of the Pledged Shares, or representing a distribution or return of capital
upon or in respect of the Pledged Shares, or resulting from a stock split,
revision, reclassification or other exchange therefor, and any other dividends,
distributions, subscriptions, warrants, cash, securities, instruments, rights,
options or other property issued to or received or receivable by the holder of,
or otherwise in respect of, the Pledged Shares; and

(B) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Equity Interests of the
successor entity formed by or resulting from such consolidation or merger.

(b) Additional Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Equity Interests
owned by such Pledgor of any Person that hereafter becomes a Domestic
Subsidiary, a Material Subsidiary or a Foreign Subsidiary that is not an
Excluded Foreign Subsidiary, and (ii) sixty-five percent (65%) (or, if less, the
full amount owned by such Pledgor, or such greater percentage that, due to a
change in an applicable Law after the date hereof, (1) could not reasonably be
expected to cause the undistributed earnings of such Excluded Foreign Subsidiary
as determined for United States federal income tax purposes to be treated as a
deemed dividend to such Excluded Foreign

 

2



--------------------------------------------------------------------------------

Subsidiary’s United States parent and (2) could not reasonably be expected to
cause any material adverse tax consequences to Borrower) of the Voting Equity
Interests and one hundred percent (100%) (or, if less, the full amount owned by
such Pledgor) of the Non-Voting Equity owned by such Pledgor of any Person that
hereafter becomes an Excluded Foreign Subsidiary directly owned by such Pledgor,
including, without limitation, the certificates (or other agreements or
instruments) representing such Equity Interests.

(c) Accessions and Proceeds. All Accessions and all Proceeds of any and all of
the foregoing.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests.

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of each Pledgor constitutes continuing collateral security
for all of the Secured Obligations (subject to Section 25 hereof).

4. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

(a) Delivery of Certificates. Each Pledgor shall deliver to the Administrative
Agent (i) simultaneously with or promptly following the execution and delivery
of this Pledge Agreement, all certificates representing the Pledged Shares of
such Pledgor and (ii) promptly upon the receipt thereof by or on behalf of a
Pledgor, all other certificates and instruments constituting Pledged Collateral
of a Pledgor. Prior to delivery to the Administrative Agent, all such
certificates and instruments constituting Pledged Collateral of a Pledgor shall
be held in trust by such Pledgor for the benefit of the Administrative Agent
pursuant hereto. All such certificates and instruments shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a) attached hereto.

(b) Additional Securities. If such Pledgor shall receive (or become entitled to
receive) by virtue of its being or having been the owner of any Pledged
Collateral, any (i) certificate or instrument, including without limitation, any
certificate representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares or membership or other Equity Interests, stock
splits, spin-off or split-off, promissory notes or other instruments;
(ii) option or right, whether as an addition to, substitution for, conversion
of, or an exchange for, any Pledged Collateral or otherwise in respect thereof;
(iii) dividends payable in securities; or (iv) distributions of securities or
other Equity Interests, cash or other property in connection with a partial or
total liquidation, dissolution or reduction of capital, capital surplus or
paid-in surplus, then such Pledgor shall accept and receive each such
certificate, instrument, option, right, dividend or distribution in trust for
the benefit of the Administrative Agent, shall segregate it from such Pledgor’s
other property and shall deliver it forthwith to the Administrative Agent in the
exact form received together with any necessary endorsement and/or appropriate
stock power duly executed in blank, substantially in the form provided in
Exhibit 4(a), to be held by the Administrative Agent as Pledged Collateral and
as further collateral security for the Secured Obligations.

(c) Financing Statements. Each Pledgor authorizes the Administrative Agent to
file one or more financing statements (with the description of the Pledged
Collateral contained herein, including without limitation “all assets” and/or
“all personal property” collateral descriptions) disclosing the Administrative
Agent’s security interest in the Pledged Collateral. Each Pledgor agrees to
execute and deliver to the Administrative Agent such financing statements and
other filings as may be reasonably requested by the Administrative Agent in
order to perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that so
long as any of the Secured Obligations remains outstanding (other than
contingent indemnification obligations that pursuant to the express terms of the
Loan Documents survive termination of the Loan Documents, obligations arising
under Cash Management Agreements that survive the termination of the Credit
Agreement as to which cash collateral or other arrangements satisfactory to the
applicable Cash Management Bank shall have been made and Letters of Credit as to
which Cash Collateral or other arrangements satisfactory to Administrative Agent
and L/C Issuer shall have been made) and until all of the commitments relating
thereto have been terminated and the Facility Termination Date has occurred:

(a) Authorization of Pledged Shares. The Pledged Shares are duly authorized and
validly issued, are fully paid and nonassessable and are not subject to the
preemptive rights, warrants, options or other rights to purchase of any Person,
or equityholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible, into, or that requires the issuance and sale
of, any of the Pledged Shares.

(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor other than Permitted Liens.

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any material law or governmental
regulation or any material contractual restriction binding on or affecting a
Pledgor or any of its property.

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority or with the issuer of any Pledged
Collateral or any other Person is required either (i) for the pledge made by a
Pledgor or for the granting of the security interest by a Pledgor pursuant to
this Pledge Agreement (except as have been already obtained) or (ii) for the
exercise by the Administrative Agent or the Secured Parties of their rights and
remedies hereunder (except as may be required by the UCC or applicable foreign
laws or laws affecting the offering and sale of securities).

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, in the Pledged Collateral. The taking of possession by the
Administrative Agent of the certificates representing the Pledged Shares and all
other certificates and instruments constituting Pledged Collateral will perfect
and establish the first priority of the Administrative Agent’s security interest
in the Pledged Shares consisting of certificated securities of Subsidiaries,
subject only to Permitted Liens, and, when properly perfected by filing or
registration, in all other Pledged Collateral represented by such Pledged Shares
and instruments securing the Secured Obligations. Except as set forth in this
Section 5(e), no action is necessary to perfect or otherwise protect such
security interest.

 

4



--------------------------------------------------------------------------------

(f) Partnership and Membership Interests. Except as previously disclosed to the
Administrative Agent, none of the Pledged Shares consisting of partnership or
limited liability company interests (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a Security or
a Financial Asset.

(g) Delivery of Certificated Equity Interests. All certificated Equity
Interests, if any, included in the Pledged Collateral, have been delivered to
the Administrative Agent.

6. Covenants. Each Pledgor hereby covenants, that so long as any of the Secured
Obligations remain outstanding (other than contingent indemnification
obligations that pursuant to the express terms of the Loan Documents survive
termination of the Loan Documents, obligations arising under Cash Management
Agreements that survive the termination of the Credit Agreement as to which cash
collateral or other arrangements satisfactory to the applicable Cash Management
Bank shall have been made and Letters of Credit as to which Cash Collateral or
other arrangements satisfactory to Administrative Agent and L/C Issuer shall
have been made) and until all of the commitments relating thereto have been
terminated and the Facility Termination Date has occurred, such Pledgor shall:

(a) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Shares of such Pledgor to mark its books and records) to reflect the
security interest granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Pledge Agreement.

(b) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Loan Documents.

(c) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Administrative Agent may request in order to (i) perfect
and protect the security interest created hereby in the Pledged Collateral of
such Pledgor (including, without limitation, any and all action necessary to
satisfy the Administrative Agent that the Administrative Agent has obtained a
first priority perfected security interest in all Pledged Collateral subject
only to Permitted Liens); (ii) enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder in respect of the Pledged Collateral
of such Pledgor; and (iii) otherwise effect the purposes of this Pledge
Agreement, including, without limitation and if requested by the Administrative
Agent, delivering to the Administrative Agent upon its request after the
occurrence of an Event of Default, irrevocable proxies in respect of the Pledged
Collateral of such Pledgor.

(d) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement and the other Loan Documents.

 

5



--------------------------------------------------------------------------------

(e) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

(f) Issuance or Acquisition of Equity Interests. Not, without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
request for the purpose of perfecting its security interest therein, issue or
acquire any Equity Interests constituting Pledged Collateral consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset.

7. Advances by Secured Parties. On failure of any Pledgor to perform any of the
covenants and agreements contained herein which constitutes an Event of Default
and while such Event of Default is continuing, the Administrative Agent may, at
its sole option and in its sole discretion, upon notice to the Pledgors, perform
the same and in so doing may expend such sums as the Administrative Agent
reasonably may deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Administrative Agent or the Secured Parties may make for the protection of the
security hereof or may be compelled to make by operation of law. All such sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis (subject to Section 25 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent or the
Secured Parties on behalf of any Pledgor, and no such advance or expenditure
therefor, shall relieve the Pledgors of any default under the terms of this
Pledge Agreement, the other Loan Documents or any other documents relating to
the Secured Obligations. The Secured Parties may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

8. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by law
(including, without limitation, levy of attachment and garnishment), the rights
and remedies of a secured party under the Uniform Commercial Code of the
jurisdiction applicable to the affected Pledged Collateral.

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this
Section 8 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged

 

6



--------------------------------------------------------------------------------

Collateral, or any part thereof, in one or more parcels, at public or private
sale, at any exchange or broker’s board or elsewhere, at such price or prices
and on such other terms as the Administrative Agent may deem commercially
reasonable, for cash, credit or for future delivery or otherwise in accordance
with applicable law. To the extent permitted by law, any Secured Party may in
such event, bid for the purchase of such securities. Each Pledgor agrees that,
to the extent notice of sale shall be required by law and has not been waived by
such Pledgor, any requirement of reasonable notice shall be met if notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to such
Pledgor, in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least ten Business Days before the time of such sale. The
Administrative Agent shall not be obligated to make any sale of Pledged
Collateral of such Pledgor regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Administrative Agent may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may be at prices and on other terms less favorable than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to delay sale of any such Pledged Collateral for
the period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act or
under applicable state securities laws.

(d) Retention of Pledged Collateral. To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable (subject to Section 25 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and reasonable attorneys’ fees and expenses. Any surplus remaining after the
full payment and satisfaction of the Secured Obligations shall be returned to
the Pledgors or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.

9. Rights of the Administrative Agent.

(a) Power of Attorney. Each Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Pledgor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Pledged Collateral, all as the Administrative Agent may
deem appropriate;

 

7



--------------------------------------------------------------------------------

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral (other than
Permitted Liens);

(v) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may deem appropriate in order to perfect and
maintain the security interests and liens granted in this Pledge Agreement and
in order to fully consummate all of the transactions contemplated therein;

(ix) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may deem
appropriate;

(x) to vote for a shareholder or member resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Collateral into
the name of the Administrative Agent or one or more of the Secured Parties or
into the name of any transferee to whom the Pledged Collateral or any part
thereof may be sold pursuant to Section 8 hereof; and

(xi) to do and perform all such other acts and things as the Administrative
Agent may deem appropriate or convenient in connection with the Pledged
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding (other than contingent indemnification obligations that pursuant to
the express terms of the Loan Documents survive termination of the Loan
Documents, obligations arising under Cash Management Agreements that survive the
termination of the Credit Agreement as to which cash collateral or other
arrangements satisfactory to the applicable Cash Management Bank shall have been
made and Letters of Credit as to which Cash Collateral or other arrangements
satisfactory to Administrative Agent and L/C Issuer shall have been made) and
until all of the commitments relating thereto have been terminated and the
Facility Termination Date has occurred.

 

8



--------------------------------------------------------------------------------

The Administrative Agent shall be under no duty to exercise or withhold the
exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Administrative Agent in this Pledge Agreement, and
shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Pledged Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Pledged Collateral and any portion thereof to a
successor agent in accordance with the Credit Agreement, and the assignee shall
be entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder and to account for all proceeds
thereof, the Administrative Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgors
shall be responsible for preservation of all rights in the Pledged Collateral,
and the Administrative Agent shall be relieved of all responsibility for the
Pledged Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, which shall be no less
than the treatment employed by a reasonable and prudent agent in the industry,
it being understood that the Administrative Agent shall not have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any parties with respect to any of the Pledged Collateral.

(d) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, each
Pledgor may exercise any and all voting and other consensual rights pertaining
to the Pledged Collateral of such Pledgor or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement or the Credit
Agreement; and

(ii) Upon the occurrence and during the continuance of an Event of Default,
following not less than two (2) Business Days’ advance written notice, all
rights of a Pledgor to exercise the voting and other consensual rights that it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall then have the sole right to exercise such
voting and other consensual rights.

(e) Dividend Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends and distributions (other than stock dividends and other dividends and
distributions constituting Pledged Collateral addressed hereinabove) or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.

 

9



--------------------------------------------------------------------------------

(ii) Upon the occurrence and during the continuance of an Event of Default:

(A) all rights of a Pledgor to receive the dividends, distributions and interest
payments that it would otherwise be authorized to receive and retain pursuant to
paragraph (i) of this subsection shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and

(B) all dividends and interest payments that are received by a Pledgor contrary
to the provisions of paragraph (A) of this subsection shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the exact form received, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

(f) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority Lien
on all Pledged Collateral (subject only to Permitted Liens) not expressly
released or substituted.

10. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

11. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default and in accordance with Section 9.03 of the Credit Agreement,
any payments in respect of the Secured Obligations and any proceeds of the
Pledged Collateral, when received by the Administrative Agent or any of the
Secured Parties in cash or its equivalent, will be applied in reduction of the
Secured Obligations in the order set forth in Section 9.03 of the Credit
Agreement, and each Pledgor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon its books and
records.

12. Continuing Agreement.

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnification obligations that
pursuant to the express terms of the Loan Documents survive termination of the
Loan Documents, obligations arising under Cash Management Agreements that
survive the termination of the Credit Agreement as to which cash collateral or
other arrangements satisfactory to the applicable Cash Management Bank shall
have been made and Letters of Credit as to which Cash Collateral or other
arrangements satisfactory to Administrative Agent and L/C Issuer shall have been
made) and until all of the commitments relating thereto have been terminated and
the Facility Termination Date has occurred. Upon the Facility Termination Date,
this Pledge Agreement shall be automatically terminated and the Administrative
Agent and the Secured Parties shall, upon the request and at the expense of the
Pledgors, forthwith release all of its liens and security interests hereunder,
shall return all certificates or instruments pledged hereunder and shall execute
and deliver all UCC termination statements and/or other documents reasonably
requested by the Pledgors evidencing such termination. Notwithstanding the
foregoing, all releases and indemnities provided hereunder shall survive
termination of this Pledge Agreement.

 

10



--------------------------------------------------------------------------------

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by the Administrative
Agent or any Secured Party in defending and enforcing such reinstatement shall
be deemed to be included as a part of the Secured Obligations.

13. Amendments and Waivers. This Pledge Agreement and the provisions hereof may
not be amended, waived, modified, changed, discharged or terminated except as
set forth in Section 11.01 of the Credit Agreement.

14. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns; provided, however, that, except as provided in
the Credit Agreement, none of the Pledgors may assign its rights or delegate its
duties hereunder without the prior written consent of the requisite Lenders
under the Credit Agreement. To the fullest extent permitted by law, each Pledgor
hereby releases the Administrative Agent and each Secured Party, and their
respective successors and assigns, from any liability for any act or omission
relating to this Pledge Agreement or the Pledged Collateral, except for any
liability arising from the gross negligence or willful misconduct of the
Administrative Agent or such holder, or their respective officers, employees or
agents.

15. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

16. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

17. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Pledge Agreement.

18. Governing Law; Submission to Jurisdiction; Venue.

(a) THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH SECURED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF

 

11



--------------------------------------------------------------------------------

THE STATE OF CALIFORNIA SITTING IN SANTA CLARA, CALIFORNIA OR OF THE UNITED
STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF
THIS PLEDGE AGREEMENT, EACH GRANTOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF
ITSELF AND EACH SECURED PARTY, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GRANTOR AND
THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH SECURED PARTY,
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH GRANTOR AND THE ADMINISTRATIVE AGENT, ON BEHALF OF ITSELF AND EACH SECURED
PARTY, WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE. NOTHING IN
THIS PLEDGE AGREEMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

19. Waiver of Right to Trial by Jury.

TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY CLAIM, CAUSE OF ACTION,
PROCEEDING OR OTHER DISPUTE CONCERNING THIS PLEDGE AGREEMENT (EACH A “CLAIM”),
THE PARTIES TO THIS PLEDGE AGREEMENT EXPRESSLY, INTENTIONALLY, AND DELIBERATELY
WAIVE ANY RIGHT EACH MAY OTHERWISE HAVE TO TRIAL BY JURY. IN THE EVENT THAT THE
WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS SENTENCE IS NOT ENFORCEABLE UNDER
THE LAW APPLICABLE TO THIS AGREEMENT, THE PARTIES TO THIS PLEDGE AGREEMENT AGREE
THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR FACT RELATING THERETO, SHALL,
AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL REFERENCE
PURSUANT TO THE STATE LAW APPLICABLE TO THIS PLEDGE AGREEMENT. THE PARTIES SHALL
SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE.
IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT SHALL
APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE
COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME
TO EXERCISE SELF HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE
REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE THAT IF A REFEREE IS
SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT BE DECIDED BY A JURY.

20. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

21. Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and

 

12



--------------------------------------------------------------------------------

supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Loan
Documents, any other documents relating to the Secured Obligations, or the
transactions contemplated herein and therein.

22. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

23. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then to the maximum
extent permitted by applicable law, the Administrative Agent shall have the
right to proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuance of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Pledge Agreement, under any of the other Loan
Documents or under any other document relating to the Secured Obligations.

24. Joinder. At any time after the date of this Pledge Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Pledge Agreement as a “Pledgor”
and have all of the rights and obligations of a Pledgor hereunder and this
Pledge Agreement and the schedules hereto shall be deemed amended by such
Joinder Agreement.

25. Joint and Several Obligations of Pledgors.

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Secured
Parties, for the mutual benefit, directly and indirectly, of each of the
Pledgors and in consideration of the undertakings of each of the Pledgors to
accept joint and several liability for the obligations of each of them.

(b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the documents relating to the Secured Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the Bankruptcy
Code or any comparable provisions of any applicable state law.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGORS:   WAGEWORKS, INC.,     a Delaware corporation     By:  

 

    Name:       Title:       MHM RESOURCES, LLC,     a Delaware limited
liability company     By:  

 

    Name:       Title:    

PLEDGE AGREEMENT



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

UNION BANK, N.A., as Administrative Agent By:  

 

Name:   Title:  

PLEDGE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2(a)

EQUITY INTERESTS

 

Pledgor

  

Issuer

  

Number of

Shares/Units

  

Certificate

Number

   Percentage
Ownership
Pledged  

WageWorks, Inc.

  

MHM Resources, LLC, a Delaware limited liability company

   Membership Interest    Not certificated      100 % 

WageWorks, Inc.

  

Planned Benefit Systems Incorporated, a Colorado corporation

   1,000 Common Shares    Not certificated      100 % 



--------------------------------------------------------------------------------

EXHIBIT 4(a)

FORM OF IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
                                                              the following
shares of capital stock of                                 , a
                     corporation:

 

Number of Shares

 

Certificate Number

     

and irrevocably appoints                                          its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

[HOLDER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of December 31, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among WageWorks, Inc., a Delaware corporation
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Union Bank, N.A., as Administrative Agent and
L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of December 31, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among WageWorks, Inc., a Delaware corporation
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Union Bank, N.A., as Administrative Agent and
L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of December 31, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among WageWorks, Inc., a Delaware corporation
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Union Bank, N.A., as Administrative Agent and
L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of December 31, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among WageWorks, Inc., a Delaware corporation
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Union Bank, N.A., as Administrative Agent and
L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

J-4



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

J-5



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

SECURED PARTY DESIGNATION NOTICE

 

TO:    Union Bank, N.A., as Administrative Agent RE:    Credit Agreement, dated
as of December 31, 2012 by and among WageWorks, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders and Union Bank, N.A., as
Administrative Agent and L/C Issuer (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement). DATE:    [                    ]

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

 

  , as a [Cash Management Bank] [Hedge Bank]   By:  

 

  Name:  

 

  Title:  

 

 

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF

CLOSING DATE OFFICER’S CERTIFICATE

(See attached)

 

L-1



--------------------------------------------------------------------------------

CERTIFICATE OF

THE CHIEF FINANCIAL OFFICER OF
WAGEWORKS, INC.

I, Richard T. Green, the duly appointed, acting and incumbent Chief Financial
Officer of WAGEWORKS, INC., a Delaware corporation (“Company”), on behalf of the
Company, hereby represent, warrant, and certify as set forth herein in
connection with the loans and other financial accommodations being made to
Company by UNION BANK, N.A. (“Bank”), under or in connection with that certain
Commercial Credit Agreement dated as of August 31, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, including by that certain
Third Loan Modification Agreement dated as of the date hereof by and between the
Company and Bank, collectively, the “Loan Agreement”) by and between the Company
and Bank and the other Loan Documents (as defined in the Loan Agreement). All
capitalized terms used in this Certificate and not otherwise defined herein
shall have the respective meanings given to them in the Loan Agreement.

I have reviewed the terms and conditions of the Loan Agreement and the
definitions and provisions contained in the Loan Agreement, and, in my capacity
as the Chief Financial Officer of the Company, have made, or have caused to be
made under my supervision, such examination or investigation as is necessary to
enable me, in my capacity as the Chief Financial Officer of the Company, to
certify as to the matters referred to herein.

As of September 20, 2012:

1. Except for the conversions, common stock dividends and repurchases expressly
permitted under Sections 9.21 and 9.22(a) of the Loan Agreement, no stockholder
of Borrower has any right (contingent or otherwise), whether under Borrower’s
certificate of incorporation or otherwise, to demand or compel Borrower to
repurchase or redeem any capital stock or other equity interests of Borrower, to
make any dividend or other distribution on account of, or any payment with
respect to, any capital stock or other equity interests of Borrower, other than
(a) such rights that give rise to obligations of Borrower that remain
performable solely at the option of Borrower (by way of example, payments made
pursuant to the liquidation provisions of Borrower’s charter) and (b) redemption
or dividend rights that are first exercisable by the holder thereof after
December 31, 2013; and

2. no event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default, has occurred and is continuing;

[Remainder of Page Left Blank]

 

 

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER

(WageWorks, Inc.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate has been executed as of September 20, 2012.

WageWorks, Inc.

 

                                                             
                                         
                                           

By: Richard T. Green, Chief Financial Officer

 

 

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER

(WageWorks, Inc.)